Exhibit 10.22

 

EXECUTION VERSION

 

AMENDED AND RESTATED

 

LIMITED PARTNERSHIP

 

AGREEMENT

 

OF

 

EQUISTAR CHEMICALS, LP

 

as amended through November 29, 2004

 

 

--------------------------------------------------------------------------------

 

ORGANIZED UNDER THE DELAWARE

 

REVISED UNIFORM LIMITED

 

PARTNERSHIP ACT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

SECTION 1

  ORGANIZATION MATTERS    3

1.1

  Formation of Partnership; Amended and Restated Agreement    3

1.2

  Name    3

1.3

  Business Offices    3

1.4

  Purpose and Business    3

1.5

  Filings    4

1.6

  Power of Attorney    4

1.7

  Term    4

SECTION 2

  CAPITAL CONTRIBUTIONS    5

2.1

  Acquisition of Units; Holdings of Initial Partners    5

2.2

  Transaction Costs    5

2.3

  Property Contributions    5

2.4

  Other Contributions    6

2.5

  Capital Accounts    6

2.6

  No Return of or on Capital    7

2.7

  Partner Loans    7

2.8

  Administration and Investment of Funds    7

SECTION 3

  DISTRIBUTIONS    7

3.1

  Operating Distributions    7

3.2

  Liquidating Distributions    7

3.3

  Withholding    7

3.4

  Offset    7

SECTION 4

  BOOK AND TAX ALLOCATIONS    8

4.1

  General Book Allocations    8

4.2

  Change in Partner’s Units    9

4.3

  Deficit Capital Account and Nonrecourse Debt Rules    9

4.4

  Federal Tax Allocations    10

4.5

  Other Tax Allocations    11

SECTION 5

  ACCOUNTING, FINANCIAL REPORTING AND TAX MATTERS    12

5.1

  Fiscal Year    12

5.2

  Method of Accounting for Financial Reporting Purposes    12

5.3

  Books and Records; Right of Partners to Audit    12

5.4

  Reports and Financial Statements    12

5.5

  Method of Accounting for Book and Tax Purposes    12

5.6

  Taxation    12

5.7

  Delegation    15

SECTION 6

  MANAGEMENT    15

6.1

  Managing General Partner and Partnership Governance Committee    15

 

i



--------------------------------------------------------------------------------

6.2

  Limitations on Authority of General Partners    16

6.3

  Lack of Authority of Persons Other Than Managing General Partner and Officers
   16

6.4

  Composition of Partnership Governance Committee    16

6.5

  Partnership Governance Committee Meetings    17

6.6

  Partnership Governance Committee Quorum and General Voting Requirement    18

6.7

  Matters Required To Be Approved by Partnership Governance Committee    18

6.8

  Control of Interested Partner Issues    21

6.9

  Auxiliary Committees    21

6.10

  Certain Limitations on Partner Representatives    22

6.11

  Right of Lyondell LP4 to Become a General Partner    22

SECTION 7

  OFFICERS AND EMPLOYEES    23

7.1

  Partnership Officers    23

7.2

  Selection and Term of Executive Officers    23

7.3

  Removal of Executive Officers    23

7.4

  Duties    24

7.5

  CEO    25

7.6

  Other Officers    25

7.7

  Secretary    25

7.8

  Salaries    25

7.9

  Delegation    25

7.10

  [intentionally omitted]    26

7.11

  General Authority    26

SECTION 8

  STRATEGIC PLANS, ANNUAL BUDGETS AND LOANS    26

8.1

  Strategic Plan    26

8.2

  Annual Budget    26

8.3

  Funding of Partnership Expenses    27

8.4

  Implementation of Budgets and Discretionary Expenditures by CEO    28

8.5

  Strategic Plan Deadlock    28

8.6

  Loans    28

SECTION 9

  RIGHTS OF PARTNERS    29

9.1

  Delegation and Contracts with Related Parties    29

9.2

  General Authority    29

9.3

  Limitation on Fiduciary Duty; Non-Competition; Right of First Opportunity   
30

9.4

  Limited Partners    32

9.5

  Partner Covenants    32

9.6

  Special Purpose Entities    32

SECTION 10

  TRANSFERS AND PLEDGES    33

10.1

  Restrictions on Transfer and Prohibition on Pledge    33

10.2

  Right of First Option    33

10.3

  Inclusion of General or Limited Partner Units    35

10.4

  Rights of Transferee    35

 

ii



--------------------------------------------------------------------------------

10.5

  Effective Date of Transfer    35

10.6

  Transfer to Wholly Owned Affiliate    35

10.7

  Invalid Transfer    36

SECTION 11

  DEFAULT    36

11.1

  Default    36

11.2

  Remedies for Default    36

11.3

  Purchase of Defaulting Partners’ Units    37

11.4

  Liquidation    38

11.5

  Certain Consequences of Default    38

SECTION 12

  DISSOLUTION, LIQUIDATION AND TERMINATION    38

12.1

  Dissolution and Termination    38

12.2

  Procedures Upon Dissolution    39

12.3

  Termination of the Partnership    40

12.4

  Asset and Liability Statement    40

SECTION 13

  MISCELLANEOUS    40

13.1

  Confidentiality and Use of Information    40

13.2

  Indemnification    42

13.3

  Third Party Claim Reimbursement    45

13.4

  Dispute Resolution    45

13.5

  EXTENT OF LIMITATION OF LIABILITY, INDEMNIFICATION, ETC    45

13.6

  Further Assurances    45

13.7

  Successors and Assigns    46

13.8

  Benefits of Agreement Restricted to the Parties    46

13.9

  Notices    46

13.10

  [Reserved]    47

13.11

  Severability    47

13.12

  Construction    47

13.13

  Counterparts    47

13.14

  Waiver of Right to Partition    47

13.15

  Governing Law    47

13.16

  Jurisdiction; Consent to Service of Process; Waiver    47

13.17

  Expenses    48

13.18

  Waiver of Jury Trial    48

13.19

  Payment Terms and Interest Calculations    48

13.20

  Usury Savings Clause    48

13.21

  Other Waivers    49

13.22

  Special Joinder by OCC    49

13.23

  Amendment    49

13.24

  Certain Provisions of Prior Agreement Unaffected    49

SECTION 14

  LAKE CHARLES FACILITY    49

14.1

  Lease Not in Force and Effect    49

14.2

  LC Partnership Provisions.    50

14.3

  No Rebuilding Termination    51

 

iii



--------------------------------------------------------------------------------

14.4

  Other Redemption    51

SECTION 15

  ADDITIONAL AGREEMENTS REGARDING THE LAKE CHARLES FACILITY    51

15.1

  Receipt of Fee Title    51

15.2

  Authority to Act    51

 

APPENDICES

APPENDIX A - Defined Terms

APPENDIX B - Partnership Financial Statements and Reports

APPENDIX C - Executive Officers

APPENDIX D - Dispute Resolution Procedures

APPENDIX E - Division of Partnership Business

SCHEDULES

Schedule 2.3(e) – Capital Accounts

Schedule 8.6(A) – Form of Millennium Indemnity

Schedule 8.6(B) – Form of Indemnity Among Partners

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

EQUISTAR CHEMICALS, LP

 

This Amended and Restated Limited Partnership Agreement of Equistar Chemicals,
LP dated November 29, 2004 is entered into by and among Lyondell Petrochemical
LP4 Inc., a Delaware corporation (“Lyondell LP4”) (formerly named Lyondell GP,
as defined below), Lyondell Petrochemical L.P. Inc., a Delaware corporation
(“Lyondell LP”), Millennium Petrochemicals GP LLC, a Delaware limited liability
company (“Millennium GP”), Millennium Petrochemicals LP LLC, a Delaware limited
liability company (“Millennium LP”), Lyondell (Pelican) Petrochemical L.P.1,
Inc., a Delaware corporation (“Lyondell (Pelican) LP1”) (formerly named
Occidental LP1, as defined below), Lyondell (Pelican) Petrochemical L.P.2, Inc.,
a Delaware corporation (“Lyondell (Pelican) LP2”) (formerly named Occidental
LP2, as defined below) and Lyondell LP3 Partners, LP, a Delaware limited
partnership (“Lyondell LP3”).

 

The definitions of capitalized terms used in this Agreement, including the
appendices hereto, are set forth in Appendix A hereto.

 

WHEREAS, Lyondell GP, Lyondell LP, Millennium GP and Millennium LP (together,
the “Initial Partners”) entered into the Limited Partnership Agreement of
Equistar Chemicals, LP dated October 10, 1997 (the “Initial Agreement”),
pursuant to the Initial Master Transaction Agreement between Lyondell Chemical
Company, a Delaware corporation (“Lyondell”), the ultimate parent entity of each
of Lyondell GP and Lyondell LP, and Millennium Chemicals Inc., a Delaware
corporation (“Millennium”), the ultimate parent entity of each of Millennium GP
and Millennium LP;

 

WHEREAS, the Initial Partners contributed to the Partnership their Initial
Assets on the Initial Closing Date and the Initial Related Agreements relating
to the Partnership and their Contributed Businesses were entered into, all as
provided in the Initial Master Transaction Agreement;

 

WHEREAS, the Partnership, Occidental Petroleum Corporation, a Delaware
corporation (“Occidental”), at that time the ultimate parent entity of each of
Occidental Petrochem Partner GP, Inc., a Delaware corporation (“Occidental GP”),
PDG Chemical Inc., a Delaware corporation (“PDG GP”), Occidental Petrochem
Partner 1, Inc., a Delaware corporation (“Occidental LP1”), and Occidental
Petrochem Partner 2, Inc., a Delaware corporation (“Occidental LP2” and together
with Occidental GP, PDG GP and Occidental LP1, the “Occidental Partners”),
Lyondell and Millennium entered into the Master Transaction Agreement dated May
15, 1998 (the “Second Master Transaction Agreement”), which provides, among
other things, for the admission of PDG GP as a general partner of the
Partnership and of each of Occidental LP1 and Occidental LP2 as a limited
partner of the Partnership, subject to and upon the terms and conditions set
forth therein;

 

1



--------------------------------------------------------------------------------

WHEREAS, PDG GP, Occidental LP1 and Occidental LP2 contributed to the
Partnership their Initial Assets and Contributed Business and the Additional
Related Agreements were entered into, all as provided in the Occidental
Contribution Agreement;

 

WHEREAS, PDG GP originally received 295 Units in the Partnership, and pursuant
to an amendment to the partnership agreement dated June 30, 1998, PDG GP
converted 294 of its Units to LP Units and transferred those units to Occidental
LP2, and PDG GP transferred its one remaining GP Unit to Occidental GP,
whereupon Occidental GP was admitted as a General Partner and PDG GP withdrew as
a General Partner;

 

WHEREAS, Lyondell and Occidental Chemical Holding Corporation, a California
corporation, Oxy CH Corporation, a California corporation, and Occidental
Chemical Corporation, a New York corporation (“OCC”), entered into the
Occidental Partner Sub Purchase Agreement dated July 8, 2002 (the “Oxy Partner
Sub Purchase Agreement”), which provides, among other things, for the sale of
the stock of each of Occidental GP, Occidental LP1 and Occidental LP2 to
Lyondell;

 

WHEREAS, in connection with the closing of the transactions contemplated by the
Oxy Partner Sub Purchase Agreement, Lyondell, Millennium, Occidental, certain of
their affiliates, and the Partnership entered into a Letter Agreement dated May
31, 2002 (the “Letter Agreement”), which provides, among other things, for
certain amendments to the Amended and Restated Limited Partnership Agreement of
Equistar Chemicals, LP dated August 24, 2002 and the execution and delivery of
an amended and restated limited partnership agreement of the Partnership.

 

WHEREAS, effective as of August 22, 2002, ownership of Occidental GP, Occidental
LP1 and Occidental LP2 was sold, assigned and delivered to Lyondell and as of
that date Occidental and its Affiliates are no longer the owners of any interest
in the Partnership;

 

WHEREAS, on September 6, 2002 Occidental GP was merged with and into Lyondell GP
with Lyondell GP the surviving entity;

 

WHEREAS, on November 6, 2002, a Certificate of Amendment to the Certificate of
Incorporation of each of Occidental LP1 and Occidental LP2 was filed with the
Secretary of State of the State of Delaware whereby the name of Occidental
Petrochem Partner 1, Inc. was changed to “Lyondell (Pelican) Petrochemical
L.P.1, Inc.” and the name of Occidental Petrochem Partner 2, Inc. was changed to
“Lyondell (Pelican) Petrochemical L.P.2, Inc.”;

 

WHEREAS, at the close of business on December 31, 2002, Lyondell LP3 was
admitted to the Partnership as a limited partner and both Lyondell LP and
Lyondell (Pelican) LP2 transferred portions of their partnership interests to
Lyondell LP3;

 

WHEREAS, on November 29, 2004, a Certificate of Amendment to the Certificate of
Incorporation of Lyondell GP was filed with the Secretary of State of the State
of Delaware whereby the name of Lyondell Petrochemical G.P. Inc. was changed to
“Lyondell LP4 Inc.”;

 

2



--------------------------------------------------------------------------------

WHEREAS, on March 28, 2004, Lyondell and Millennium entered into an Agreement
and Plan of Merger, which provides that Millennium will become a wholly owned
subsidiary of Lyondell; and

 

WHEREAS, consummation thereunder of the transactions pursuant to which
Millennium is to become a wholly owned subsidiary of Lyondell is expected to
occur immediately following the execution and delivery of this Amended and
Restated Limited Partnership Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, it is hereby agreed as follows, effective immediately prior to
such consummation (the “Effective Time”):

 

SECTION 1

ORGANIZATION MATTERS

 

1.1 Formation of Partnership; Amended and Restated Agreement. The Certificate of
Limited Partnership was filed with the Secretary of State of the State of
Delaware on October 17, 1997. The Initial Agreement was entered into October 10,
1997. The Partners desire to enter into this Agreement which amends and restates
the Initial Agreement and all amendments prior to the date hereof and
constitutes the limited partnership agreement of the Partnership as of the
Effective Time. Except as expressly provided herein to the contrary, the rights
and obligations of the Partners and the administration and termination of the
Partnership shall be governed by the Act. Subject to the restrictions set forth
in this Agreement, the Partnership shall have the power to exercise all the
powers and privileges granted by this Agreement and by the Act, together with
any powers incidental thereto, so far as such powers and privileges are
necessary, appropriate, convenient or incidental for the conduct, promotion or
attainment of the purposes of the Partnership.

 

1.2 Name. The name of the Partnership is “Equistar Chemicals, LP” The
Partnership’s business may be conducted under such name or any other name or
names deemed advisable by the Partnership Governance Committee. The General
Partners will comply or cause the Partnership to comply with all applicable laws
and other requirements relating to fictitious or assumed names.

 

1.3 Business Offices. The principal place of business of the Partnership shall
be 1221 McKinney Street, Houston, Texas 77010, or such other place as the
General Partners may from time to time determine. The registered agent of the
Partnership in the State of Delaware is The Corporation Trust Company, 1209
Orange Street, Wilmington, Delaware 19801.

 

1.4 Purpose and Business. The business of the Partnership shall be to, directly
or indirectly, (i) engage in the Specified Petrochemicals Businesses, in the
United States and internationally, including research and development,
purchasing, processing and disposing of feedstocks, and manufacturing, marketing
and distributing products, (ii) acquire and dispose of properties and assets
used or useful in connection with the foregoing and (iii) do all things
necessary, appropriate, convenient or incidental in connection with the
ownership, operation or financing of such business and activities, or otherwise
in connection with the foregoing, as are permitted under the Act, including the
acquisition and operation of the Contributed Businesses.

 

3



--------------------------------------------------------------------------------

1.5 Filings. The Managing General Partner shall, or shall cause the Partnership
to, execute, swear to, acknowledge, deliver, file or record in public offices
and publish all such certificates, notices, statements or other instruments, and
take all such other actions, as may be required by law for the formation,
reformation, qualification, registration, operation or continuation of the
Partnership in any jurisdiction, to maintain the limited liability of the
Limited Partners, to preserve the Partnership’s status as a partnership for tax
purposes or otherwise to comply with applicable law. Upon request of the
Managing General Partner, the other Partners shall execute all such certificates
and other documents as may be necessary, in the sole judgment of the Managing
General Partner, in order for the Managing General Partner to accomplish all
such executions, swearings, acknowledgments, deliveries, filings, recordings in
public offices, publishings and other acts. Each General Partner hereby agrees
and covenants that it will execute any appropriate amendment to the Certificate
of Limited Partnership of the Partnership pursuant to Section 17-204 of the Act
to reflect any admission of a Substitute General Partner in accordance with this
Agreement.

 

1.6 Power of Attorney. Each Partner other than the Managing General Partner
hereby irrevocably makes, constitutes and appoints the Managing General Partner
and any successor thereto permitted as provided herein, with full power of
substitution and resubstitution, as the true and lawful agent and
attorney-in-fact of such Partner, with full power and authority in the name,
place and stead of such Partner to execute, swear, acknowledge, deliver, file or
record in public offices and publish: (i) all certificates and other instruments
(including counterparts thereof) which the Managing General Partner deems
appropriate to reflect any amendment, change or modification of or supplement to
this Agreement in accordance with the terms of this Agreement; (ii) all
certificates and other instruments and all amendments thereto which the Managing
General Partner deems appropriate or necessary to form, qualify or continue the
Partnership in any jurisdiction, to maintain the limited liability of the
Limited Partners, to preserve the Partnership’s status as a partnership for tax
purposes or otherwise to comply with applicable law; and (iii) all conveyances
and other instruments or documents which the Managing General Partner deems
appropriate or necessary to reflect the transfers or assignments of interests
in, to or under, this Agreement, including the Units, the dissolution,
liquidation and termination of the Partnership, and the distribution of assets
of the Partnership in connection therewith, pursuant to the terms of this
Agreement.

 

Each Partner other than the Managing General Partner hereby agrees to execute
and deliver to the Managing General Partner within five Business Days after
receipt of a written request therefor such other further statements of interest
and holdings, designations, powers of attorney and other instruments as the
Managing General Partner deems necessary. The power of attorney granted herein
is hereby declared irrevocable and a power coupled with an interest, shall
survive the bankruptcy, dissolution or termination of such Partner and shall
extend to and be binding upon such Partner’s successors and permitted assigns.
Each such Partner hereby (i) agrees to be bound by any representations made by
the agent and attorney-in-fact acting in good faith pursuant to such power of
attorney; and (ii) waives any and all defenses which may be available to
contest, negate, or disaffirm any action of the agent and attorney-in-fact taken
in accordance with such power of attorney.

 

1.7 Term. The term for which the Partnership is to exist as a limited
partnership is from the date the Partnership’s Certificate of Limited
Partnership was filed with the office of the Secretary of State of the State of
Delaware through the dissolution of the Partnership in accordance with the
provisions of Section 12.

 

4



--------------------------------------------------------------------------------

SECTION 2

CAPITAL CONTRIBUTIONS

 

2.1 Acquisition of Units; Holdings of Initial Partners. In exchange for the
contributions described in Section 2.3, each Partner has received the number of
Units set forth by their names below, and effective on the date hereof, the
Units are owned as follows:

 

Partner

--------------------------------------------------------------------------------

   Units


--------------------------------------------------------------------------------

Lyondell LP4

   *821

Millennium GP

   590

Lyondell LP

   21,617

Millennium LP

   28,910

Lyondell (Pelican) LP1

   6,623

Lyondell (Pelican) LP2

   **11,439

Lyondell LP3

   ***30,000     

--------------------------------------------------------------------------------

TOTAL

   100,000

--------------------------------------------------------------------------------

* This number includes the Unit previously held by Occidental GP and originally
held by PDG GP.

** This number includes the 294 Units originally held by PDG GP.

*** This number includes 11,437 Units transferred from Lyondell (Pelican) LP2
and 18,563 Units transferred from Lyondell LP.

 

The Units shall entitle the holder to the distributions set forth in Section 3
and to the allocation of Profits, Losses and other items as set forth in Section
4. Units shall not be represented by certificates.

 

2.2 Transaction Costs. If the Partnership is entitled to deductions with respect
to costs described in either Section 6.10 of the Initial Master Transaction
Agreement or Section 6.10 of the Second Master Transaction Agreement to which a
Partner is not entitled to reimbursement, the incurrence of such costs shall not
increase the Capital Account of such a Partner, and such Partner shall be
entitled to any deductions attributable to such costs.

 

2.3 Property Contributions.

 

(a) Pursuant to its Contribution Agreement, on October 10, 1997, Lyondell LP
contributed or caused to be contributed to the Partnership, the Initial Assets
contemplated thereby subject to the Assumed Liabilities contemplated thereby.

 

5



--------------------------------------------------------------------------------

(b) Pursuant to its Contribution Agreement, on October 10, 1997, Millennium LP
contributed or caused to be contributed to the Partnership, the Initial Assets
contemplated thereby subject to the Assumed Liabilities contemplated thereby.

 

(c) Pursuant to their Contribution Agreement, on May 15, 1998, Occidental LP1,
Occidental LP2 and PDG GP contributed or caused to be contributed to the
Partnership, the Initial Assets contemplated thereby subject to the Assumed
Liabilities contemplated thereby (which involved, in the case of Occidental LP2,
the merger of Oxy Petrochemicals and the Partnership, with the Partnership as
the surviving entity).

 

(d) The Partners intend that the contribution of assets subject to liabilities
heretofore made by the Partners to the Partnership pursuant to Sections 2.3(a)
through (c) has qualified as a tax-free contribution under Section 721 of the
Code in which no Partner has recognized or will recognize gain or loss. The
Partners agree that the Partnership has so filed its tax return, and each
Partner agrees to file its tax return on the same basis and to maintain such
position consistently at all times thereafter.

 

(e) Immediately after the contributions by PDG GP, Occidental LP1, and
Occidental LP2, the Capital Accounts of the Initial Partners were adjusted so
that each Partner’s Capital Account would be the same per Unit as that of every
other Partner on May 15, 1998 if on such date the special capital distributions
provided in Sections 3.1(e), (f), and (g) of the Amended and Restated Limited
Partnership Agreement of Equistar Chemicals, LP dated May 15, 1998 had been
made. Schedule 2.3(e) sets forth the Capital Accounts of the Partners as if the
contributions and distributions were made, as has since occurred.

 

2.4 Other Contributions. From time to time and subject to the limitations of
Section 6.7, if applicable, the Partnership Governance Committee (or the CEO
acting pursuant to Section 8.3), on behalf of the Partnership, may issue a
written notice (“Funding Notice”) to the Partners calling for an additional
capital contribution to the Partnership. Any Funding Notice will set forth:

 

(a) the use of funds therefor;

 

(b) the aggregate amount of the capital contribution required, which amount
shall be apportioned among the Partners Pro Rata; and

 

(c) the date by which the capital contribution must be received by the
Partnership, which date will not be earlier than seven Business Days from the
date the Funding Notice is issued.

 

Each Partner shall timely wire transfer its Pro Rata share of the amount set
forth in the Funding Notice to the Partnership’s bank account. Except as
expressly set forth in this Agreement, no Partner shall be permitted or required
to make any additional capital contribution to the Partnership.

 

2.5 Capital Accounts. Each Partner’s Capital Account shall be determined and
maintained in accordance with Regulation §1.704-1(b)(2)(iv) as reasonably
interpreted by the Tax Matters Partner. The Tax Matters Partner shall have the
discretion, after consultation with

 

6



--------------------------------------------------------------------------------

the Managing General Partner, to make those determinations, valuations,
adjustments and allocations with respect to each Partner’s Capital Account as it
deems appropriate so that the allocations made pursuant to this Agreement will
have substantial economic effect as such term is used in Regulation §1.704-1(b).
If any Partner transfers all or a portion of its Units in accordance with the
terms of this Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent such Capital Account relates to the transferred
Units.

 

2.6 No Return of or on Capital. Except as provided in Section 3 and Section 4,
no Partner shall receive any interest or other return on its capital
contributions or on the balance in its Capital Account and no return of its
capital contributions.

 

2.7 Partner Loans. A Partner or its Affiliates may loan funds to the Partnership
on such terms and conditions as may be approved by the Partnership Governance
Committee, and, subject to other applicable law, have the same rights and
obligations with respect thereto as a Person who is neither a Partner nor an
Affiliate of a Partner. The existence of such a relationship and acting in such
a capacity will not result in a Limited Partner being deemed to be participating
in the control of the business of the Partnership or otherwise affect the
limited liability of a Partner. If a Partner or any Affiliate thereof is a
lender, in exercising its rights as a lender, including making its decision
whether to foreclose on property of the Partnership, such lender will have no
duty to consider (i) its status as a Partner or an Affiliate of a Partner, (ii)
the interests of the Partnership, or (iii) any duty it may have to any other
Partner or the Partnership.

 

2.8 Administration and Investment of Funds. The administration and investment of
Partnership funds shall be in accordance with the procedures and guidelines as
shall be adopted by the Partnership Governance Committee. The Partnership may
delegate to a third party (which may be an Affiliate of one of the Partners) the
responsibility for administering and investing Partnership funds pursuant to
such guidelines.

 

SECTION 3

DISTRIBUTIONS

 

3.1 Operating Distributions. Subject to Section 17-607 of the Act and other
applicable law, Available Net Operating Cash shall be distributed as soon as
practicable following the end of each month to the Partners Pro Rata.

 

3.2 Liquidating Distributions. Distributions to the Partners of cash or property
arising from a liquidation of the Partnership shall be made in accordance with
the Capital Account balances of the Partners as provided in Section 12.2(d).

 

3.3 Withholding. The Partnership is authorized to withhold from distributions to
a Partner and to pay over to a foreign, federal, state or local government, any
amounts required to be withheld pursuant to the Code or any provisions of any
other foreign, federal, state or local law. Any amounts so withheld shall be
treated as distributed to such Partner pursuant to this Section 3 for all
purposes of this Agreement, and shall be offset against any amounts otherwise
distributable to such Partner.

 

3.4 Offset. Any amount otherwise distributable to a Partner pursuant to this
Section 3 shall, unless otherwise agreed by two Representatives of the
Nonconflicted Designating Partner

 

7



--------------------------------------------------------------------------------

pursuant to Section 6.8, be applied by the Partnership to satisfy any of the
following obligations that are owed by such Partner or its Affiliate to the
Partnership and that are not paid when due:

 

(a) Other Notes. In the case of any Partner, the failure to pay any interest or
principal when due on any indebtedness for borrowed money of such Partner or any
Affiliate of such Partner to the Partnership.

 

(b) Contribution Agreement. In the case of any Partner, the failure of such
Partner or any Affiliate of such Partner to make any payment pursuant to Section
6 of its Contribution Agreement that has been Finally Determined to be due.

 

(c) Contribution. In the case of any Partner, the failure to make any capital
contribution required pursuant to this Agreement (other than pursuant to its
Contribution Agreement).

 

SECTION 4

BOOK AND TAX ALLOCATIONS

 

4.1 General Book Allocations. This section controls partnership allocations for
book purposes. As used herein, “book” means the allocations used to determine
debits and credits to the Capital Accounts of the Partners and to determine the
amounts distributable to the Partners pursuant to Section 3 and Section 12.2(d).
It does not refer to the method in which books are maintained for financial
reporting purposes pursuant to Section 5.2. Except as otherwise provided in
Section 4.2 and Section 4.3, Profits or Losses for book purposes shall be
allocated each year among the Partners Pro Rata, subject to the following:

 

(a) If the tax basis in Partnership assets is increased as a result of the
distribution of $75 million to Millennium LP in May 1998, book deductions equal
to the tax deductions resulting from such increase shall be allocated to
Millennium LP until such time as gain or income is allocable under (c) below.

 

(b) If the tax basis in Partnership assets is increased as a result of the
distribution of 43% of the proceeds of the Lyondell Note to Millennium LP, book
deductions equal to the tax deductions resulting from such increase shall be
allocated among the Initial Partners in the ratio of the Units owned by each
prior to May 15, 1998 until gain or income is allocable under (c) below.

 

(c) If during any 12 month period the Partnership sells, distributes to
Partners, or otherwise disposes of more than 50% in value of the assets it owned
at the beginning of such period, gain or income recognized in the taxable period
of such sale, distribution or other disposition or thereafter recognized from
the sale, distribution, or other disposition of property or from the operation
of other property shall be allocated to the Partners in the ratio in which the
aggregate amount of deductions described in (a) and (b) above were allocated to
the Partners until the aggregate amount of such gain and income so allocated
equals the aggregate amount of such deductions.

 

(d) [Intentionally Deleted.]

 

8



--------------------------------------------------------------------------------

(e) The initial agreed value of the Lease will be amortized ratably over the
term of the Lease, and the resulting deductions shall be allocated to Lyondell
(Pelican) LP1. Any gain recognized on the disposition of the Lease shall be
allocated to Lyondell (Pelican) LP1. If, prior to such disposition, the
Partnership has made capital improvements to such assets that have been borne by
the Partners Pro Rata, then upon the disposition of the Lease with such
improvements, gain shall be deemed to be attributable to such improvements to
the extent of the excess of its depreciated value for GAAP purposes at the time
of the disposition over its Book Value at such time, and such gain shall be
allocated to the Partners Pro Rata.

 

(f) Deductions attributable to the Book Value of the assets of the Partnership
as they exist immediately after the contributions described in Section 2.3(a)
other than the Lease will be allocated among the Partners other than Lyondell
(Pelican) LP1 in the ratio of the Units owned by each, and any gain recognized
on the disposition of such contributed assets will be allocated to the Partners
other than Lyondell (Pelican) LP1 in the ratio of the Units owned by each. If,
prior to disposition of such asset sale, the Partnership has made capital
improvements to such assets that have been borne by the Partners Pro Rata, then
upon the disposition of a contributed asset with such improvements, gain shall
be deemed to be attributable to such improvements to the extent of the excess of
its depreciated value for GAAP purposes at the time of disposition over its Book
Value at such time, and such gain shall be allocated to the Partners Pro Rata.

 

(g) To the extent any contribution is made to the Partnership on behalf of a
Partner (the “Beneficiary Partner”) pursuant to an indemnity provided under
Section 8.6(b), an amount of Book items of loss, expense or deduction (other
than Book loss, depreciation or amortization with respect to any property
contributed by a Partner to the Partnership) shall be allocated to the
Beneficiary Partner.

 

4.2 Change in Partner’s Units. If during a year Units are transferred or new
Units issued, allocations among the Partners shall be made in accordance with
their interests in the Partnership from time to time during such year in
accordance with Section 706 of the Code, using the closing-of-the-books method,
except that depreciation and other amortization with respect to each Partnership
asset shall be deemed to accrue ratably on a daily basis over the entire period
during such year that the asset is owned and in service by the Partnership.

 

4.3 Deficit Capital Account and Nonrecourse Debt Rules. The special rules in
this Section 4.3 apply in the following order to take into account the
possibility of the Partners’ having deficit Capital Account balances for which
they are not economically responsible and the effect of the Partnership’s
incurring nonrecourse debt, directly or indirectly.

 

(a) Partnership Minimum Gain Chargeback. If there is a net decrease in
“partnership minimum gain” during any year, determined in accordance with the
tiered partnership rules of Regulation §1.704-2(k), each Partner shall be
allocated items of income and gain for such year equal to such Partner’s share
of the net decrease in partnership minimum gain within the meaning of Regulation
§1.704-2(g)(2), except to the extent not required by Regulation §1.704-2(f). To
the extent that this subsection (a) is inconsistent with Regulation §1.704-2(f)
or §1.704-2(k) or incomplete with respect to such regulations, the minimum gain
chargeback provided for herein shall be applied and interpreted in accordance
with such regulations.

 

9



--------------------------------------------------------------------------------

(b) Partner Minimum Gain Chargeback. If there is a net decrease in “partner
nonrecourse debt minimum gain” during any year, within the meaning of Regulation
§ 1.704-2(i)(2), each Partner who has a share of such gain, determined in
accordance with Regulation § 1.704-2(i)(5), shall be allocated items of income
and gain for such year (and, if necessary, subsequent years) equal to such
Partner’s share of the net decrease in partner nonrecourse debt minimum gain. To
the extent that this subsection (b) is inconsistent with Regulation § 1.704-2(i)
or 1.704-2(k) or incomplete with respect to such regulations, the partner
nonrecourse debt minimum gain chargeback provided for herein shall be applied
and interpreted in accordance with such regulations.

 

(c) Deficit Account Chargeback and Qualified Income. If any Partner has an
Adjusted Capital Account Deficit at the end of any year, including an Adjusted
Capital Account Deficit for such Partner caused or increased by an adjustment,
allocation or distribution described in Regulation §1.704-1(b)(2)(ii)(d)(4), (5)
or (6), such Partner shall be allocated items of income and gain (consisting of
a pro rata portion of each item of Partnership income, including gross income
and gain) in an amount and manner sufficient to eliminate such Adjusted Capital
Account Deficit as quickly as possible. This subsection (c) is intended to
constitute a “qualified income offset” pursuant to Regulation
§1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(d) Partner Nonrecourse Deductions. Any partner nonrecourse deductions for any
year or other period shall be allocated to the Partner who bears the economic
risk of loss with respect to the partner nonrecourse debt to which such partner
nonrecourse deductions are attributable in accordance with Regulation
§1.704-2(i) or §1.704-2(k).

 

(e) Curative Allocations. The Allocations provided by this Section 4.3 may not
be consistent with the manner in which the Partners intend to divide Profits,
Losses and similar items. Accordingly, Profits, Losses and other items will be
reallocated among the Partners (in the same year and to the extent necessary, in
subsequent years) in a manner consistent with Regulation §1.704-1(b) and 1.704-2
so as to prevent such allocations from distorting the manner in which Profits,
Losses and other items are intended to be allocated among the Partners pursuant
to Sections 4.1 and 4.2.

 

(f) Nonrecourse Debt Sharing. For purposes of this Agreement, nonrecourse
deductions, within the meaning of Regulation §1.704-2(b), shall be deemed to be
allocated among the Partners Pro Rata. Solely for purposes of determining a
Partner’s proportionate share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulation §1.752-3(a)(3), Partnership Profits
are allocated to the Partners Pro Rata.

 

4.4 Federal Tax Allocations.

 

(a) General Rule. Except as otherwise provided in the following paragraphs of
this Section 4.4, allocations for federal income tax purposes of items of
income, gain, loss and deduction, and credits and basis therefor, shall be made
in the same manner as book allocations are made.

 

10



--------------------------------------------------------------------------------

(b) Elimination of Book/Tax Disparities. Taxable income and tax deductions shall
be shared among the Partners so as to take into account the variation between
the Book Value and the adjusted tax basis of each property at the time it is
contributed to the Partnership and at each time it is revalued.

 

(i) To account for such variation, effective as of the formation of the
Partnership:

 

(A) the depreciation and other deductions attributable to the basis that the
contributing Partner had in each property at the time of contribution shall be
allocated to such Partner, and

 

(B) upon disposition of a contributed property, the excess of its Book Value at
such time over its tax basis at such time shall be allocated to the Partner who
contributed the property.

 

(ii) If the Book Value of a Partnership property is revalued as of a date
subsequent to the date of its acquisition by the Partnership, the portion of its
Book Value at the time of its disposition that is attributable to the increase
resulting from such revaluation:

 

(A) shall be disregarded in applying Section 4.4(b)(i)(B) to the partner who
contributed such property, and

 

(B) shall be treated for purposes of this Section 4.4(b) as a separate property
that was contributed on the revaluation date by the persons who were partners
immediately prior to the revaluation date.

 

(iii) The Partners agree that the foregoing allocations constitute a reasonable
method for purposes of Reg. 1.704-3(a)(1) and will be so reported and defended
by the Partnership and all Partners unless and until the Partners otherwise
agree or a court otherwise requires.

 

(c) Allocation of Items Among Partners. Each item of income, gain, loss,
deduction and credit and all other items governed by Section 702(a) of the Code
shall be allocated among the Partners in proportion to the allocation of
Profits, Losses and other items to such Partners hereunder, provided that any
gain treated as ordinary income because it is attributable to the recapture of
any depreciation or amortization shall be allocated among the Partners in
accordance with Prop. Treas. Reg. §§ 1.1245-1(e)(2) and 1.1250-1(f), or, upon
promulgation of final regulations with respect to the matters covered therein,
such final regulations.

 

(d) Section 754 Election Allocations. Income and deductions of the Partnership
that are attributable to the Section 754 election shall be allocated to the
Partners entitled thereto.

 

4.5 Other Tax Allocations. Items of income, gain, loss, deduction, credit and
tax preference for state, local and foreign income tax purposes shall be
allocated among the Partners in a manner consistent with the allocation of such
items for federal income tax purposes in accordance with the foregoing
provisions of this Section.

 

11



--------------------------------------------------------------------------------

SECTION 5

ACCOUNTING, FINANCIAL REPORTING AND TAX MATTERS

 

5.1 Fiscal Year. The fiscal year of the Partnership shall be the calendar year.

 

5.2 Method of Accounting for Financial Reporting Purposes. For financial
reporting purposes, the Partnership shall adopt a standard set of accounting
policies and shall maintain separate books of account, all in accordance with
GAAP. The Partnership’s financial reports shall comply with requirements of the
SEC to the extent applicable to the Partnership and any Partner or any
controlling Person of such Partner, to the extent such information is necessary,
in conjunction with the financial reporting obligations of such Person under
applicable SEC requirements.

 

5.3 Books and Records; Right of Partners to Audit.

 

(a) Proper and complete records and books of account of the Partnership’s
business, including all such transactions and other matters as are usually
entered into records and books of account maintained by businesses of like
character or as are required by law, shall be kept by the Partnership at the
Partnership’s principal place of business. None of the Partnership’s funds shall
be commingled with the funds of any Partner.

 

(b) Each Partner and its internal and independent auditors, at the expense of
such Partner, shall have full and complete access to the internal and
independent auditors of the Partnership and shall have the right to inspect such
books and records and the physical properties of the Partnership during normal
business hours and, at its own expense, to cause an independent audit thereof.
The Partnership shall make all books and records of the Partnership available to
such Partner and its internal and independent auditors in connection with such
audit and shall cooperate with such Partner and auditors and to provide any
assistance reasonably necessary in connection with such audit.

 

5.4 Reports and Financial Statements. The Partnership shall prepare and deliver
to the Partners the Partnership financial statements and reports described on
Appendix B as soon as reasonably practicable and in any event on or prior to the
due date indicated on Appendix B.

 

5.5 Method of Accounting for Book and Tax Purposes. For purposes of making
allocations and distributions hereunder (including distributions in liquidation
of the Partnership in accordance with Capital Account balances as required by
Section 12.3), Capital Accounts and Profits, Losses and other items described in
Section 4.1 shall be determined in accordance with federal income tax accounting
principles utilizing the accrual method of accounting, with the adjustments
required by Regulation §1.704-1(b) to properly maintain Capital Accounts.

 

5.6 Taxation.

 

(a) Status of the Partnership. The Partners acknowledge that the Partnership is
a partnership for federal, foreign and state income tax purposes, and hereby
agree not to elect to be excluded from the application of Subchapter K of
Chapter 1 of Subtitle A of the Code or any similar state statute.

 

12



--------------------------------------------------------------------------------

(b) Tax Elections and Reporting.

 

(i) Generally. The Partnership has made or shall make the following elections
under the Code and the Regulations and any similar state statutes:

 

(A) Adopt the calendar year as the annual accounting period;

 

(B) Adopt the accrual method of accounting;

 

(C) Elect to deduct organization costs ratably over a 60-month period as
provided in Section 709 of the Code;

 

(D) Adopt the LIFO method of accounting for inventory; and

 

(E) Make any other elections available under the Code that the Partnership
Governance Committee determine are appropriate, with the determination of
whether an election is appropriate to be made pursuant to the principle that
each Partner shall be treated equally (i.e., no Partner will receive
preferential tax treatment to the disadvantage of another Partner).

 

(ii) Section 754 Election. The Partnership shall, upon the written request of
any Partner benefited thereby, cause the Partnership to file an election under
Section 754 of the Code and the Regulations thereunder to adjust the basis of
the Partnership assets under Section 734(b) or 743(b) of the Code, and a
corresponding election under the applicable sections of state and local law.

 

(c) Tax Returns. The Tax Matters Partner, on behalf of the Partnership, shall
prepare and file the necessary tax and information returns. Each Partner shall
timely provide such information, if any, as may be needed by the Partnership for
purposes of preparing such tax and information returns. At least 75 days before
the due date (as extended) for the Partnership’s federal income tax return, the
Tax Matters Partner shall deliver a draft of such return to each Partner. Each
Partner shall have 15 Business Days after receipt of the draft in which to
furnish any objections or comments on the draft to the Tax Matters Partner. The
Tax Matters Partner shall make its best efforts to finalize the Partnership’s
federal income tax return at least 30 days before the due date for filing (as
extended) of such return A Partner may not report its share of any Partnership
tax item in a manner inconsistent with the Partnership’s reporting of such item
unless the Partner has timely furnished its objection to the Tax Matters Partner
as provided in the immediately preceding sentence. If a Partner reports its
share of any Partnership tax item in a manner inconsistent with the
Partnership’s reporting of such item, such Partner shall promptly notify the
Partnership in writing at least 20 Business Days prior to the filing of any
statement with the IRS in which such inconsistent position is reported. The
Partnership shall promptly deliver to each Partner a copy of the federal income
tax return for the Partnership as filed with the appropriate taxing authorities
and a copy of any material state and local income tax return as filed.

 

13



--------------------------------------------------------------------------------

(d) Tax Audits.

 

(i) Federal Tax Matters. The Partnership is authorized to make such filings with
the IRS as may be required to designate the Tax Matters Partner. The Tax Matters
Partner, as an authorized representative of the Partnership, shall direct the
defense of any claims made by the IRS to the extent that such claims relate to
the adjustment of Partnership items at the Partnership level. The Tax Matters
Partner shall promptly deliver to each Partner a copy of all notices,
communications, reports or writings of any kind (including, without limitation,
any notice of beginning of administrative proceedings or any report explaining
the reasons for a proposed adjustment) received from the IRS relating to or
potentially resulting in an adjustment of Partnership items, as well as any
other information requested by a Partner that is commercially reasonable to
request. The Tax Matters Partner shall be diligent and act in good faith in
deciding whether to contest at the administrative and judicial level any
proposed adjustment of a Partnership item and whether to appeal any adverse
judicial decision. The Tax Matters Partner shall keep each Partner advised of
all material developments with respect to any proposed adjustment that comes to
its attention. All costs incurred by the Tax Matters Partner in performing under
this subsection (d) shall be paid by the Partnership. The Tax Matters Partner
shall have sole authority to represent the Partnership in connection with all
tax audits, including the power to extend the statute of limitations, to enter
in any settlement, and to litigate any proposed partnership adjustment, subject
to the following: (A) No settlement will be entered into with respect to an item
that would materially affect any Partner adversely unless each Partner is first
notified of the terms of the settlement; and no Partner will be bound by any
settlement unless it consents thereto; (B) If a Partner does not consent to a
settlement, the settlement will nevertheless be binding on all partners who do
consent; and the non-consenting Partner may, at its sole cost, pursue such
administrative or judicial remedies as it deems appropriate; (C) If the Tax
Matters Partner brings an action in any court, each Partner, at its sole cost,
shall have the right to intervene in the preceding to the extent permitted by
the court; and (D) If a settlement or litigation causes Partners to be treated
differently for tax purposes with respect to certain tax issues of the
Partnership, the income and deductions of the Partnership thereafter arising
will be allocated among the Partners to reflect the varying manner in which the
issues were resolved.

 

(ii) State and Local Tax Matters. The Partnership shall promptly deliver to each
Partner a copy of all notices, communications, reports or writings of any kind
with respect to income or similar taxes received from any state or local taxing
authority relating to the Partnership which might, in the judgment of the Tax
Matters Partner, materially and adversely affect any Partner, and shall keep
each Partner advised of all material developments with respect to any proposed
adjustment of Partnership items which come to its attention.

 

(iii) Continuation of Rights. Each Partner shall continue to have the rights
described in this subsection (d) with respect to tax matters relating to any
period during which it was a Partner, whether or not it is a Partner at the time
of the tax audit or contest.

 

(e) Tax Rulings. No Person other than the Tax Matters Partner shall request an
administrative ruling (or similar administrative procedures) from any taxing
authority with respect to any tax issue relating to the Partnership or affecting
the taxation of any other Partner unless such Person shall have received written
authorization from the Tax Matters Partner and any such other Partner to make
such request.

 

14



--------------------------------------------------------------------------------

(f) Tax Information. At the request of any Partner, the Tax Matters Partner
shall timely furnish all reasonably obtainable information required to prepare
annual earnings and profits computations (as defined in Section 312 of the Code)
with respect to that Partner’s share of Partnership income.

 

5.7 Delegation. The Partners agree that all of the tasks to be performed under
this Section (other than serving as Tax Matters Partner) may be delegated to
employees and consultants of the Partnership.

 

SECTION 6

MANAGEMENT

 

6.1 Managing General Partner and Partnership Governance Committee.

 

(a) Except to the extent set forth in this Agreement, and subject to Partnership
Governance Committee Action to the extent required by this Agreement, the
Managing General Partner shall have full, exclusive and complete discretion to
manage and control the business, property and affairs of the Partnership, to
make all decisions affecting the business, property and affairs of the
Partnership and to take all such actions as it deems necessary, appropriate,
convenient or incidental to accomplish the purpose of the Partnership as set
forth in Section 1.4 (as such purpose may be expanded in accordance with Section
6.7(i)).

 

(b) The Partnership shall have a committee called the “Partnership Governance
Committee”. The Partnership Governance Committee shall act exclusively by means
of Partnership Governance Committee Action. As used in this Agreement,
“Partnership Governance Committee Action” means any action which the Partnership
Governance Committee is authorized and empowered to take in accordance with this
Agreement and the Act and which is taken by the Partnership Governance Committee
either (i) by action taken at a meeting of the Partnership Governance Committee
duly called and held in accordance with this Agreement or (ii) by a formal
written consent complying with the requirements of Section 6.5(f). In no event
shall the Partnership Governance Committee be authorized to act other than by
Partnership Governance Committee Action, and any action or purported action by
the Partnership Governance Committee (including any authorization, consent,
approval, waiver, decision or vote) not constituting a Partnership Governance
Committee Action shall be null and void and of no force and effect. Each
Partnership Governance Committee Action shall be binding on the Partnership.

 

(c) The Partnership Governance Committee shall adopt policies and procedures,
not inconsistent with this Agreement (including Section 6.7) or the Act,
governing financial controls and legal compliance, including delegations of
authority (and limitations thereon) to the officers of the Partnership as
permitted hereby. Such policies and procedures may be revised or revoked (in a
manner consistent with this Agreement and the Act) from time to time as
determined by the Partnership Governance Committee.

 

15



--------------------------------------------------------------------------------

6.2 Limitations on Authority of General Partners. Except as expressly set forth
in this Agreement, each General Partner agrees that its authority to manage and
control the Partnership shall be subject to the provisions hereof regarding the
Managing General Partner and Partnership Governance Committee Action. Each
General Partner agrees not to exercise, or purport or attempt to exercise any
authority (i) to act for or incur, create or assume any obligation, liability or
responsibility on behalf of the Partnership or any other Partner, (ii) to
execute any documents on behalf of, or otherwise bind, or purport or attempt to
bind, the Partnership or (iii) to otherwise transact any business in the
Partnership’s name, in each case unless any required Partnership Governance
Committee Action applicable thereto has been duly obtained.

 

6.3 Lack of Authority of Persons Other Than Managing General Partner and
Officers. Except as expressly set forth in this Agreement, no Person or Persons
other than (i) the Managing General Partner, acting in conformity with this
Agreement and any applicable Partnership Governance Committee Action, and (ii)
the officers of the Partnership appointed in accordance with this Agreement and
acting as agents or employees, as applicable, of the Partnership in conformity
with this Agreement and any applicable Partnership Governance Committee Action,
shall be authorized (a) to exercise the powers of the Partnership, (b) to manage
the business, property and affairs of the Partnership or (c) to contract for, or
incur on behalf of, the Partnership any debts, liabilities or other obligations.

 

6.4 Composition of Partnership Governance Committee.

 

(a) The Partnership Governance Committee shall consist of four Representatives.
Each Designating Partner shall designate two such Representatives (each a
“Representative”). All the Representatives of both Designating Partners shall
together constitute the Partnership Governance Committee.

 

(b) Each Designating Partner may designate one or more individuals (each an
“Alternate”) who (i) shall be authorized, in the event a Representative is
absent from any meeting of the Partnership Governance Committee (and in the
order of succession designated by the Partner so designating the Alternates), to
attend such meeting in the place of, and as substitute for, such Representative
and (ii) shall be vested with all the powers to take action on behalf of such
Partner which the absent Representative could have exercised at such meeting.
The term “Representative,” when used herein with reference to any Representative
who is absent from a meeting of the Partnership Governance Committee, shall mean
and refer to any Alternate attending such meeting in place of such absent
Representative.

 

(c) Promptly upon the Effective Time, each Designating Partner shall deliver to
the other Partners a written notice (i) designating the two persons to serve as
such Partner’s initial Representatives and (ii) designating the person or
persons, if any, who are to serve as initial Alternates and their order of
succession.

 

(d) Each Designating Partner may, in its sole discretion and by written notice
delivered to the other Designating Partner and the Partnership at any time or
from time to time, remove or replace one or more of its Representatives or
change one or more of its Alternates. If a Representative or Alternate dies,
resigns or becomes disabled or incapacitated, the Designating Partner that
designated such Representative or Alternate, as the case may be, shall promptly
designate a replacement. Each Representative and each Alternate shall serve
until replaced by the Designating Partner that designated such Representative or
Alternate, as the case may be.

 

16



--------------------------------------------------------------------------------

(e) Copies of all written notices designating Representatives and Alternates
shall be delivered to the Secretary and shall be placed in the Partnership
minute books, but the failure to deliver a copy of any such notice to the
Secretary shall not affect the validity or effectiveness of such notice or the
designation described therein.

 

(f) Each Representative, in his capacity as such, shall be the agent of the
Designating Partner that designated such Representative. Accordingly, (i) each
Representative, as such, shall act (or refrain from acting) with respect to the
business, property and affairs of the Partnership solely in accordance with the
wishes of the Designating Partner that designated such Representative and (ii)
no Representative, as such, shall owe (or be deemed to owe) any duty (fiduciary
or otherwise) to the Partnership or to any Designating Partner other than the
Designating Partner that designated such Representative; provided, however, that
nothing in this Agreement is intended to or shall relieve or discharge any
Representative or Designating Partner from liability to the Partnership or the
Partners on account of any fraudulent or intentional misconduct of such
Representative. Nothing in this Section 6.4(f) shall limit the duty owed to the
Partnership by any person acting in his capacity as an officer of the
Partnership (including any such officer who is also a Representative).

 

(g) Representatives shall not receive from the Partnership any compensation for
their service or any reimbursement of expenses for attendance at meetings of the
Partnership Governance Committee.

 

6.5 Partnership Governance Committee Meetings.

 

(a) Regular meetings of the Partnership Governance Committee shall be held at
such times and at such places as shall from time to time be determined in
advance and committed to a written schedule by the Partnership Governance
Committee. The first regular meeting of the Partnership Governance Committee of
each fiscal year shall be deemed to be the “Annual Meeting.” The Secretary shall
deliver by commercial courier service or other hand delivery or transmit by
facsimile transmission (with proof of confirmation from the transmitting
machine), an agenda for each regular meeting to the Representatives prior to
such meeting. To the extent practical, each agenda for a regular meeting shall
specify, to a reasonable degree, the business to be transacted at such meeting.
Subject to Section 6.6, at any regular meeting of the Partnership Governance
Committee at which a quorum is present, any and all business of the Partnership
may be transacted.

 

(b) Special meetings of the Partnership Governance Committee may be called by
any Representative by delivering by commercial courier service or other hand
delivery or transmitting by facsimile transmission (with proof of confirmation
from the transmitting machine), written notice of a special meeting to each of
the other Representatives prior to such meeting. To the extent practical, each
notice of a special meeting shall specify, to a reasonable degree, the business
to be transacted at, or the purpose of, such meeting. Notice of any special
meeting may be waived before or after the meeting by a written waiver of notice
signed by the Representative entitled to notice. A Representative’s attendance
at a special meeting shall

 

17



--------------------------------------------------------------------------------

constitute a waiver of notice unless the Representative states at the beginning
of the meeting his objection to the transaction of business because the meeting
was not lawfully called or convened. Special meetings of the Partnership
Governance Committee shall be held at the Partnership’s offices (or at such
other place or in such other manner as the Representatives shall agree) at such
time as may be stated in the notice of such meeting. Subject to Section 6.6, at
any special meeting of the Partnership Governance Committee at which a quorum is
present, any and all business of the Partnership may be transacted.

 

(c) One Representative of each Designating Partner shall serve as a co-chair of
each meeting (regular and special) of the Partnership Governance Committee.
Either co-chair may instruct the Secretary to include one or more items on a
meeting agenda and neither co-chair nor the Secretary may delete or exclude an
agenda item proposed by either co-chair.

 

(d) Following each meeting of the Partnership Governance Committee, the
Secretary shall promptly draft and distribute minutes of such meeting to the
Representatives for approval at the next meeting, and after such approval shall
retain the minutes in the Partnership minute books.

 

(e) Representatives, at their discretion, may participate in or hold regular or
special meetings of the Partnership Governance Committee by means of a telephone
conference or any comparable device or technology by which all individuals
participating in the meeting may hear each other, and participation in such a
meeting shall constitute presence in person at such meeting.

 

(f) Any action required or permitted to be taken at a meeting of the Partnership
Governance Committee may be taken without a meeting if a consent in writing,
setting forth the action so taken, shall be signed by all the Representatives of
each Designating Partner, and such consent shall have the same force and effect
as a duly conducted vote of the Partnership Governance Committee. A counterpart
of each such consent to action shall be delivered promptly to each of the
Representatives and to the Secretary for placement in the minute books of the
Partnership, but the failure to deliver a counterpart of any such consent to
action to the Secretary shall not affect the validity or effectiveness of such
consent to action.

 

6.6 Partnership Governance Committee Quorum and General Voting Requirement. The
presence of at least one Representative (including any duly present Alternate)
of each Designating Partner shall constitute a quorum of the Partnership
Governance Committee for the transaction of business and the taking of
appropriate Partnership Governance Committee Actions at any meeting. No
Partnership Governance Committee Action may be taken at any meeting at which a
quorum is not present. Approval of any matter and the taking of any action at
any such meeting shall require the affirmative vote or approval of all
Representatives (including any duly present Alternates) of each Designating
Partner present at such meeting.

 

6.7 Matters Required To Be Approved by Partnership Governance Committee. Neither
the Partnership nor any subsidiary thereof, nor any General Partner nor any
person acting in the name or on behalf of any of them directly or indirectly may
take or commit to take, any of the actions described below in this subsection
(whether in a single transaction or series of related

 

18



--------------------------------------------------------------------------------

transactions) unless and until the Partnership Governance Committee has given
its approval to such action pursuant to and in accordance with Sections 6.5 and
6.6:

 

(i) to cause the Partnership, directly or indirectly, to engage, participate or
invest in any business outside the scope of its business as described in Section
1.4;

 

(ii) to approve any Strategic Plan, as well as any amendments or updates thereto
(including the annual updates provided for in Section 8.1);

 

(iii) to authorize any disposition of assets having a fair market value
exceeding $30 million in any one transaction or a series of related transactions
not contemplated in an approved Strategic Plan;

 

(iv) to authorize any acquisition of assets or any capital expenditure exceeding
$30 million that is not contemplated in an approved Strategic Plan;

 

(v) to require capital contributions to the Partnership (other than
contributions contemplated by the Contribution Agreements or an approved
Strategic Plan or to achieve or maintain compliance with any HSE Law) within any
fiscal year if the total of such contributions required from the Partners within
that year would exceed $100 million or the total of such contributions required
from the Partners within that year and the immediately preceding four years
would exceed $300 million;

 

(vi) to authorize the incurrence of debt for borrowed money unless (x) such debt
is incurred pursuant to a revolving credit facility or uncommitted line of
credit and the aggregate amount of debt outstanding under all such revolving
credit facilities and uncommitted lines of credit after giving effect to such
borrowing will not exceed $600 million; or (y) such debt is incurred to
refinance any debt for borrowed money of the Partnership existing at such time,
and the agreement relating to such debt does not provide that the Transfer by a
Partner of its Units (or a change of control with respect to any Partner or any
of its Affiliates) would constitute a default thereunder, otherwise accelerate
the maturity thereof or give the lender or holder any “put rights” or similar
rights with respect thereto;

 

(vii) to enter into, terminate, replace or amend any accounts receivable sale
program or facility pursuant to which more than [$30] million of accounts
receivable may be sold;

 

(viii) to enter into interest rate protection or other hedging agreements (other
than hydrocarbon hedging agreements in the ordinary course);

 

(ix) to enter into any capitalized lease or similar off-balance sheet financing
arrangements involving payments (individually or in the aggregate) by it in
excess of $30 million in any fiscal year;

 

(x) to cause the Partnership or any subsidiary of the Partnership to issue,
sell, redeem or acquire any Units or other equity securities (or any rights to
acquire, or any securities convertible into or exchangeable for, Units or other
equity securities);

 

19



--------------------------------------------------------------------------------

(xi) (x) to make Partnership cash distributions in respect of any month in an
amount less than Available Net Operating Cash for that month, subject to Section
17-607 of the Act and other applicable law, or (y) to make non-cash
distributions (except as contemplated by Section 12);

 

(xii) to appoint any Executive Officer (other than the CEO), or to discharge or
remove any Executive Officer;

 

(xiii) to approve material compensation and benefit plans and policies, material
employee policies and material collective bargaining agreements for the
Partnership’s employees;

 

(xiv) to initiate or settle any litigation or governmental proceedings if the
effect thereof would be material to the financial condition of the Partnership;

 

(xv) to change the independent accountants for the Partnership;

 

(xvi) to change the Partnership’s method of accounting as adopted pursuant to
Section 5.2 or to change the Partnership’s method of accounting as provided in
Section 5.5 or to make the elections referred to in Section 5.6(b)(i)(E);

 

(xvii) to create or change the authority of any Auxiliary Committee;

 

(xviii) to merge, consolidate or convert the Partnership or any subsidiary
thereof with or into any other entity (other than a Wholly Owned Subsidiary of
the Partnership);

 

(xix) to file a petition in bankruptcy or seeking any reorganization,
liquidation or similar relief on behalf of the Partnership or any subsidiary; or
to consent to the filing of a petition in bankruptcy against the Partnership or
any subsidiary; or to consent to the appointment of a receiver, custodian,
liquidator or trustee for the Partnership or any subsidiary or for all or any
substantial portion of their property;

 

(xx) to exercise any power or right described in Section 6.8(a)(i) or (ii) with
respect to a Conflict Circumstance involving (a) LYONDELL-CITGO Refining Company
Ltd., its successors or assigns, (b) Lyondell Methanol Company, L.P., its
successors or assigns or (c) any other Affiliate of Lyondell GP or Millennium GP
if such Affiliate’s actions with respect to such Conflict Circumstance are not
controlled by Lyondell or Millennium respectively, other than a Conflict
Circumstance involving the exercise of any rights and remedies with respect to a
default under any agreement that is the subject of such Conflict Circumstance;

 

(xxi) to cause the Partnership to repay either (a) any of its long-term
indebtedness (as defined for purposes of GAAP) or (b) any of its long-term
synthetic leases that are treated as debt for purposes of federal income tax if,
by doing so, the Partnership would reduce the aggregate amount of all such
indebtedness below $1.825 billion prior to May 15, 2005, and, thereafter, below
$1.5 billion.

 

20



--------------------------------------------------------------------------------

The Partners hereby acknowledge and confirm that any authorization or approval
by the Partnership Governance Committee pursuant to this Section 6.7 of the
execution, delivery and performance of any agreement or contract entered into by
the Partnership shall be sufficient to authorize and approve any future
performance required by the terms of such agreement or contract, with no further
action being required under this Article VI at the time of any such performance.

 

6.8 Control of Interested Partner Issues. Notwithstanding anything to the
contrary contained in this Agreement, with respect to any Conflict Circumstance
(other than a Conflict Circumstance described in Section 6.7(xx), which shall be
governed by Section 6.7), the Nonconflicted Designating Partner (through its
Representatives) shall, subject to Section 6.8(b), have the sole and exclusive
power and right for and on behalf, and at the sole expense, of the Partnership
(i) to control all decisions, elections, notifications, actions, exercises or
nonexercises and waivers of all rights, privileges and remedies provided to, or
possessed by, the Partnership with respect to a Conflict Circumstance and (ii)
in the event of any potential, threatened or asserted claim, dispute or action
with respect to a Conflict Circumstance, to retain and direct legal counsel and
to control, assert, enforce, defend, litigate, mediate, arbitrate, settle,
compromise or waive any and all such claims, disputes and actions. Accordingly,
Partnership Governance Committee Action with respect to a Conflict Circumstance
(other than a Conflict Circumstance described in Section 6.7(xx), which shall be
governed by Section 6.7) shall require the approval of two Representatives of
the Nonconflicted Designating Partner. Each Designating Partner shall, and shall
cause its Affiliates to, take all such actions, execute all such documents and
enter into all such agreements as may be necessary or appropriate to facilitate
or further assure the accomplishment of this Section.

 

(a) The Nonconflicted Designating Partner, in exercising its control, power and
rights pursuant to this Section, shall act in good faith and in a manner it
believes to be in the best interests of the Partnership; provided that it shall
never be deemed to be in the best interests of the Partnership not to pay,
perform and observe all of the obligations to be paid, performed or observed by
or on the part of the Partnership under the terms of any of the Other Agreements
(as defined in the Amended and Restated Parent Agreement). The Nonconflicted
Designating Partner shall act through its Representatives, and the approval of
two Representatives acting for the Nonconflicted Designating Partner will be
sufficient for the Nonconflicted Designating Partner (and therefore the
Partnership Governance Committee on behalf of the Partnership) to take any
action in respect of the relevant Conflict Circumstance. The Conflicted
Designating Partner (or its Affiliates) shall have the right to deal with the
Partnership and with the Nonconflicted Designating Partner on an arm’s-length
basis and in a manner it believes to be in its own best interests, but in any
event must deal with them in good faith.

 

6.9 Auxiliary Committees.

 

(a) From time to time, the Partnership Governance Committee may, by Partnership
Governance Committee Action, designate one or more committees (“Auxiliary
Committees”) or disband any Auxiliary Committee. Each Auxiliary Committee shall
(i) operate under the specific authority delegated to it by the Partnership
Governance Committee (consistent with Section 6.7) for the purpose of assisting
the Partnership Governance Committee in managing (on behalf of the Designating
Partners) the business, property and affairs of the Partnership and (ii) report
to the Partnership Governance Committee.

 

21



--------------------------------------------------------------------------------

(b) Each Designating Partner shall have the right to appoint an equal number of
members on each Auxiliary Committee. Auxiliary Committee members may (but need
not) be members of the Partnership Governance Committee. No Auxiliary Committee
member shall be compensated or reimbursed by the Partnership for service as a
member of such Auxiliary Committee.

 

(c) Each Partnership Governance Committee Action designating an Auxiliary
Committee shall be in writing and shall set forth (i) the name of such Auxiliary
Committee, (ii) the number of members and (iii) in such detail as the
Partnership Governance Committee deems appropriate, the purposes, powers and
authorities (consistent with Section 6.7) of such Auxiliary Committee; provided,
however, that in no event shall any Auxiliary Committee have any powers or
authority in reference to amending this Agreement, adopting an agreement of
merger, consolidation or conversion of the Partnership, authorizing the sale,
lease or exchange of all or substantially all of the property and assets of the
Partnership, authorizing a dissolution of the Partnership or declaring a
distribution. Each Auxiliary Committee shall keep regular minutes of its
meetings and promptly deliver the same to the Partnership Governance Committee.

 

6.10 Certain Limitations on Partner Representatives. No Representative or
Alternate of a Partner who, as an officer, director or employee of such Partner
or any of its Affiliates, participates in material operational decisions by such
Partner or Affiliate regarding a business or operation of such Partner or
Affiliate that competes with a business or operation of the Partnership or of
the other Partner or its Affiliates, or that competes with a Business
Opportunity offered pursuant to Section 9.3(c) or (d), shall receive or have
access to any competitively sensitive information regarding the competing
business of the Partnership or of the other Partner or its Affiliates or such
Business Opportunity, nor shall such Representative or Affiliate participate in
any decision of the Partnership Governance Committee relating to such business
or operation of the Partnership or the other Partner or its Affiliates or such
Business Opportunity.

 

6.11 Right of Lyondell LP4 to Become a General Partner. Lyondell LP4 may, at any
time after December 31, 2004 at its sole discretion, become a General Partner by
(a) giving notice to the other Partners to such effect, and (b) executing and
delivering a counterpart of this Agreement specifying on the signature page that
it is signing as a General Partner. At any time upon or after becoming a General
Partner, Lyondell LP4 may, at its sole discretion, become the Managing General
Partner (replacing Millennium GP as such) by giving notice to the other Partners
to such effect. Upon Lyondell LP4’s becoming a General Partner, the Partnership
shall prepare, execute and file (a) an amendment to its Certificate of Limited
Partnership pursuant to the applicable law of the State of Delaware reflecting
that Lyondell LP4 is a General Partner and (b) any other filings with
governmental or regulatory authorities as may be necessary or appropriate to
reflect the same.

 

22



--------------------------------------------------------------------------------

SECTION 7

OFFICERS AND EMPLOYEES

 

7.1 Partnership Officers.

 

(a) The Partnership Governance Committee may select natural persons who are (or
upon becoming an officer will be) agents or employees of the Partnership to be
designated as officers of the Partnership, with such titles as the Partnership
Governance Committee shall determine.

 

(b) The executive officers of the Partnership shall consist of a Chief Executive
Officer (“CEO”), and others as determined from time to time by Partnership
Governance Committee (collectively, the “Executive Officers”).

 

(c) The Partnership Governance Committee also shall appoint a Secretary and may
appoint such other officers and assistant officers and agents as may be deemed
necessary or desirable and such persons shall perform such duties in the
management of the Partnership as may be provided in this Agreement or as may be
determined by Partnership Governance Committee Action.

 

(d) The Partnership Governance Committee may leave unfilled any offices except
those of CEO and Secretary. Two or more offices may be held by the same person
except that the same person may not hold the offices of CEO and Secretary.

 

7.2 Selection and Term of Executive Officers.

 

(a) The Executive Officers as of the date of this Agreement are listed on
Appendix C.

 

(b) The CEO shall hold office until December 31, 2010, subject to the CEO’s
earlier death, resignation or removal. Upon the expiration of such term or
earlier vacancy, the Managing General Partner shall designate the CEO, provided
that such person shall be reasonably acceptable to the other Designating
Partner. The CEO shall not be required to be an employee of the Partnership.

 

(c) Each Executive Officer (other than the CEO) shall hold office for a
five-year term, subject to such Officer’s earlier death, resignation or removal.
Upon the death, resignation or removal of an Executive Officer, or the creation
of a new Executive Officer position, the CEO may nominate a person to fill the
vacancy, which shall be subject to Partnership Governance Committee approval.
Executive Officers shall not be required to be employees of the Partnership. Any
Executive Officer also may serve as an officer or employee of any Partner or
Affiliate of a Partner.

 

7.3 Removal of Executive Officers.

 

(a) The CEO may be removed, at any time, by Partnership Governance Committee
Action taken pursuant to Section 6.7(xii), with or without cause, whenever in
the judgment of the Partnership Governance Committee the best interests of the
Partnership would be served thereby.

 

(b) Any Executive Officer (other than the CEO), or any other officer or agent
may be removed, at any time, by Partnership Governance Committee Action taken
pursuant to Section 6.7(xii), with or without cause, whenever in the judgment of
the Partnership Governance Committee the best interests of the Partnership would
be served thereby.

 

23



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in Sections 6.7(xii), 7.3(a) and
7.3(b), either Designating Partner may, by action of two or more of its
Representatives, remove from office any Executive Officer who takes or causes
the Partnership to take any action described in Section 6.7 that has not been
approved by Partnership Governance Committee Action as contemplated by Section
6.7. Any such removal shall be effected by delivery by such Representatives of
written notice of such removal (i) to such Executive Officer and (ii) to the
Representatives of the other Designating Partner; provided that such removal
shall not be effective if such action is rescinded or cured (to the reasonable
satisfaction of the Designating Partner who has delivered such notice) promptly
after such notice is delivered.

 

7.4 Duties.

 

(a) Each officer or employee of the Partnership shall owe to the Partnership,
but not to any Partner, all such duties (fiduciary or otherwise) as are imposed
upon such an officer or employee of a Delaware corporation. Without limitation
of the foregoing, each officer and employee in any dealings with a Partner shall
have a duty to act in good faith and to deal fairly; provided, that, no officer
shall be liable to the Partnership or to any Partner for his or her good faith
reliance on the provisions of this Agreement. Notwithstanding the foregoing, it
is understood that any officer or employee of the Partnership who is also a
Representative of a Designating Partner shall, in his capacity as a
Representative, owe no duty (fiduciary or otherwise) to any Person other than
such Designating Partner.

 

(b) The policies and procedures of the Partnership adopted by the Partnership
Governance Committee may set forth the powers and duties of the officers of the
Partnership to the extent not set forth in or inconsistent with this Agreement.
The officers of the Partnership shall have such powers and duties, except as
modified by the Partnership Governance Committee, as generally pertain to their
respective offices in the case of a publicly held Delaware corporation, as well
as other such powers and duties as from time to time may be conferred by the
Partnership Governance Committee and by this Agreement. The CEO and the other
officers and employees of the Partnership shall develop and implement management
and other policies and procedures consistent with this Agreement and the general
policies and procedures established by the Partnership Governance Committee.

 

(c) Notwithstanding any other provision of this Agreement, no Partner,
Representative, officer, employee or agent of the Partnership shall have the
power or authority, without specific authorization from the Partnership
Governance Committee, to undertake any of the following:

 

(i) to do any act which contravenes (or otherwise is inconsistent with) this
Agreement or which would make it impracticable or impossible to carry on the
Partnership’s business;

 

(ii) to confess a judgment against the Partnership;

 

(iii) to possess Partnership property other than in the ordinary conduct of the
Partnership’s business; or

 

(iv) to take, or cause to be taken, any of the actions described in Section 6.7.

 

24



--------------------------------------------------------------------------------

7.5 CEO. Subject to the terms of this Agreement, the CEO shall have general
authority and discretion comparable to that of a chief executive officer of a
publicly held Delaware corporation of similar size to direct and control the
business and affairs of the Partnership, including without limitation its
day-to-day operations in a manner consistent with the Annual Budget and the most
recently approved Strategic Plan. The CEO shall take steps to implement all
orders and resolutions of the Partnership Governance Committee or, as
applicable, any Auxiliary Committee. The CEO shall be authorized to execute and
deliver, in the name and on behalf of the Partnership, (i) contracts or other
instruments authorized by Partnership Governance Committee Action and (ii)
contracts or instruments in the usual and regular course of business (not
otherwise requiring Partnership Governance Committee Action), except in cases
when the execution and delivery thereof shall be expressly delegated by the
Partnership Governance Committee to some other officer or agent of the
Partnership, and, in general, shall perform all duties incident to the office of
CEO as well as such other duties as from time to time may be assigned to him or
her by the Partnership Governance Committee or as are prescribed by this
Agreement.

 

7.6 Other Officers. The President (if any) and the Vice Presidents shall perform
such duties as may, from time to time, be assigned to them by the Partnership
Governance Committee or by the CEO. In addition, at the request of the CEO, or
in the absence or disability of the CEO, the President (if any) or any Vice
President, in any order determined by the Partnership Governance Committee,
temporarily shall perform all (or if limited through the scope of the
delegation, some of) the duties of the CEO, and, when so acting, shall have all
the powers of, and be subject to all restrictions upon, the CEO.

 

7.7 Secretary. The Secretary shall keep the minutes of all meetings (and copies
of written records of action taken without a meeting) of the Partnership
Governance Committee in minute books provided for such purpose and shall see
that all notices are duly given in accordance with the provisions of this
Agreement. The Secretary shall be the custodian of the records and of the seal,
if any. The Secretary shall have general charge of books and papers of the
Partnership as the Partnership Governance Committee may direct and, in general,
shall perform all duties and exercise all powers incident to the office of
Secretary and such other duties and powers as the Partnership Governance
Committee or the CEO from time to time may assign to or confer upon the
Secretary.

 

7.8 Salaries. Salaries or other compensation of the other Executive Officers of
the Partnership shall be established by the CEO consistent with plans approved
by the Partnership Governance Committee. Except as approved by the Partnership
Governance Committee, all fees and compensation of the officers and employees of
the Partnership other than the CEO with respect to their services as such
officers and employees shall be payable solely by the Partnership and no Partner
or its Affiliates shall pay (or offer to pay) any such fees or compensation to
any officer or employee, except to the extent that the Partnership shall have
agreed with a Partner or one of its Affiliates pursuant to a separate agreement
that a portion of the compensation of such officer or employee shall be paid by
such Partner or Affiliate.

 

7.9 Delegation. The Partnership Governance Committee may delegate temporarily
the powers and duties of any officer of the Partnership, in case of absence or
for any other reason, to any other officer of the Partnership, and may authorize
the delegation by any officer of the Partnership of any of such officer’s powers
and duties to any other officer or employee of the Partnership, subject to the
general supervision of such officer.

 

25



--------------------------------------------------------------------------------

7.10 [Intentionally Deleted.]

 

7.11 General Authority. Persons dealing with the Partnership are entitled to
rely conclusively on the power and authority of each of the officers as set
forth in this Agreement. In no event shall any Person dealing with any officer
with respect to any business or property of the Partnership be obligated to
ascertain that the terms of this Agreement have been complied with, or be
obligated to inquire into the necessity or expedience of any act or action of
the officer; and every contract, agreement, deed, mortgage, security agreement,
promissory note or other instrument or document executed by the officer with
respect to any business or property of the Partnership shall be conclusive
evidence in favor of any and every Person relying thereon or claiming thereunder
that (i) at the time of the execution and/or delivery thereof, this Agreement
was in full force and effect, (ii) the instrument or document was duly executed
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership, and (iii) the officer was duly authorized and empowered to
execute and deliver any and every such instrument or document for and on behalf
of the Partnership.

 

SECTION 8

STRATEGIC PLANS, ANNUAL BUDGETS AND LOANS

 

8.1 Strategic Plan.

 

(a) The Partnership shall be managed in accordance with a five-year strategic
business plan (the “Strategic Plan”) which shall be updated annually under the
direction of the CEO and presented for approval by the Partnership Governance
Committee pursuant to Section 6.7 as soon as practicable prior to the start of
the first fiscal year covered by the updated plan.

 

(b) The Strategic Plan shall establish the strategic direction of the
Partnership, including plans relating to capital maintenance and enhancement,
geographic expansion, acquisitions and dispositions, new product lines,
technology, long-term supply and customer arrangements, internal and external
financing, environmental and legal compliance, and plans, programs and policies
relating to compensation and industrial relations. The Strategic Plan shall
include projected income statements, balance sheets and cash flow statements,
including the expected timing and amounts of capital contributions and cash
distributions. The format and level of detail of each Strategic Plan shall be
consistent with that of the initial Strategic Plan agreed to by the Initial
Partners on or prior to the Initial Closing Date or the Strategic Plan most
recently approved pursuant to Section 6.7.

 

8.2 Annual Budget.

 

(a) The Executive Officers of the Partnership shall prepare an Annual Budget
(each, an “Annual Budget”) for each fiscal year, including an Operating Budget
and Capital Expenditure Budget; provided that each Annual Budget shall be
consistent with the information for such fiscal year included in the Strategic
Plan most recently approved pursuant to Section 6.7; and provided, further, that
unless provided otherwise in the most recently approved

 

26



--------------------------------------------------------------------------------

Strategic Plan, the Annual Budget (including any Annual Budget prepared under
Section 8.2(b)) shall utilize a format and provide a level of detail consistent
with the Partnership’s initial Annual Budget. The Annual Budget for each year
shall be submitted to the Partnership Governance Committee for approval at least
30 days prior to the start of the fiscal year covered by such budget. Each
Annual Budget shall incorporate (i) a projected income statement, balance sheet
and a cash flow statement, (ii) the amount of any corresponding cash deficiency
or surplus and (iii) the estimated amount, if any, and expected timing for all
required capital contributions. Each proposed Annual Budget shall be prepared on
a basis consistent with the Partnership’s financial statements.

 

(b) If for any fiscal year the Partnership Governance Committee has failed to
approve an updated Strategic Plan, then, subject to Section 8.5, for such year
and each subsequent year prior to approval of an updated Strategic Plan, the
Executive Officers of the Partnership shall prepare (and promptly furnish to the
Partnership Governance Committee) the Annual Budget consistent with the
projections and other information for that year included in the Strategic Plan
most recently approved pursuant to Section 6.7; provided, however, that the CEO,
acting in good faith, shall be entitled to modify any such Annual Budget in
order to satisfy current contractual and compliance obligations and to account
for other changes in circumstances resulting from the passage of time or the
occurrence of events beyond the control of the Partnership; provided, further,
that the CEO shall not be authorized to cause the Partnership to proceed with
capital expenditures to accomplish capital enhancement projects except to the
extent that such expenditures would enable the Partnership to continue or
complete any such capital project reflected in the last Strategic Plan that was
approved by the Partnership Governance Committee pursuant to Section 6.7.

 

(c) Each “Operating Budget” shall constitute an estimate for each applicable
period of all operating income, which shall include expenses required to
maintain, repair and restore to good and usable condition the Partnership’s
assets.

 

(d) Each “Capital Expenditure Budget” shall constitute an estimate for the
applicable period of the capital expenditures required to (i) accomplish capital
enhancement projects included in the most recently approved Strategic Plan, (ii)
maintain and preserve the Partnership’s assets in good operating condition and
repair and (iii) achieve or maintain compliance with any HSE Law.

 

8.3 Funding of Partnership Expenses. All Partnership expenses (both operating
and capital expenses), regardless of whether included in any Strategic Plan or
Annual Budget, shall be funded from operating cash flows or authorized
borrowings under available lines of credit, unless otherwise agreed by the
Partnership Governance Committee. Subject to the limitations of Section 2.4 and
Section 6.7(v), if applicable, to the extent that the CEO determines at any time
that funds are needed to fund Partnership operations, the CEO may issue a
Funding Notice to the Limited Partners calling for an additional capital
contribution. The Limited Partners will take all steps necessary to cause
compliance with such Funding Notice.

 

27



--------------------------------------------------------------------------------

8.4 Implementation of Budgets and Discretionary Expenditures by CEO.

 

(a) After a Strategic Plan and an Annual Budget have been approved by the
Partnership Governance Committee (or an Annual Budget has been developed in
accordance with Section 8.2(b)), the CEO will be authorized, without further
action by the Partnership Governance Committee, to cause the Partnership to make
expenditures consistent with such Strategic Plan and Annual Budget; provided,
however, that all internal control policies and procedures, including those
regarding the required authority for certain expenditures, shall have been
followed.

 

(b) In any emergency, the CEO or the CEO’s designee shall be authorized to take
such actions and to make such expenditures as may be reasonably necessary to
react to the emergency, regardless of whether such expenditures have been
included in an approved Strategic Plan or Annual Budget. Promptly after learning
of an emergency, the CEO or such designee shall notify the Representatives of
the nature of the emergency and the response that has been made, or is committed
or proposed to be made, with respect to the emergency.

 

8.5 Strategic Plan Deadlock. If the Partnership Governance Committee has not
agreed upon and approved an updated Strategic Plan, as contemplated by Sections
6.7 and Section 8.1, by such date as is 12 months after the beginning of the
first fiscal year that would have been covered by such plan, then the
Designating Partners shall submit their disagreements to non-binding mediation
by a Neutral. If the Designating Partners are unable to agree upon a mutually
acceptable Neutral within 30 days after a nomination of a Neutral is made by one
Designating Partner to the other, then such Neutral shall upon the application
of either Designating Partner be appointed within 70 days of such nomination by
the Center for Public Resources, or if such appointment is not so made promptly
then promptly thereafter by the American Arbitration Association in
Philadelphia, Pennsylvania, or if such appointment is not so made promptly then
promptly thereafter by the senior United States District Court judge sitting in
Wilmington, Delaware. The fees of the Neutral shall be paid equally by the
Designating Partners. Within 20 days of selection of the Neutral, two persons
having decision-making authority on behalf of each Designating Partner shall
meet with the Neutral and agree upon procedures and a schedule for attempting to
resolve the differences between the Designating Partners. They shall continue to
meet thereafter on a regular basis until (i) agreement is reached by the
Designating Partners (acting through their Representatives) on an updated
Strategic Plan or (ii) at least 24 months have elapsed since the beginning of
the first fiscal year that was to be covered by the first updated plan for which
agreement was not reached and one Designating Partner shall determine and notify
the other Designating Partner and the Neutral in writing (a “Deadlock Notice”)
that no agreement resolving the dispute is likely to be reached.

 

8.6 Loans.

 

(a) Other Loans. The Partnership Governance Committee may by Partnership
Governance Committee Action authorize the CEO to cause the Partnership to borrow
funds from third party lenders. No Partner shall be required, and the
Partnership Governance Committee shall not be authorized to require any Partner,
to guarantee or to provide other credit or financial support for any loan.
Except as provided in Section 8.6(b) or with respect to obligations of Lyondell
existing as of January 1, 2002 with respect to Lyondell Assumed Debt, no Partner
may

 

28



--------------------------------------------------------------------------------

guarantee or provide other credit or financial support for all or any portion of
any debt, including any refinancing of the Bank Credit Agreement or any
uncommitted lines of credit of the Partnership.

 

(b) Millennium Indemnity. At any time and from time to time, Millennium America
(or Millennium Petrochemicals Inc. or any other Affiliate of Millennium America)
may, in its sole discretion, elect to execute in favor of the Partnership and
the other Partners an indemnity with respect to any debt of the Partnership
substantially in the form of Schedules 8.6(A) and 8.6(B); provided, however,
that the conditions for release from such an indemnity shall be as specified by
the indemnitor; and provided, further, that the existence of such indemnity
shall not prohibit the Partnership from repaying such indemnified debt at any
time subject to the other provisions of this Agreement. The aggregate amount of
the Millennium Indemnity shall not exceed $300 million. The Millennium Indemnity
shall be with respect to any indebtedness of the Partnership that Millennium
America (or such Affiliate) may elect. The Partnership and the Partners will
cooperate with Millennium America (or such Affiliate) in establishing the
Millennium Indemnity, including executing any documents necessary to establish
the Millennium Indemnity.

 

SECTION 9

RIGHTS OF PARTNERS

 

9.1 Delegation and Contracts with Related Parties.

 

(a) The Partners acknowledge that the Managing General Partner (acting, to the
extent required, pursuant to Partnership Governance Committee Action) and the
Partnership Governance Committee are permitted to delegate responsibility for
day-to-day operations of the Partnership to officers and employees of the
Partnership.

 

(b) Upon receipt of any required approval by the Partnership Governance
Committee (including, as applicable, any approval required by Section 6.8), all
contracts and transactions between the Partnership and a Partner or its
Affiliates shall be deemed to be entered into on an arm’s-length basis and to be
subject to ordinary contract and commercial law, without any other duties or
rights being implied by reason of a Partner being a Partner or by reason of any
provision of this Agreement or the existence of the Partnership.

 

9.2 General Authority. Persons dealing with the Partnership are entitled to rely
conclusively on the power and authority of any General Partner as set forth in
this Agreement. In no event shall any Person dealing with a General Partner or
such General Partner’s representatives with respect to any business or property
of the Partnership be obligated to ascertain that the terms of this Agreement
have been complied with, or be obligated to inquire into the necessity or
expedience of any act or action of the General Partner or the General Partner’s
representatives; and every contract, agreement, deed, mortgage, security
agreement, promissory note or other instrument or document executed by the
General Partner or the General Partner’s representatives with respect to any
business or property of the Partnership shall be conclusive evidence in favor of
any and every Person relying thereon or claiming thereunder that (i) at the time
of the execution and/or delivery thereof, this Agreement was in full force and
effect, (ii) the instrument or document was duly executed in accordance with the
terms and

 

29



--------------------------------------------------------------------------------

provisions of this Agreement and is binding upon the Partnership, and (iii) the
General Partner or the General Partner’s representative was duly authorized and
empowered to execute and deliver any and every such instrument or document for
and on behalf of the Partnership. Nothing in this Section 9.2 shall be deemed to
be a waiver or release of any General Partner’s obligations to the other
Partners as set forth elsewhere in this Agreement.

 

9.3 Limitation on Fiduciary Duty; Non-Competition; Right of First Opportunity.

 

(a) Each Partner (directly or through its Affiliates) is a sophisticated party
possessing extensive knowledge of and experience relating to, and is actively
engaged in, significant businesses in addition to its Contributed Businesses,
has been represented by legal counsel, is capable of evaluating and has
thoroughly considered the merits, risks and consequences of the provisions of
this Section 9.3 and is agreeing to such provision knowingly and advisedly. The
liability of each of the General Partners (including any liability of its
Affiliates or its and their respective officers, directors, agents and
employees) or of any Limited Partner (including any liability of its Affiliates
or its and their respective officers, agents, directors and employees), either
to the Partnership or to any other Partner, for any act or omission by such
Partner in its capacity as a partner of the Partnership that is imposed by such
Partner’s status as a “general partner” or “limited partner” (as such terms are
used in the Act) of a limited partnership is hereby eliminated, waived and
limited to the fullest extent permitted by law; provided, however, that each
Designating Partner shall at all times owe to the other Designating Partner a
fiduciary duty in observing the requirement described in Section 6.7 that two or
more Representatives of each Designating Partner shall be required to give their
approval before the Partnership may undertake any of the actions listed in
Section 6.7. Nothing in this subsection shall relieve any Partner from liability
for any breach of this Agreement and any General Partner shall at all times owe
to any other General Partner a duty to act in good faith with respect to all
matters involving the Partnership.

 

(b) Except as set forth in Section 9.3(c), each Partner’s Affiliates shall be
free to engage in or possess an interest in any other business of any type,
including any business in direct competition with the Partnership, and to avail
itself of any business opportunity available to it without having to offer the
Partnership or any Partner the opportunity to participate in such business.
Except as set forth in Section 9.3(c), it is expressly agreed that the legal
doctrine of “corporate or business opportunities” sometimes applied to a Person
deemed to be subject to fiduciary or other similar duties so as to prevent such
Persons from engaging in or enjoying the benefits of certain additional business
opportunities shall not be applied in the case of any investment, acquisition,
business, activity or operation of any Partner’s Affiliates.

 

(i) If a Partner’s Affiliate desires to initiate or pursue an opportunity to
undertake, engage in, acquire or invest in a Related Business by investing in or
acquiring a Person whose business is a Related Business, acquiring assets of a
Related Business, or otherwise engaging in or undertaking a Related Business (a
“Business Opportunity”), such Partner or its Affiliate (such Partner, together
with its Affiliates, being called the “Proposing Partner”) shall offer the
Partnership the Business Opportunity on the terms set forth in Section
9.3(c)(ii).

 

30



--------------------------------------------------------------------------------

(ii) When a Proposing Partner offers a Business Opportunity to the Partnership,
the Partnership shall elect to do one of the following within a reasonably
prompt period:

 

(A) acquire or undertake the Business Opportunity for the benefit of the
Partnership as a whole, at the cost, expense and benefit of the Partnership;
provided, however, that, if the Partnership ceases to actively pursue such
opportunity for any reason, then the Proposing Partner will be entitled to
proceed under clause (B) below; or

 

(B) permit the Proposing Partner to acquire or undertake the Business
Opportunity for its own benefit and account without any duty to the Partnership
or the other Partners with respect thereto; provided, however, that if the
Business Opportunity is in direct competition with the then existing business of
the Partnership (a “Competing Opportunity”), then the Proposing Partner and the
Partnership shall, if either so elects, seek to negotiate and implement an
arrangement whereby the Partnership would either (i) acquire or undertake the
Competing Opportunity at the sole cost, expense and benefit of the Proposing
Partner under a mutually acceptable arrangement whereby the Competing
Opportunity is treated as a separate business within the Partnership with the
costs, expenses and benefits related thereto being borne and enjoyed solely by
the Proposing Partner, or (ii) enter into a management agreement with the
Proposing Partner to manage the Competing Opportunity on behalf of the Proposing
Partner on terms and conditions mutually acceptable to the Proposing Partner and
the Partnership. If the Partnership and the Proposing Partner do not reach
agreement as to such arrangement, the Proposing Partner may acquire or undertake
the Competing Opportunity for its own benefit and account without any duty to
the Partnership or the other Partners with respect thereto.

 

(c) Notwithstanding the provisions of Section 9.3(c)(ii), (i) if the Business
Opportunity constitutes less than 25% (based on annual revenues for the most
recently completed fiscal year) of an acquisition of or investment in assets,
activities, operations or businesses that is not otherwise a Related Business,
then a Proposing Partner may acquire or invest in such Business Opportunity
without first offering it to the Partnership; provided, that, after completion
of the acquisition or investment thereof, such Proposing Partner must offer the
Business Opportunity to the Partnership pursuant to the terms of Section
9.3(c)(ii); and if the Partnership elects option (A) of Section 9.3(c)(ii) with
respect thereto, the Business Opportunity shall be acquired by the Partnership
at its fair market value as of the date of such acquisition and (ii) if the
Business Opportunity is (A) part of an integrated project, a substantial element
of which is the development, exploration, production and/or sale of oil or gas
reserves and (B) located in a country other than the United States, Canada or
Mexico then such Partner or its Affiliate may acquire or invest in such Business
Opportunity without first offering it to the Partnership; provided, that subject
to any requisite consents and approvals from third parties or governmental
authorities, the Partner or its Affiliate will use commercially reasonable
efforts to include the Partnership to the maximum extent practicable in such
integrated project with respect to the Business Opportunity portion of the
project.

 

31



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of Section 9.3(c), any direct or indirect
expansion by LYONDELL-CITGO Refining Company Ltd. of its aromatics business
shall not be deemed to constitute a Business Opportunity for purposes of Section
9.3(c).

 

(e) If (i) the Partnership is presented with an opportunity to acquire or
undertake a Business Opportunity (other than pursuant to Section 9.3(c)) that it
determines not to acquire or undertake and (ii) the Representatives of one
Designating Partner, but not the other Designating Partner, desire that the
Partnership acquire or undertake such Business Opportunity, then the Partnership
shall permit such Designating Partner and its Affiliates to acquire or undertake
such Business Opportunity and Section 9.3(c)(ii)(B) shall be deemed to be
applicable thereto to the same extent as if such Designating Partner and its
Affiliates were a Proposing Partner with respect to such Business Opportunity.

 

9.4 Limited Partners.

 

(a) No Limited Partner shall take part in the management or control of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise to bind the Partnership.

 

(b) Each Limited Partner shall have the rights with respect to the Partnership’s
books and records as set forth in Section 5.3.

 

9.5 Partner Covenants. Each Partner covenants and agrees with the Partnership
and with the other Partners as follows:

 

(i) It shall not exercise, or purport or attempt to exercise, its authority to
withdraw, retire, resign, or assert that it has been expelled from the
Partnership;

 

(ii) It shall not do any act that would make it impossible or impracticable to
carry on the Partnership’s business; and

 

(iii) It shall not act or purport or attempt to act in a manner inconsistent
with any act of a Partner acting pursuant to Partnership Governance Committee
Action or in a manner contrary to the agreements of the Partners set forth in
this Agreement;

 

provided, that, nothing in this Section 9.5 shall be deemed to waive its rights
under Sections 10, 11 or 12.

 

9.6 Special Purpose Entities. Each Partner covenants and agrees that (i) its
business shall be restricted solely to the holding of its Units and the doing of
things necessary or incidental in connection therewith (including, without
limitation, the exercise of its rights and powers under this Agreement), and
(ii) it shall not own any assets, incur any liabilities or engage, participate
or invest in any business outside the scope of such business; provided, however,
that this Section 9.6 shall not be binding upon (a) Millennium Petrochemicals
Inc., a Virginia corporation, or its successors by operation of law to the
extent that any Units shall be Transferred to it in accordance with Section 10.6
or (b) at its option, any Wholly Owned Affiliate of any Partner to whom Units
shall be Transferred pursuant to Section 10.6 if, at the date of such Transfer,
such Wholly Owned Affiliate shall have a consolidated net worth, as determined
in

 

32



--------------------------------------------------------------------------------

accordance with GAAP, of at least $50 million. Notwithstanding the foregoing
provisions of this Section 9.6, this Section 9.6 shall not prohibit any Partner
from incurring debt payable to its Parent or an Affiliate so long such debt is
permitted under Section 2.4 of the Parent Agreement.

 

SECTION 10

TRANSFERS AND PLEDGES

 

10.1 Restrictions on Transfer and Prohibition on Pledge. Except pursuant to
Section 11 or the procedures described below in this Section, a Partner shall
not, in any transaction or series of transactions, directly or indirectly
Transfer all or any part of its Units. A Partner shall not, in any transaction
or series of transactions, directly or indirectly Pledge all or any part of its
Units or its interest in the Partnership. Neither the term “Transfer” nor the
term “Pledge,” however, shall include an assignment by a Partner of such
Partner’s right to receive distributions from the Partnership so long as such
assignment does not purport to assign any right of such Partner to participate
in or manage the affairs of the Partnership, to receive any information or
accounting of the affairs of the Partnership, or to inspect the books or records
of the Partnership or any other right of a Partner pursuant to this Agreement or
the Act. Any attempt by a Partner to Transfer or Pledge all or a portion of its
Units in violation of this Agreement shall be void ab initio and shall not be
effective to Transfer or Pledge such Units or any portion thereof. Subject to
any applicable restrictions imposed by the Amended and Restated Parent
Agreement, nothing in this Agreement shall prevent the Transfer or Pledge by the
owner thereof of any capital stock, equity ownership interests or other security
of a Partner or any Affiliate of a Partner.

 

10.2 Right of First Option.

 

(a) Except as set forth in Section 10.6, without the consent of both of the
Designating Partners, no Partner may Transfer less than all of its Units and no
Partner may Transfer its Units for consideration other than cash. Any Limited
Partner (or Limited Partners, if there are Affiliated Limited Partners) and its
(or their) Affiliated Designating Partner desiring to Transfer all of their
Units (together, the “Selling Partners”) shall give written notice (the “Initial
Notice”) to the Partnership and the other Partners (the “Offeree Partners”)
stating that the Selling Partners desire to Transfer their Units and stating the
cash purchase price and all other terms on which they are willing to sell (the
“Offer Terms”). Delivery of an Initial Notice shall constitute the irrevocable
offer of the Selling Partners to sell their Units to the Offeree Partners
hereunder.

 

(b) The Offeree Partners shall have the option, exercisable by delivering
written notice (the “Acceptance Notice”) of such exercise to the Selling
Partners within 45 days of the date of the Initial Notice, to elect to purchase
all of the Units of the Selling Partners on the Offer Terms described in the
Initial Notice. If all of the Offeree Partners deliver an Acceptance Notice,
then all of the Units shall be transferred to the Offeree Partners on a pro rata
basis (based on the ratio of the number of Units owned by each Offeree Partner
delivering an Acceptance Notice to the number of Units owned by all Offeree
Partners delivering an Acceptance Notice or on any other basis that shall be
mutually agreed upon between the Offeree Partners delivering an Acceptance
Notice). If less than all of the Offeree Partners deliver an Acceptance Notice,
the Selling Partners shall give written notice thereof (the “Additional Notice”)
to the Offeree Partners electing to purchase, and such Offeree Partners shall
have the option, exercisable by

 

33



--------------------------------------------------------------------------------

delivery of an Acceptance Notice of such exercise to the Selling Partners within
15 days of such Additional Notice, to purchase all of the Units, including the
Units it had not previously elected to purchase; provided, however, that any
election by an Offeree Partner not to purchase all such Units shall be deemed a
rescission of such Offeree Partner’s original Acceptance Notice and an election
not to purchase any of the Units of the Selling Partners. The Acceptance Notice
shall set a date for closing the purchase, such date to be not less than 30 nor
more than 90 days after delivery of the Acceptance Notice; provided that such
time period shall be subject to extension as reasonably necessary (up to a
maximum of an additional 120 days after such 90 day period) in order to comply
with any applicable filing and waiting period requirements under the
Hart-Scott-Rodino Antitrust Improvements Act. The closing shall be held at the
Partnership’s offices. The purchase price for the Selling Partners’ Units shall
be paid in cash delivered at the closing. The purchase shall be consummated by
appropriate and customary documentation (including the giving of representations
and warranties substantially similar to those set forth in Sections 2.1 through
2.3 of the Second Master Transaction Agreement).

 

(c) If none of the Offeree Partners elect to purchase the Selling Partners’
Units within 45 days after the receipt of the Initial Notice, the Selling
Partners shall have a further 180 days during which they may, subject to
Sections 10.2(d) and (e), consummate the sale of their Units to a third party
purchaser at a purchase price and on such other terms that are no more favorable
to such purchaser than the Offer Terms. If the sale is not completed within such
further 180-day period, the Initial Notice shall be deemed to have expired and a
new notice and offer shall be required before the Selling Partners may make any
Transfer of their Units.

 

(d) Before the Selling Partners may consummate a Transfer of their Units to a
third party in accordance with this Agreement, the Selling Partners shall
demonstrate to the Offeree Partners that the Person willing to serve as the
proposed purchaser’s guarantor under the agreement contemplated by Section
10.2(e)(vi) has outstanding indebtedness that is rated investment grade by
Moody’s Investors Service, Inc. and Standard & Poor’s Corporation, or if such
Person has no rated indebtedness outstanding, such Person shall provide an
opinion from a nationally recognized investment banking firm that such Person
could be reasonably expected to obtain such ratings.

 

(e) Notwithstanding the foregoing provisions of this Section 10.2, a Partner may
Transfer its Units (other than pursuant to Section 10.6) only if all of the
following occur:

 

(i) The Transfer is accomplished in a non-public offering in compliance with,
and exempt from, the registration and qualification requirements of all federal
and state securities laws and regulations.

 

(ii) The Transfer does not cause a default under any material contract to which
the Partnership is a party or by which the Partnership or any of its properties
is bound.

 

(iii) The transferee executes an appropriate agreement to be bound by this
Agreement.

 

(iv) The transferor and/or transferee bears all reasonable costs incurred by the
Partnership in connection with the Transfer.

 

34



--------------------------------------------------------------------------------

(v) The business and activities of the transferee comply with Section 9.6.

 

(vi) The guarantor of the transferee satisfies the criteria set forth in Section
10.2(d) and delivers an agreement to the ultimate parent entity of the Offeree
Partners and to the Partnership, substantially in the form of the Amended and
Restated Parent Agreement.

 

(vii) The proposed transferor is not in default in the timely performance of any
of its material obligations to the Partnership.

 

(viii) The provisions of Section 10.3 are satisfied.

 

10.3 Inclusion of General or Limited Partner Units. No Limited Partner may
Transfer its Units to any Person (other than in accordance with Section 10.6)
unless the Units of its General Partner Affiliate, if any, and its Limited
Partner Affiliate or Affiliates (if any) are simultaneously transferred to such
Person or a Wholly Owned Affiliate of such Person. No General Partner may
transfer its Units to any Person (other than a Wholly Owned Affiliate of such
Partner) unless the Units of its Affiliated Limited Partner (or Limited
Partners, if more than one) are simultaneously transferred to such Person or a
Wholly Owned Subsidiary of such Person.

 

10.4 Rights of Transferee. Upon consummation of a Transfer in accordance with
Section 10.2, the transferee or transferees shall immediately, and without any
further action of any Person, become (i) a Substitute Limited Partner if and to
the extent Limited Partner Units are transferred and (ii) a Substitute General
Partner, if and to the extent General Partner Units are transferred.

 

10.5 Effective Date of Transfer. Each Transfer shall become effective as of the
first day of the calendar month following the calendar month during which the
Partnership Governance Committee approves such Transfer and receives a copy of
the instrument of assignment and all such certificates and documents of the
character described in Section 10.2, which the Partnership Governance Committee
may reasonably request.

 

10.6 Transfer to Wholly Owned Affiliate. Without the need for the consent of any
Person (subject to the provisions contained in this Section 10.6):

 

(a) any Partner may Transfer its Units to any Wholly Owned Affiliate of such
Partner (other than the Partner that is its Affiliate), provided the transferee
executes an instrument reasonably satisfactory to all of the other Partners
accepting the terms and provisions of this Agreement (except as may be provided
in Section 9.6). Upon consummation of a Transfer in accordance with this Section
10.6(a), the transferee shall immediately, and without any further action of any
Person, become (i) a Substitute Limited Partner if and to the extent Limited
Partner Units are transferred and (ii) a Substitute General Partner, if and to
the extent General Partner Units are transferred; and

 

(b) any Limited Partner may, at its option and at any time, (i) Transfer up to
99% of its Limited Partner Units to its Affiliated General Partner, if any,
whereupon such Limited Partner Units shall, without any further action, become
General Partner Units or (ii) Transfer all

 

35



--------------------------------------------------------------------------------

of the Limited Partner Units held by such Limited Partner to its Affiliated
Limited Partner. Promptly following any Transfer of Limited Partner Units in
accordance with this Section 10.6(b), each Partner shall take such actions and
execute such instruments or documents (including, without limitation, amendments
to this Agreement or supplemental agreements hereto) as may be reasonably
necessary to ensure that each Affiliated Partner Group shall, taken as a whole
and following such Transfer, maintain all of its rights under this Agreement as
in effect immediately prior to such Transfer (including, without limitation, the
portion of Available Net Operating Cash distributable to such Affiliated Partner
Group).

 

(c) Notwithstanding any of the foregoing provisions of this Section 10.6,
provided that such Transfer does not cause a termination of the Partnership
under Section 708(b)(1)(B) of the Code, any Limited Partner may Transfer all of
its Limited Partner Units to any Affiliate of such Limited Partner that already
holds solely Limited Partner Units, and any General Partner may Transfer all of
its General Partner Units to any Affiliate of such General Partner that already
holds solely General Partner Units.

 

10.7 Invalid Transfer. No Transfer of Units which is in violation of this
Section 10 shall be valid or effective, and the Partnership shall not recognize
the same for the purposes of making any allocation or distribution.

 

SECTION 11

DEFAULT

 

11.1 Default.

 

(a) Each of the following events shall constitute a “Default” and create the
rights provided for in this Section 11 in favor of the Partnership and the
Non-Defaulting Partners against the Defaulting Partners:

 

(i) the failure by a Partner to make any contribution to the Partnership as
required pursuant to this Agreement (other than pursuant to the Contribution
Agreement), which failure continues for at least five Business Days from the
date that the Partner is notified such contribution is overdue; or

 

(ii) the withdrawal, retirement, resignation or dissolution of a Partner (other
than in connection with a Transfer of all of a Partner’s Units in accordance
with this Agreement); or the Bankruptcy of a Partner or its Guarantor.

 

(b) The day upon which the Default commences or occurs (or if the Default is
subject to a cure period and is not timely cured, then the day following the end
of the applicable cure period) shall be the “Default Date.” Without prejudice to
a Partner’s (or any of its Affiliates’) rights to seek temporary or preliminary
judicial relief, prior to any such Default Date all rights and obligations of
the Partners under this Agreement shall remain in full force and effect.

 

11.2 Remedies for Default. Provided that there shall be no duplication of
remedies, without prejudice to any right to pursue independently and at any
time, including simultaneously, any other remedy it may have under law,
including the right to seek to recover Damages, or

 

36



--------------------------------------------------------------------------------

equity, the Non-Defaulting Affiliated Partner Group in its sole discretion may
elect to pursue the following remedies:

 

(a) At any time prior to the expiration of 60 days from the Default Date, the
Non-Defaulting Affiliated Partner Group may elect to purchase all, but not less
than all, of the Units of the Defaulting Partners as described in Section 11.3;
provided, however, that within 10 days after the determination of the Fair
Market Value, the Non-Defaulting Affiliated Partner Group may elect not to
proceed with a purchase of the Units of the Defaulting Partners, in which case
the Non-Defaulting Affiliated Partner Group shall have an additional 30 days
from their determination not to proceed to elect an alternative remedy under
Section 11.2(b) below; and

 

(b) At any time prior to the expiration of 60 days from the Default Date (or if
the Non-Defaulting Affiliated Partner Group initially elected to pursue its
remedy under Section 11.2(a) above, then at any time prior to the 30-day
extension period), the Non-Defaulting Affiliated Partner Group may elect to
effect a liquidation of the Partnership under Section 11.4 and thereby cause the
Partnership to dissolve under Section 12.1(iv).

 

11.3 Purchase of Defaulting Partners’ Units.

 

(a) Upon any election pursuant to Section 11.2(a), the purchase price that the
Non-Defaulting Partners shall pay, in the aggregate, to the Defaulting Partners
for their Units shall be an amount equal to (i) the amount that the Defaulting
Partners would receive in a liquidation (assuming that any sale under Section
12.2 were for an amount equal to the Fair Market Value, without giving effect to
any Damages) reduced by (ii) the unrecovered Damages attributable to the Default
by the Defaulting Partners.

 

(b) If the Non-Defaulting Partners have a right to purchase the Units of the
Defaulting Partners, they may first seek a determination of Fair Market Value by
delivering notice in writing to the Defaulting Partners. The Non-Defaulting
Affiliated Partner Group shall have 10 days from the final determination of Fair
Market Value to elect to purchase the Defaulting Partner Units by delivering
notice of such election in writing, and the purchase shall be consummated prior
to the expiration of 60 days from the date such notice is delivered; provided
that, such time period shall be subject to extension as reasonably necessary (up
to a maximum of an additional 120 days after such 60 day period) in order to
comply with any applicable filing and waiting period requirements under the
Hart-Scott-Rodino Antitrust Improvements Act.

 

(c) The purchase price so determined shall be payable in cash at a closing held
at the Partnership’s offices. The purchase shall be consummated by appropriate
and customary documentation (including the giving of representations and
warranties substantially similar to those set forth in Sections 2.1 through 2.4
of the Second Master Transaction Agreement) as soon as practicable and in any
event within the applicable time period specified in subsection (b).

 

(d) The Non-Defaulting Partners may assign, in whole or in part, their right to
purchase the Units of the Defaulting Partners to one or more third parties
without the consent of any Partner hereunder.

 

37



--------------------------------------------------------------------------------

(e) If Units are transferred in accordance with this Section 11.3, whether to
the Non-Defaulting Partners or a third party (under subsection (d) above), upon
the consummation of such Transfer, each such transferee shall immediately, and
without any further action on the part of any Person, become (i) a Substitute
Limited Partner if and to the extent that Limited Partner Units were transferred
to such Person and (ii) a Substitute General Partner if and to the extent that
General Partner Units were transferred to such Person.

 

11.4 Liquidation. Upon any election pursuant to Section 11.2(b), the
Non-Defaulting Partners shall have the right to elect to dissolve and liquidate
the Partnership pursuant to the procedures in Section 12.1(iv) (such procedures
constituting a “Liquidation”); provided, however, that any amount payable to the
Defaulting Partners in such Liquidation pursuant to Section 12.2 shall be
reduced by, without duplication, any unrecovered Damages incurred by the
Non-Defaulting Partners and the Non-Defaulting Partners’ Percentage Interest of
any unrecovered Damages incurred by the Partnership in connection with the
Default. The Non-Defaulting Partners shall deliver notice of such election to
dissolve and liquidate in writing to the Partnership and the other Partners.

 

11.5 Certain Consequences of Default. Notwithstanding any other provision of
this Agreement, commencing on the Default Date and (i) prior to the
Non-Defaulting Partners’ collection of Damages through the exercise of its legal
remedies or otherwise, or (ii) while the Non-Defaulting Partners are pursuing
their remedies under Section 11.2(a) or (b), the Representatives of the
Defaulting Designating Partner shall not have any voting or decisional rights
with respect to matters requiring Partnership Governance Committee Action, and
such matters shall be determined solely by the Representatives of the
Non-Defaulting Designating Partner; provided, however, that the foregoing loss
of voting and decisional rights shall not occur as a result of a Default caused
solely by the Bankruptcy of a Partner or a Guarantor described in Section
11.1(a)(ii); and provided further, that in the case of a Default under Section
11.1(a)(i) or (ii), the foregoing loss of voting and decisional rights shall not
apply to those voting and decisional rights contained in Sections 6.7(i), (x),
(xvi) or (xviii) of this Agreement, which rights shall continue in full force
and effect at all times.

 

SECTION 12

DISSOLUTION, LIQUIDATION AND TERMINATION

 

12.1 Dissolution and Termination. As long as there is at least one other General
Partner (who is hereby authorized in such event to conduct the business of the
Partnership without dissolution), the withdrawal, retirement, resignation,
dissolution or Bankruptcy of a General Partner shall not dissolve the
Partnership. In addition, if there is no other General Partner at the time such
event occurs, such event shall not dissolve the Partnership unless and until (x)
90 days have elapsed since such event and (y) Lyondell LP4 has failed to
exercise its right under Section 6.11 to become a General Partner; if Lyondell
LP4 so exercises such right, it is hereby authorized to conduct the business of
the Partnership without dissolution. Whether or not the Partnership is dissolved
as a result of the occurrence of any such event, such event shall be a Default
covered by Section 11. The Partnership shall be dissolved upon the happening of
any one of the following events:

 

(i) the written determination of both Designating Partners to dissolve the
Partnership;

 

38



--------------------------------------------------------------------------------

(ii) the entry of a judicial decree of dissolution;

 

(iii) any other act or event which results in the dissolution of a limited
partnership under the Act (except as provided in the first sentence of this
Section 12.1);

 

(iv) the election of a Non-Defaulting Affiliated Partner Group to effect a
dissolution of the Partnership under Section 11.4; or

 

(v) after the delivery of a Deadlock Notice by a Designating Partner pursuant to
Section 8.5, the written determination by either Designating Partner to dissolve
the Partnership.

 

12.2 Procedures Upon Dissolution.

 

(a) General. If the Partnership dissolves, it shall commence winding up pursuant
to the appropriate provisions of the Act and the procedures set forth in this
Section 12. Notwithstanding the dissolution of the Partnership, prior to the
termination of the Partnership, the business of the Partnership and the affairs
of the Partners, as such, shall continue to be governed by this Agreement.

 

(b) Control of Winding Up. The winding up of the Partnership shall be conducted
under the direction of the Partnership Governance Committee; provided, however,
that if the dissolution is caused by entry of a decree of judicial dissolution,
the winding up shall be carried out in accordance with such decree.

 

(c) Manner of Winding Up. Unless the provisions of Section 12.2(e) apply, the
Partnership shall attempt to sell all property and apply the proceeds therefrom
in accordance with this Section 12.2(c) and Section 12.2(d) below. Upon
dissolution of the Partnership, the Partnership Governance Committee shall
determine the time, manner and terms of any sale or sales of Partnership
property pursuant to such winding up, consistent with its duties and having due
regard to the activity and condition of the relevant market and general
financial and economic conditions. Except as otherwise agreed by the Partners,
no distributions will be made in kind to any Partner without the consent of each
Partner.

 

(d) Application of Assets. In the case of a dissolution and winding-up of the
Partnership, the Partnership’s assets shall be applied as follows:

 

(i) First, to satisfaction of the liabilities of the Partnership owing to
creditors (including Partners and Affiliates of Partners who are creditors),
whether by payment or reasonable provision for payment. Any reserves created to
make any such provision for payment may be paid over by the Partnership to an
independent escrow holder or trustee, to be held in escrow or trust for the
purpose of paying any such contingent, conditional or unmatured liabilities or
obligations, and, at the expiration of such period as the Partnership Governance
Committee may deem advisable, such reserves shall be distributed to the Partners
or their assigns in the manner set forth in subsection (d)(ii) below.

 

39



--------------------------------------------------------------------------------

(ii) Second, after all allocations of Profits or Losses and other items pursuant
to Section 4, to the Partners in accordance with the balances in their Capital
Accounts. Any Partner that then has a deficit in its Capital Account shall
contribute cash in the amount necessary to eliminate such deficit. Such
contributions shall be made within 90 days after the date in which all
undistributed assets of the Partnership have been converted to cash.

 

(iii) Notwithstanding the foregoing, if any Partner shall be indebted to the
Partnership, then until payment in full of the principal of and accrued but
unpaid interest on such indebtedness, regardless of the stated maturity or
maturities thereof, the Partnership shall retain such Partner’s distributive
share of Partnership property and apply such sums to the liquidation of such
indebtedness and the cost of operation of such Partnership property during the
period of such liquidation.

 

(e) Division of Assets upon Deadlock. If dissolution occurs pursuant to Section
12.1(v), then the provisions of this Section 12.2(e) shall, if elected by any
Partner, apply in lieu of the provisions of Section 12.2(c), but subject to the
provisions of Section 12.2(d)(ii). In such event, the Partnership properties
shall be divided and distributed in kind to the Partners in accordance with the
provisions of Appendix E.

 

12.3 Termination of the Partnership. Upon the completion of the liquidation of
the Partnership and the distribution of all Partnership assets, the
Partnership’s affairs shall terminate and the Partnership shall cause to be
executed and filed a Certificate of Cancellation of the Partnership’s
Certificate of Limited Partnership pursuant to the Act, as well as any and all
other documents required to effectuate the termination of the Partnership.

 

12.4 Asset and Liability Statement. Within a reasonable time following the
completion of the winding-up and liquidation of the Partnership’s business, the
Partnership Governance Committee shall supply to each of the Partners a
statement (which may be unaudited) which shall set forth the assets and the
liabilities of the Partnership as of the date of complete liquidation, and each
Partner’s pro rata portion of distributions pursuant to Section 12.2.

 

SECTION 13

MISCELLANEOUS

 

13.1 Confidentiality and Use of Information.

 

(a) Except as provided in subsection (c) or (d), each Partner shall, and shall
cause each of its Affiliates and its and their respective partners,
shareholders, directors, officers, employees and agents (collectively, “Related
Persons”) to, keep secret, retain in strictest confidence, and not distribute,
disseminate or disclose any and all Confidential Information except to (i) the
Partnership and its officers and employees, (ii) any lender to the Partnership
or (iii) any Partner or any of their respective Affiliates or other Related
Persons on a “need to know” basis in connection with the transactions leading up
to and contemplated by this Agreement and the operation of the Partnership, and
such Partner disclosing Confidential

 

40



--------------------------------------------------------------------------------

Information pursuant to this Section 13.1(a) shall use, and shall cause its
Affiliates and other Related Persons to use, such Confidential Information only
for the benefit of the Partnership in conducting the Partnership’s business or
for any other specific purposes for which it was disclosed to such party;
provided that the disclosure of financial statements of, or other information
relating to the Partnership shall not be deemed to be the disclosure of
Confidential Information (x) to the extent that any Partner (or its ultimate
parent entity) deems it necessary to disclose such information in connection
with a proposed strategic transaction, (y) to the extent that any Partner (or
its ultimate parent entity) deems it necessary, appropriate or customary
pursuant to law, regulation or stock exchange rule (in the reasonable good faith
judgment of such parent entity) to disclose such information in or in connection
with (i) filings with the SEC or a stock exchange, (ii) press releases
disseminated to the financial community, (iii) presentations to lenders, (iv)
discussions with underwriters for the Partnership’s public debt offerings, (v)
presentations to ratings agencies or (vi) information disclosed to similar
audiences or (z) to the extent that in order to sustain a position taken for tax
purposes, any Partner (or former partner in the Partnership if such disclosure
is with respect to periods in which such Person was a partner in the
Partnership) deems it necessary and appropriate to disclose such financial
statements or other information. All Confidential Information disclosed in
connection with the Partnership or pursuant to this Agreement shall remain the
property of the Person whose property it was prior to such disclosure unless
such property has been transferred to the Partnership pursuant to a Contribution
Agreement.

 

(b) No Confidential Information regarding the plans or operations of any Partner
or any Affiliate thereof received or acquired by or disclosed to any
unaffiliated Partner or Affiliate thereof in the course of the conduct of
Partnership business, or otherwise as a result of the existence of the
Partnership, may be used by such unaffiliated Partner or Affiliate thereof for
any purpose other than for the benefit of the Partnership in conducting the
Partnership Business. The Partnership and each Partner shall have the
affirmative obligation to take all necessary steps to prevent the disclosure to
any Partner or Affiliate thereof of information regarding the plans or
operations of such Partner and its Affiliates in markets and areas unrelated to
the business of the Partnership in which any other Partner and their respective
Affiliates compete.

 

(c) In the event that any Partner is legally required (by interrogatories,
discovery requests for information or documents, subpoena, civil investigative
demand or similar process) to disclose any Confidential Information, it is
agreed that such Partner prior to disclosure will provide the Partnership
Governance Committee (and, if such Confidential Information concerns another
Partner, such Partner) with prompt notice of such request(s) so that the
Partnership Governance Committee (or such other Partner) may seek an appropriate
protective order or other appropriate remedy and/or waive the Partner’s
compliance with the provisions of this Section. In the event that such
protective order or other remedy is not obtained, or that the Partnership
Governance Committee (and, if such Confidential Information concerns another
Partner, such Partner) grants a waiver hereunder, the Partner required to
furnish Confidential Information may furnish that portion (and only that
portion) of the Confidential Information which, in the opinion of such Partner’s
counsel, such Partner is legally compelled to disclose, and such Partner will
exercise its commercially reasonable best efforts to obtain reliable assurance
that confidential treatment will be accorded any Confidential Information so
furnished.

 

41



--------------------------------------------------------------------------------

(d) Any Partner may disclose Confidential Information to a third party who
requires such Confidential Information for the purpose of evaluating a possible
purchase of such Partner’s Units in accordance with Section 10; provided,
however, that such third party shall be informed by such Partner of the
confidential nature of the information and the existence of this Section 13.1
and prior to any disclosure shall execute a written confidentiality agreement
with such Partner substantially identical in scope to this Section and providing
that such confidentiality agreement is also made for the benefit of the
Partnership and each of the other Partners.

 

(e) The Partners and their Affiliates shall consult with each other on an
ongoing basis with respect to disclosures regarding the Partnership and its
business and affairs permitted under Section 13.1(a)(y).

 

13.2 Indemnification.

 

(a) Indemnification by Partnership. The Partnership agrees, to the fullest
extent permitted by applicable law, to indemnify, defend and hold harmless each
Partner, its Affiliates and their respective officers, directors and employees
from, against and in respect of any Liability which such Indemnified Person may
sustain, incur or assume as a result of, or relative to, a Third Party Claim
arising out of or in connection with the business, property or affairs of the
Partnership, except to the extent that it is Finally Determined that such Third
Party Claim arose out of or was related to actions or omissions of the
indemnified Partner, its Affiliates or any of their respective officers,
directors or employees (acting in their capacities as such) constituting a
breach of this Agreement or any Related Agreement. The Partnership shall
periodically reimburse or advance to any Person entitled to indemnity under this
subsection (a) its legal and other expenses incurred in connection with
defending any claim with respect to such Liability if such Person shall agree to
reimburse promptly the Partnership for such amounts if it is finally determined
that such Person was not entitled to indemnity hereunder. Nothing in this
Section 13.2(a) is intended to, nor shall it, affect or take precedence over the
indemnity provisions contained in any Related Agreement.

 

(b) Partner’s Right of Contribution. Each Partner hereby agrees, to the fullest
extent permitted by law, to indemnify, defend and hold harmless the other
Partners, their Affiliates and their respective officers, directors and
employees from and against the indemnifying Partner’s Percentage Interest
(calculated at the time any such Liability was incurred) of any Liability that
such Indemnified Person may sustain, incur or assume as a result of or relating
to any Third Party Claim arising out of or in connection with the business,
property or affairs of the Partnership; provided, however, that such indemnified
Partner, its Affiliates and their respective officers, directors and employees
shall not be entitled to indemnity under this subsection (b) to the extent that
it is Finally Determined that such Third Party Claim arose out of or was related
to actions or omissions of the indemnified Partner, its Affiliates or any of
their respective officers, directors or employees (acting in their capacities as
such) constituting a breach of this Agreement or any Related Agreement;
provided, further, that such indemnified Partner, its Affiliates and their
respective officers, directors and employees shall not be entitled to indemnity
under this subsection (b) unless (x) the indemnified Partner shall first make a
written demand for indemnification from the Partnership in accordance with
subsection (a) above and subsection (c) below and the Partnership shall fail to
satisfy such demand in a manner reasonably satisfactory to

 

42



--------------------------------------------------------------------------------

the indemnified Partner within 60 days of such notice or (y) the Partnership is
insolvent or otherwise unable to satisfy its obligations. The indemnifying
Partner shall periodically reimburse any Person entitled to indemnity under this
subsection (b) for its legal and other expenses incurred in connection with
defending any claim with respect to such Liability if such Person shall agree to
reimburse promptly the indemnifying Partner for such amounts if it is Finally
Determined that such Person was not entitled to indemnity hereunder.

 

(c) Procedures. Promptly after receipt by a Person entitled to indemnification
under subsection (a) or (b) (an “Indemnified Party”) of notice of any pending or
threatened claim against it (a “Claim”), such Indemnified Party shall give
prompt written notice (including copies of all papers served with respect to
such claim) to the party to whom the Indemnified Party is entitled to look for
indemnification (the “Indemnifying Party”) of the commencement thereof, which
notice shall describe in reasonable detail the nature of the Third Party Claim,
an estimate of the amount of damages attributable to the Third Party Claim to
the extent feasible and the basis of the Indemnified Party’s request for
indemnification under this Agreement; provided that the failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any liability
that it may have to any Indemnified Party except to the extent the Indemnifying
Party demonstrates that it is prejudiced thereby. In case any Claim that is
subject to indemnification under subsection (a) shall be brought against an
Indemnified Party and it shall give notice to the Indemnifying Party of the
commencement thereof, the Indemnifying Party may, and at the request of the
Indemnified Party shall, participate in and control the defense of the Third
Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party. The Indemnified Party shall have the right to employ separate
counsel in any such action and to participate in the defense thereof, but the
fees and expenses of such counsel shall be at the expense of the Indemnified
Party unless (i) the employment thereof has been specifically authorized in
writing by the Indemnifying Party, (ii) the Indemnifying Party failed to assume
the defense and employ counsel or failed to diligently prosecute or settle the
Third Party Claim or (iii) there shall exist or develop a conflict that would
ethically prohibit counsel to the Indemnifying Party from representing the
Indemnified Party. If requested by the Indemnifying Party, the Indemnified Party
agrees to cooperate with the Indemnifying Party and its counsel in contesting
any Third Party Claim that the Indemnifying Party elects to contest, including,
without limitation, by making any counterclaim against the Person asserting the
Third Party Claim or any cross-complaint against any Person, in each case only
if and to the extent that any such counterclaim or cross-complaint arises from
the same actions or facts giving rise to the Third Party Claim. The Indemnifying
Party shall be the sole judge of the acceptability of any compromise or
settlement of any claim, litigation or proceeding in respect of which indemnity
may be sought hereunder, provided that the Indemnifying Party will give the
Indemnified Party reasonable prior written notice of any such proposed
settlement or compromise and will not consent to the entry of any judgment or
enter into any settlement with respect to any Third Party Claim without the
prior written consent of the Indemnified Party, which shall not be unreasonably
withheld. The Indemnifying Party (if the Indemnified Party is entitled to
indemnification hereunder) shall reimburse the Indemnified Party for its
reasonable out of pocket costs incurred with respect to such cooperation.

 

If the Indemnifying Party fails to assume the defense of a Third Party Claim
within a reasonable period after receipt of written notice pursuant to the first
sentence of this subparagraph (c), or if the Indemnifying Party assumes the
defense of the Indemnified Party

 

43



--------------------------------------------------------------------------------

pursuant to this subparagraph (c) but fails diligently to prosecute or settle
the Third Party Claim, then the Indemnified Party shall have the right to
defend, at the sole cost and expense of the Indemnifying Party (if the
Indemnified Party is entitled to indemnification hereunder), the Third Party
Claim by all appropriate proceedings, which proceedings shall be promptly and
vigorously prosecuted by the Indemnified Party to a final conclusion or settled.
The Indemnified Party shall have full control of such defense and proceedings;
provided that the Indemnified Party shall not settle such Third Party Claim
without the written consent of the Indemnifying Party, which consent shall not
be unreasonably withheld. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this Section, and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.

 

Notwithstanding the other provisions of this Section 13.2, if the Indemnifying
Party disputes its potential liability to the Indemnified Party under this
Section 13.2 and if such dispute is resolved in favor of the Indemnifying Party,
the Indemnifying Party shall not be required to bear the costs and expenses of
the Indemnified Party’s defense pursuant to this Section 13.2 or of the
Indemnifying Party’s participation therein at the Indemnified Party’s request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
costs and expenses of the litigation concerning such dispute. If a dispute over
potential liability is resolved in favor of the Indemnified Party, the
Indemnifying Party shall reimburse the Indemnified Party in full for all costs
of the litigation concerning such dispute.

 

After it has been determined, by acknowledgment, agreement, or ruling of court
of Legal Requirements, that an Indemnifying Party is liable to the Indemnified
Party under this Section 13.2(c), the Indemnifying Party shall pay or cause to
be paid to the Indemnified Party the amount of the Liability within ten business
days of receipt by the Indemnifying Party of a notice reasonably itemizing the
amount of the Liability but only to the extent actually paid or suffered by the
Indemnified Party.

 

(d) Survival. The indemnities contained in this Section shall survive the
termination and liquidation of the Partnership.

 

(e) Subrogation. In the event of any payment by or on behalf of an Indemnifying
Party to an Indemnified Party in connection with any Liability, the Indemnifying
Party (or any guarantor who made such payment) shall be subrogated to and shall
stand in the place of the Indemnified Party as to any events or circumstances in
respect of which the Indemnified Party may have any right or claim against any
third party (not including the Partnership) relating to such event or
indemnification. The Indemnified Party shall cooperate with the Indemnifying
Party (or such guarantor) in any reasonable manner in prosecuting any subrogated
claim.

 

(f) Nothing in this Agreement shall be deemed to limit the Partnership’s power
to indemnify its officers, employees, agents or any other person, to the fullest
extent permitted by law.

 

44



--------------------------------------------------------------------------------

13.3 Third Party Claim Reimbursement.

 

(a) In the case of a Liability relating to a Third Party Claim and caused by the
Fault of a General Partner, its Affiliates or any of their respective officers,
directors or employees (acting in their capacities as such) against whom
reimbursement is being sought, such General Partner hereby agrees to reimburse
the Partnership for such Liability to the extent that:

 

(i) the Liability relates to a Third Party Claim that has been finally resolved
and that the Partnership has actually paid (an “Expense”);

 

(ii) the Expense is not covered by insurance carried by the Partnership
(excluding any amounts relating to insured claims to the extent that they fall
within deductibles or self-insured retentions or are above applicable coverage
limits); and

 

(iii) the Expense is not offset by third party indemnification or otherwise;

 

provided, however, that such General Partner shall reimburse the Partnership for
the Expense only to the extent and in proportion to its Fault.

 

(b) Any claim by the Partnership for reimbursement under this Section may be
initiated upon written notice from a Nonconflicted Designating Partner to the
General Partner to whom the Partnership is entitled to look for indemnification,
and the Designating Partners shall have a period of 60 days during which to
reach unanimous agreement as to the terms on which any reimbursement shall be
made. If the Designating Partners are unable to agree or there are any disputes
over Fault and reimbursement under this Section, such matters shall be resolved
pursuant to the Dispute Procedures.

 

13.4 Dispute Resolution. Except as otherwise provided for herein, all
controversies or disputes arising under this Agreement shall be resolved
pursuant to the provisions set forth on Appendix D (the “Dispute Procedures”).

 

13.5 EXTENT OF LIMITATION OF LIABILITY, INDEMNIFICATION, ETC. TO THE FULLEST
EXTENT PERMITTED BY LAW AND WITHOUT LIMITING OR ENLARGING THE SCOPE OF THE
LIMITATION OF LIABILITY, INDEMNIFICATION, RELEASE AND ASSUMPTION OBLIGATIONS SET
FORTH HEREIN, A PARTY SHALL BE ENTITLED TO INDEMNIFICATION OR RELEASE HEREUNDER
IN ACCORDANCE WITH THE TERMS HEREOF, REGARDLESS OF WHETHER THE LOSS GIVING RISE
TO ANY SUCH INDEMNIFICATION OR RELEASE IS THE RESULT OF THE SOLE, GROSS, ACTIVE,
PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT
OR VIOLATION OF ANY LAW OF OR BY ANY SUCH PARTY. THE PARTIES AGREE THAT THIS
STATEMENT CONSTITUTES A CONSPICUOUS LEGEND.

 

13.6 Further Assurances. From time to time, each Partner agrees to execute and
deliver such additional documents, and will provide such additional information
and assistance, as the Partnership may reasonably require to carry out the terms
of this Agreement and to accomplish the Partnership’s business.

 

45



--------------------------------------------------------------------------------

13.7 Successors and Assigns. Except as may be expressly provided herein, this
Agreement shall be binding upon and inure to the benefit of the successors of
the Partners, but no Partner may assign or delegate any of its rights or
obligations under this Agreement. Except as expressly provided herein, any
purported assignment or delegation shall be void and ineffective.

 

13.8 Benefits of Agreement Restricted to the Parties. This Agreement is made
solely for the benefit of the Partnership and the Partners, and no other Person,
including any officer or employee of the Partnership or any Partner, shall have
any right, claim or cause of action under or by virtue of this Agreement.

 

13.9 Notices. All notices, requests and other communications that are required
or may be given under this Agreement shall, unless otherwise provided for
elsewhere in this Agreement, be in writing and shall be deemed to have been duly
given if and when (i) transmitted by facsimile with proof of confirmation from
the transmitting machine or (ii) delivered by commercial courier or other hand
delivery, as follows:

 

Lyondell Chemical Company

1221 McKinney Street, Suite 700

Houston, Texas 77010

Attention: Kerry A. Galvin

Facsimile Number: (713) 309-4718

 

Millennium Chemicals Inc.1

20 Wight Avenue, Suite 100

Hunt Valley, Maryland 21030

Attention: General Counsel

Facsimile Number: (443) 705-0249

 

Equistar Chemicals, LP

1221 McKinney Street, Suite 700

Houston, Texas 77010

Attention: Gerald A. O’Brien

Facsimile Number: (713) 309-7312

 

All notices, requests and other communications that are required or may be given
under Section 14 of this Agreement to OCC shall, unless otherwise provided for
elsewhere in this Agreement, be in writing and shall be deemed to have been duly
given if and when (i) transmitted by facsimile with proof of confirmation from
the transmitting machine or (ii) delivered by commercial courier or other hand
delivery, as follows:

 

Occidental Chemical Corporation

5005 LBJ Freeway

Dallas, Texas 75244

Attention: General Counsel

Facsimile Number: (972) 404-4155

 

--------------------------------------------------------------------------------

1 From and after December 1, 2004, notices should be sent to this address,
Attention of Kerry A. Galvin, General Counsel, Facsimile Number (713) 309-4718.

 

46



--------------------------------------------------------------------------------

With a copy to:

Occidental Petroleum Corporation

10889 Wilshire Boulevard

Los Angeles, California 90024

Attention: General Counsel

Facsimile Number: (310) 443-6333

 

13.10 [Reserved]

 

13.11 Severability. In the event that any provisions of this Agreement shall be
Finally Determined to be unenforceable, such provision shall, so long as the
economic and legal substance of the transactions contemplated hereby is not
affected in any materially adverse manner as to any Partner, be deemed severed
from this Agreement and every other provision of this Agreement shall remain in
full force and effect.

 

13.12 Construction. In construing this Agreement, the following principles shall
be followed: (i) no consideration shall be given to the captions of the
articles, sections, subsections or clauses, which are inserted for convenience
in locating the provisions of this Agreement and not as an aid in construction;
(ii) no consideration shall be given to the fact or presumption that any Partner
had a greater or lesser hand in drafting this Agreement; (iii) examples shall
not be construed to limit, expressly or by implication, the matter they
illustrate; (iv) the word “includes” and its syntactic variants mean “includes,
but is not limited to” and corresponding syntactic variant expressions; (v) the
plural shall be deemed to include the singular, and vice versa; (vi) each gender
shall be deemed to include the other gender; and (vii) each appendix, exhibit,
attachment and schedule to this Agreement is a part of this Agreement.

 

13.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original, and all of which when taken together
shall constitute one and the same original document.

 

13.14 Waiver of Right to Partition. Except as provided in Section 12.2(e), each
Person who now or hereafter is a party hereto or who has any right herein or
hereunder irrevocably waives during the term of the Partnership any right to
maintain any action for partition with respect to Partnership property.

 

13.15 Governing Law. The laws of the State of Delaware shall govern the
construction, interpretation and effect of this Agreement without giving effect
to any conflicts of law principles.

 

13.16 Jurisdiction; Consent to Service of Process; Waiver. ANY JUDICIAL
PROCEEDING BROUGHT AGAINST ANY PARTY TO THIS AGREEMENT OR ANY DISPUTE UNDER OR
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY MATTER RELATED HERETO
SHALL BE BROUGHT IN THE FEDERAL OR STATE COURTS OF THE STATE OF DELAWARE, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES TO THIS
AGREEMENT ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT (AS FINALLY

 

47



--------------------------------------------------------------------------------

ADJUDICATED) RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. EACH OF THE
PARTIES TO THIS AGREEMENT SHALL APPOINT THE CORPORATION TRUST COMPANY, THE
PRENTICE-HALL CORPORATION SYSTEM, INC. OR A SIMILAR ENTITY (THE “AGENT”) AS
AGENT TO RECEIVE ON ITS BEHALF SERVICE OF PROCESS IN ANY PROCEEDING IN ANY SUCH
COURT IN THE STATE OF DELAWARE. THE FOREGOING CONSENTS TO JURISDICTION AND
APPOINTMENTS OF AGENT TO RECEIVE SERVICE OF PROCESS SHALL NOT CONSTITUTE GENERAL
CONSENTS TO SERVICE OF PROCESS IN THE STATE OF DELAWARE FOR ANY PURPOSE EXCEPT
AS PROVIDED ABOVE AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER
THAN THE PARTIES HERETO.

 

13.17 Expenses. Except as otherwise provided herein or in the Second Master
Transaction Agreement, each party hereto shall be responsible for its own
expenses incurred in connection with this Agreement.

 

13.18 Waiver of Jury Trial. EACH PARTY HEREBY KNOWINGLY AND INTENTIONALLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.19 Payment Terms and Interest Calculations.

 

(a) If the payment due date for any payment hereunder (including capital
contributions and Damages) falls on a Saturday or a bank or federal holiday,
other than a Monday, the payment shall be due on the past preceding business
day. If the payment due date falls on a Sunday or Monday bank or federal
holiday, the payment shall be due on the following business day.

 

(b) Interest shall accrue on any unpaid and outstanding amount from the time
such amount is due and payable through the date upon which such amount, together
with accrued interest thereon, is paid in full. Interest shall, subject to the
provisions of Section 13.20, accrue at a per annum rate equal to the lesser of
(i) the Agreed Rate plus 2%, compounded quarterly, to the extent permitted by
law or (ii) the Highest Lawful Rate.

 

(c) A wire transfer or delivery of a check shall not operate to discharge any
payment under this Agreement and shall be accepted subject to collection.

 

13.20 Usury Savings Clause. Notwithstanding any other provision of this
Agreement, it is the intention of the parties hereto to conform strictly to
Applicable Usury Laws, in each case to the extent they are applicable to this
Agreement. Accordingly, if any payment made pursuant to this Agreement results
in any Person having paid any interest in excess of the Maximum Amount, or if
any transaction contemplated hereby would otherwise be usurious under any
Applicable Usury Laws, then, in that event, it is agreed as follows: (i) the
provisions of this Section 13.20 shall govern and control; (ii) the aggregate of
all interest under Applicable Usury Laws that is contracted for, charged or
received under this Agreement shall under no circumstances exceed the Maximum
Amount, and any excess shall be promptly refunded to the payor by the recipient
hereof; (iii) no Person shall be obligated to pay the amount of such interest

 

48



--------------------------------------------------------------------------------

to the extent that it is in excess of the Maximum Amount; and (iv) the effective
rate of any interest payable under this Agreement shall be ipso facto reduced to
the Highest Lawful Rate, as hereinafter defined, and the provisions of this
Agreement immediately shall be deemed reformed, without the necessity of the
execution of any new document or instrument, so as to comply with all Applicable
Usury Laws. All sums paid, or agreed to be paid, to any person pursuant to this
Agreement for the use, forbearance or detention of any indebtedness arising
hereunder shall, to the fullest extent permitted by the Applicable Usury Laws,
be amortized, pro rated, allocated and spread throughout the full term of any
such indebtedness so that the actual rate of interest does not exceed the
Highest Lawful Rate in effect at any particular time during the full term
thereof.

 

13.21 Other Waivers. EACH PARTY HEREBY WAIVES ANY OBJECTION IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON-CONVENIENS.

 

13.22 Special Joinder by OCC. OCC is a party to this Agreement for the sole
purpose of evidencing its agreement to be bound by the provisions set forth in
Section 13.9 (Notices) and Section 14 (Lake Charles Facility). OCC is not a
partner of the Partnership and shall not have any rights or obligations under
this Agreement other than rights and obligations that will apply if Lyondell
(Pelican) LP1 and OCC make the election described in Section 14.1.

 

13.23 Amendment. All waivers, modifications, amendments or alterations of this
Agreement shall require the written approval of each of the General Partners and
each of the Limited Partners.

 

13.24 Certain Provisions of Prior Agreement Unaffected. Sections 13.22 and 14 of
this Agreement, as amended and restated as of the date hereof, are identical to
Sections 13.22 and 14 of the Amended and Restated Partnership Agreement of the
Partnership dated as of November 6, 2002 (the “November 2002 Agreement”), and
this Agreement does not make any change to the rights and obligations of OCC
under the November 2002 Agreement. The November 2002 Agreement (including the
definitions therein of applicable defined terms) shall continue in full force
and effect, unaffected hereby, for purposes of Sections 13.24 and 14 thereof.

 

SECTION 14

LAKE CHARLES FACILITY

 

14.1 Lease Not in Force and Effect. At any such time as the Lease is terminated,
expires or is otherwise not in force and effect (other than a No Rebuilding
Termination), the following shall occur:

 

(a) The number of Units held by Lyondell (Pelican) LP1 shall be reduced from
6,623 Units to 2,541 Units.

 

(b) If and to the extent Lyondell (Pelican) LP1 and OCC both so elect in
writing, OCC and the Partnership shall form a general partnership (the “LC
Partnership”) by entering into a partnership agreement having the provisions
described in Section 14.2 (the “GPA”). Except as provided in Section 15.1, if
Lyondell (Pelican) LP1 and OCC do not make the written election referred to in
the immediately preceeding sentence and satisfy their obligations under this
Section 14, then the provisions of Section 14.4 shall apply as if Lyondell
(Pelican) LP1 had breached its obligations under Section 14.1.

 

49



--------------------------------------------------------------------------------

(c) The Partnership shall distribute to Lyondell (Pelican) LP1 the balance in
its Capital Account.

 

(d) OCC shall cause the Lake Charles Facility to be contributed to the LC
Partnership, and Lyondell (Pelican) LP1 shall pay to the LC Partnership the
amount received pursuant to Section 14.1(c), and OCC shall contribute to the LC
Partnership an amount equal to any proceeds of a partial condemnation of the
Lake Charles Facility received by OCC under the terms of the Lease, and the
Partnership shall contribute to the LC Partnership the amount received pursuant
to Section 26(b) of the Lease in connection with such termination of the Lease.

 

(e) Immediately after and as a result of the foregoing transactions, the capital
account of OCC and the Partnership in the LC Partnership shall be pro rata in
accordance with the partners’ equity ownership interests, and Lyondell (Pelican)
LP1’s Capital Account shall be the same per Unit as the Capital Accounts of the
other Partners (determined without regard to the special allocations in Sections
4.1(a) through (c)).

 

(f) Sections 4.1(e) and (f) shall terminate.

 

14.2 LC Partnership Provisions.

 

(a) If Lyondell (Pelican) LP1 and OCC make the election described in Section
14.1, then (a) the LC Partnership shall be formed under the laws of Delaware,
(b) the two partners of the LC Partnership shall be the Partnership and OCC and
(c) the Partnership shall have an equity ownership interest of 49.9%, and OCC
shall have an equity ownership interest of 50.1%.

 

(b) The term of the GPA shall be the same as the term of this Agreement.

 

(c) All issues relating to the LC Partnership must be decided by mutual
agreement of both partners, except that the LC Partnership shall enter into an
operating agreement with the Partnership (in its individual capacity), as
operator, that shall delegate to the operator the right and obligation to make
all day-to-day decisions of the LC Partnership, which day-to-day decisions shall
for this purpose be deemed to be all decisions of the LC Partnership other than
issues comparable to those issues set forth in Section 6.7 (which issues must be
decided by the partners of the LC Partnership). Such operating agreement shall
provide for the LC Partnership to pay and reimburse the operator for all costs
whatsoever incurred or paid by the operator in performing its obligations under
the operating agreement. The term of such operating agreement shall be the same
as the term of the LC Partnership.

 

(d) All contributions and distributions will be made, and all book income and
deductions will be allocated, in accordance with the partners’ equity ownership
interests. Tax items will be allocated between the partners in a manner similar
to that set forth in this Agreement.

 

(e) No partner in the LC Partnership may transfer (except a transfer to a Wholly
Owned Affiliate) or encumber its equity ownership without the consent of the
other partner.

 

50



--------------------------------------------------------------------------------

14.3 No Rebuilding Termination. Upon a No Rebuilding Termination, OCC, shall
have the option to contribute to the Partnership within 30 days following the No
Rebuilding Termination an amount (the “Payment Amount”) equal to the excess, if
any, of (a) the Proceeds plus the book value (determined in accordance with
GAAP) as recorded on the books of OCC for that portion and aspect of the Lake
Charles Facility that constitutes land, over (b) the payment made pursuant to
Section 26(b) of the Lease in connection with such No Rebuilding Termination. If
within such 30-day period Lyondell (Pelican) LP1 contributes the Payment Amount
to the Partnership, (i) Lyondell (Pelican) LP1’s 6,623 Units shall remain
outstanding, (ii) its Capital Account shall be credited with the Payment Amount,
(iii) the assets of the Partnership shall be revalued so that the Capital
Account of each Partner is the same per Unit (determined without regard to the
special allocations in Sections 4.1(a) through (c)), and (iv) Sections 4.1(e)
and (f) shall terminate. If Lyondell (Pelican) LP1 does not contribute the
Payment Amount to the Partnership within such 30-day period, (A) Lyondell
(Pelican) LP1’s 6,623 Units shall be redeemed and canceled and of no further
force and effect and (B) an amount equal to the balance in Lyondell (Pelican)
LP1’s Capital Account shall be distributed by the Partnership to Lyondell
(Pelican) LP1, or if there is a deficit in Lyondell (Pelican) LP1’s Capital
Account, Lyondell (Pelican) LP1 shall contribute to the Partnership an amount of
cash necessary to eliminate such deficit. Upon completion of the steps in
clauses (A) and (B), Lyondell (Pelican) LP1’s entire interest in the Partnership
shall terminate.

 

14.4 Other Redemption. If Lyondell (Pelican) LP1 breaches any of its obligations
under Section 14.1, (a) Lyondell (Pelican) LP1’s 6,623 Units shall be redeemed
and canceled and of no further force and effect and (b) an amount equal to the
balance in Lyondell (Pelican) LP1’s Capital Account shall be distributed by the
Partnership to Lyondell (Pelican) LP1, or if there is a deficit in Lyondell
(Pelican) LP1’s Capital Account, Lyondell (Pelican) LP1 shall contribute to the
Partnership an amount of cash necessary to eliminate such deficit. Upon
completion of the steps in clauses (a) and (b), Lyondell (Pelican) LP1’s entire
interest in the Partnership shall terminate. In the event of a forfeiture of
Lyondell (Pelican) LP1’s 6,623 Units pursuant to this Section 14.4, the Capital
Accounts of the Partners shall be adjusted in accordance with the procedures
contained in the definition of “Book Value” prior to determining any deficit or
positive Capital Account balance for purposes of this Section 14.4. For purposes
of this adjustment, any unamortized portion of the agreed value of the Lease
shall be treated as a loss and deducted from Lyondell (Pelican) LP1’s Capital
Account.

 

SECTION 15

ADDITIONAL AGREEMENTS REGARDING THE LAKE CHARLES FACILITY

 

15.1 Receipt of Fee Title. Notwithstanding the provisions of Section 14, if at
any time the Partnership receives fee title to the Lake Charles Facility, then
(i) Section 14 shall be of no further force or effect, (ii) Lyondell (Pelican)
LP1’s Capital Account shall be the same per Unit as the Capital Accounts of the
other Partners (determined without regard to the special allocations in Sections
4.1(a), 4.1(b) and 4.1(c)) and (iii) Sections 4.1(e) and 4.1(f) shall terminate.

 

15.2 Authority to Act. Notwithstanding the provisions of this Agreement, if
Lyondell GP believes in good faith that it would be in the best interests of the
Partnership, Lyondell GP shall have the sole right to direct the Partnership’s
actions with respect to all matters regarding

 

51



--------------------------------------------------------------------------------

the Lake Charles Facility that (i) are described in the Occidental Interest
Transaction Documents (and Millennium hereby consents, on behalf of itself and
its Affiliates, to all such matters notwithstanding any provision of the
Occidental Interest Transaction Documents that may contemplate consent by
Millennium or its Affiliates to any of such matters) or (ii) relate to any lease
of the Lake Charles Facility by the Partnership that is or will be on
substantially the same terms as the Lease and any agreements ancillary thereto
that are in effect on May 31, 2002; provided, however, that, notwithstanding
anything in the foregoing to the contrary, this Section 15.2 shall not otherwise
limit Millennium GP’s rights under Section 6.8.

 

52



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of each of the
parties hereto, by their respective officers thereunto duly authorized,
effective as of the date first written above.

 

GENERAL PARTNER MILLENNIUM PETROCHEMICALS GP LLC By:   Millennium Petrochemicals
Inc.,     its Manager By:  

/s/ C. William Carmean

--------------------------------------------------------------------------------

Name:   C. William Carmean Title:   Senior Vice President – General Counsel &
Secretary

 

[Signature Page for Amended and Restated Limited Partnership Agreement]



--------------------------------------------------------------------------------

LIMITED PARTNERS LYONDELL LP4 INC. By:  

/s/ Gerald A. O’Brien

--------------------------------------------------------------------------------

Name:   Gerald A. O’Brien Title:   Vice President and General Counsel LYONDELL
PETROCHEMICAL L.P. INC. By:  

/s/ Francis P. McGrail

--------------------------------------------------------------------------------

Name:   Francis P. McGrail Title:   Vice President and Assistant Treasurer
LYONDELL (PELICAN) PETROCHEMICAL L.P.1, INC. By:  

/s/ Francis P. McGrail

--------------------------------------------------------------------------------

Name:   Francis P. McGrail Title:   Vice President and Assistant Treasurer
LYONDELL (PELICAN) PETROCHEMICAL L.P.2, INC. By:  

/s/ Francis P. McGrail

--------------------------------------------------------------------------------

Name:   Francis P. McGrail Title:   Vice President and Assistant Treasurer
MILLENNIUM PETROCHEMICALS LP LLC By:   Millennium Petrochemicals Inc.,     its
Manager By:  

/s/ C. William Carmean

--------------------------------------------------------------------------------

Name:   C. William Carmean Title:   Senior Vice President – General Counsel &
Secretary

 

[Signature Page for Amended and Restated Limited Partnership Agreement]



--------------------------------------------------------------------------------

SPECIAL JOINDER PURSUANT TO SECTION 13.22 OCCIDENTAL CHEMICAL CORPORATION* By:  

/s/ J.R. Havert

--------------------------------------------------------------------------------

Name:   J.R. Havert Title:   Vice President and Treasurer

 

[Signature Page for Amended and Restated Limited Partnership Agreement]

 

--------------------------------------------------------------------------------

* OCC is not signing this Agreement dated as of the date first above written.
See Section 13.24 of this Agreement regarding the rights and obligations of OCC
under the November 2002 Agreement.



--------------------------------------------------------------------------------

APPENDIX A

TO LIMITED PARTNERSHIP AGREEMENT

 

DEFINED TERMS

 

AAA. See Appendix D.

 

Acceptance Notice. See Section 10.2(b).

 

Act. The Delaware Revised Uniform Limited Partnership Act, as amended and in
effect from time to time.

 

Additional Related Agreements. The agreements defined as “Related Agreements” in
the Second Master Transaction Agreement (other than this Agreement), as such
agreements may be amended from time to time after the date hereof.

 

Adjusted Capital Account Deficit. With respect to any Partner, the deficit
balance, if any, in such Partner’s Capital Account as of the end of the relevant
fiscal year, after giving effect to the following adjustments:

 

(i) Such Capital Account shall be deemed to be increased by any amounts which
such Partner is obligated to restore to the Partnership (pursuant to this
Agreement or otherwise) or is deemed to be obligated to restore pursuant to the
second to last sentence of Regulation §1.704-2(g)(1) and §1.704-2(i)(5)
(relating to allocations attributable to nonrecourse debt).

 

(ii) Such Capital Account shall be deemed to be decreased by the items described
in Regulation §1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of Adjusted Capital Deficit is intended to comply with
the provisions of Regulation §1.704-1(b)(2)(ii)(d) and shall be interpreted and
applied consistently therewith.

 

Additional Notice. See Section 10.2(b).

 

Affiliate. As to any specified Person, any other Person that directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the specified Person; provided, however, that for
purposes of this Agreement such term shall not include (i) in the case of any
Partner, the Partnership or any entities controlled by it, and (ii) in the case
of Millennium GP and Millennium LP shall not include Suburban Propane Partners,
L.P. and any entities controlled by it and (iii) in the case of any Partner,
Occidental and any entities controlled by it. For purposes of this definition
the term “control” shall have the meaning set forth in 17 CFR 230.405, as in
effect on the date hereof. For purposes of Sections 3.4, 6.7(xx), 6.8, 6.10 and
9.3 and the definitions of “Conflict Circumstance” and “Fault”, the Affiliates
of Lyondell LP4 and its Affiliated Partner Group shall not include Millennium or
any

 

A-1



--------------------------------------------------------------------------------

Person controlled by Millennium and the Affiliates of Millennium GP and its
Affiliated Partner Group shall not include Lyondell or any Person controlled by
Lyondell other than Millennium and Persons controlled by it.

 

Affiliated Designating Partner. In the case of Lyondell LP, Lyondell (Pelican)
LP1, Lyondell (Pelican) LP2 and Lyondell LP3, the “Affiliated Designating
Partner” shall mean Lyondell LP4. In the case of Millennium LP, the “Affiliated
Designating Partner” shall mean Millennium GP.

 

Affiliated Limited Partner. In the case of Lyondell LP4, the “Affiliated Limited
Partner” shall mean Lyondell LP, Lyondell (Pelican) LP1, Lyondell (Pelican) LP2
and Lyondell LP3. In the case of Millennium GP, the “Affiliated Limited Partner”
shall mean Millennium LP.

 

Affiliated Partner Group. A Designating Partner and its Affiliated Limited
Partner or Affiliated Limited Partners, if more than one.

 

Agreed Rate. The base commercial lending rate announced by Citibank, N.A. (or
its successor) at its principal office, in effect from time to time, such
interest rate to change automatically, effective as of the date of each change
in such base rate.

 

Agreement. This Amended and Restated Limited Partnership Agreement of Equistar
Chemicals, LP, as amended from time to time.

 

Alternate. See Section 6.4(b).

 

Amended and Restated Parent Agreement. The Amended and Restated Parent Agreement
dated as of the date of this Agreement between the Partnership, Lyondell and
Millennium.

 

Annual Budget. See Section 8.2.

 

Applicable Usury Laws. Laws regarding the use, forbearance or detention of any
indebtedness arising under this Agreement whether such laws are now or hereafter
in effect, including the laws of the United States of America or any other
jurisdiction whose laws are applicable, and including any subsequent revisions
to or judicial interpretations of those laws.

 

Arbitrator. See Appendix D.

 

Asset Fair Market Value. With respect to any asset, as of the date of
determination, the cash price at which a willing seller would sell, and a
willing buyer would buy, each being apprised of all relevant facts and neither
acting under compulsion, such as in an arm’s-length negotiated transaction with
an unaffiliated third party without time constraints.

 

Assumed Liabilities. In the case of Lyondell LP and Lyondell LP4, Assumed
Liabilities means the “Assumed Liabilities” as defined in the Contribution
Agreement of Lyondell. In the case of Millennium LP and Millennium GP, Assumed
Liabilities shall mean the “Assumed Liabilities” as defined in the Contribution
Agreement of Millennium Petrochemicals. In the case of Occidental LP1,
Occidental LP2 and Occidental GP, Assumed Liabilities means the “Assumed
Liabilities” as defined in the Contribution Agreement of Occidental.

 

A-2



--------------------------------------------------------------------------------

Auxiliary Committee. See Section 6.9.

 

Available Net Operating Cash. At the time of determination, (a) all cash and
cash equivalents on hand in the Partnership as of the most recent month end,
plus the excess, if any, of the Partnership Target Debt over the Partnership’s
actual indebtedness (as determined in accordance with GAAP) as of such month
end, less (b) the Projected Cash Requirements, if any, of the Partnership as of
such month end, as determined by the Executive Officers of the Partnership. For
purposes of this definition, “Projected Cash Requirements” means, for the
12-month period following any such month end, the excess, if any, of the sum of
(a) forecast capital expenditures, plus (b) forecast cash payments for Taxes,
debt service including principal and interest requirements and other non-cash
credits to income, plus (c) forecast cash reserves for future operations or
other requirements, over the sum of (1) forecast net income of the Partnership,
plus (2) the sum of forecast depreciation, amortization, other non-cash charges
to income, interest expenses, and Tax expenses, in each case to the extent
deducted in determining net income, plus or minus (3) forecast decreases or
increases, respectively, in working capital, plus (4) the forecast cash proceeds
of dispositions of assets (net of expenses). For purposes of this definition,
“Partnership Target Debt” means for such month end, the level of indebtedness
(as determined in accordance with GAAP) projected for the Partnership in the
most recently approved Strategic Plan, except to the extent the Executive
Officers of the Partnership determine that changes in the financial condition,
results of operations, assets, business or prospects of the Partnership make a
change advisable, in which case the Partnership shall advise the Designating
Partners promptly regarding the basis for the change. Projected Cash
Requirements shall be calculated consistent with the most recently approved
Strategic Plan, except to the extent the Executive Officers of the Partnership
determine that changes in the financial condition, results of operations,
assets, business or prospects of the Partnership make a change advisable, in
which case the Partnership shall advise the Designating Partners promptly
regarding the basis for the change.

 

Bank Credit Agreement. The Credit Agreement dated as of August 24, 2001 among
the Partnership, as Borrower, the lenders from time to time party hereto,
initially consisting of those listed on Schedule 2.01 thereto, Citicorp USA,
Inc. and Credit Suisse First Boston, as Co-Syndication Agents, Bank of America,
N.A., as Servicing Agent and administrative agent, and The Chase Manhattan Bank,
as Collateral Agent and administrative agent.

 

Bankruptcy. The occurrence of any of the following: (i) a Partner or its
Guarantor shall file a voluntary petition in bankruptcy or shall be adjudicated
a bankrupt or insolvent, or shall file any petition or answer or consent seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for itself under any present or future applicable
federal, state or other statute or law relating to bankruptcy, insolvency, or
other relief for debtors, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver, conservator or liquidator of such Partner
or its Guarantor or of all or any substantial part of its properties or its
Units (the term “acquiesce,” as used in this definition, includes the failure to
file a petition or motion to vacate or discharge any order, judgment or decree
within ten Business Days after entry of such order, judgment or decree); (ii) a
court of competent jurisdiction shall

 

A-3



--------------------------------------------------------------------------------

enter an order, judgment or decree approving a petition filed against any
Partner or its Guarantor seeking a reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the present or
any future federal bankruptcy act, or any other present or future applicable
federal, state or other statute or law relating to bankruptcy, insolvency, or
other relief for debtors, and such Partner or its Guarantor shall acquiesce in
the entry of such order, judgment or decree or such other order, judgment or
decree shall remain unvacated and unstayed for an aggregate of 60 days (whether
or not consecutive) from the date of entry thereof, or any trustee, receiver,
conservator or liquidator of such Partner or its Guarantor or of all or any
substantial part of its property or its Units shall be appointed without the
consent or acquiescence of such Partner or its Guarantor and such appointment
shall remain unvacated and unstayed for an aggregate of 60 days (whether or not
consecutive); (iii) a Partner or its Guarantor shall admit in writing its
inability to pay its debts as they mature; (iv) a Partner or its Guarantor shall
give notice to any governmental body of insolvency or pending insolvency, or
suspension or pending suspension of operations; or (v) a Partner or its
Guarantor shall make an assignment for the benefit of creditors or take any
other similar action for the protection or benefit of creditors.

 

Beneficiary Partner. See Section 4.1(g).

 

Book Value. With respect to any asset of the Partnership, the asset’s adjusted
basis as of the relevant date for federal income tax purposes, except as
follows:

 

The initial aggregate Book Value of all of the assets of the Partnership as of
the Initial Closing Date shall be equal to the sum of (A) the beginning
aggregate Capital Accounts of the Partners immediately after the Initial Closing
Date, and (B) the aggregate amount of all liabilities of the Partnership for
federal income tax purposes immediately after the Initial Closing Date.

 

The initial Book Value of any asset contributed by a Partner to the Partnership
after the Initial Closing Date shall be the gross fair market value of such
asset, which shall be equal to the amount credited to such Partner’s Capital
Account for such contribution (increased by the amount of any liabilities which
the Partnership assumes or takes subject to).

 

The Book Values of all Partnership assets (including intangible assets such as
goodwill) shall be adjusted (at the election of the Partnership Governance
Committee) to equal their respective gross fair market values upon the
occurrence of any of the events described in Regulation
§1.704-1(b)(2)(iv)(f)(5).

 

The Book Value of any asset distributed by the Partnership to a Partner shall be
equal to the gross fair market value of such asset on the date of the
distribution.

 

The Book Value of any Partnership asset with respect to which an adjustment to
tax basis has occurred by reason of the application of Section 734(b) or 754(b)
of the Code shall be adjusted to the extent such adjustment to tax basis is
taken into account pursuant to Regulation §1.704-1(b)(2)(iv)(m).

 

If the Book Value of an asset is not equal to its adjusted tax basis for federal
income tax purposes, such Book Value shall be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Profits and
Losses and other items allocated pursuant to Section 4.1.

 

A-4



--------------------------------------------------------------------------------

The foregoing definition of Book Value is intended to comply with the provisions
of Regulation §1.704-1(b)(2)(iv) and shall be interpreted and applied
consistently therewith. Any determinations of “gross fair market value” in this
definition of Book Value shall be made by the Partnership Governance Committee.

 

Business Day. Any day other than a Saturday, Sunday or other day on which banks
are closed in New York City, New York; provided, however, that for purposes of
the definitions of “Interest Period” and “LIBOR Rate,” “Business Day” shall mean
a day of the year on which banks are not required or authorized to close in
Houston, Texas and on which commercial banks are open for international business
(including dealings for dollar deposits) in the London interbank market.

 

Business Opportunity. See Section 9.3(b).

 

Capital Account. The separate capital account established and maintained by the
Partnership for each Partner, as contemplated by Section 2.

 

Capital Expenditure Budget. See Section 8.2(d).

 

CEO. See Section 7.1(b).

 

Claim. See Section 13.2(c).

 

Code. The Internal Revenue Code of 1986, as amended and in effect from time to
time and any successor thereto.

 

Competing Opportunity. See Section 9.3(c).

 

Confidential Information. All confidential documents and information (including,
without limitation, confidential commercial information and information with
respect to customers, trade secrets and proprietary technologies or processes
and the design and development of new products or services) concerning the
Partnership, the Partners or their Affiliates, furnished to a Partner in
connection with the transactions leading up to and contemplated by this
Agreement and the operation of the Partnership, except to the extent that such
information (i) is or becomes generally available to and known by the public or
the petrochemical industry (other than as a result of an unpermitted disclosure
directly or indirectly by the Partnership or a Partner), (ii) is or becomes
available to a Partner on a nonconfidential basis from a source other than the
Partnership or a Partner; provided, however, that such source is not and was not
bound by a confidentiality agreement with, or other obligation of secrecy to,
the Partnership or the other Partner, (iii) has already been or is hereafter
independently acquired or developed by a Partner without violating any
confidentiality agreement with or other obligation of secrecy to the Partnership
or another Partner or (iv) is otherwise generated by the Partnership with the
intention that it not be held as confidential.

 

Conflict Circumstance. Any transaction or dealing between the Partnership (or
any Wholly Owned Subsidiary) and a Designating Partner (the “Conflicted
Designating Partner”) or any of its Affiliates pursuant to any agreement
(including this Agreement or any other Related Agreements) or otherwise,
including action to be taken by the Partnership pursuant to

 

A-5



--------------------------------------------------------------------------------

Section 9.3(c) or (d) or 13.3(b); provided, however, that a Conflict
Circumstance shall cease to exist if and when the third party with which the
transaction or dealing exists shall cease to be an Affiliate of a Designating
Partner.

 

Conflicted Designating Partner. As defined in the definition of “Conflict
Circumstance.”

 

Contributed Business. As defined in each of the Contribution Agreements.

 

Contribution Agreement. In the case of Lyondell LP and Lyondell LP4, the
Contribution Agreement shall mean the Asset Contribution Agreement dated
December 1, 1997, between the Partnership, Lyondell and Lyondell LP. In the case
of Millennium LP and Millennium GP, the Contribution Agreement shall mean the
Asset Contribution Agreement dated December 1, 1997, between the Partnership,
Millennium Petrochemicals and Millennium LP. In the case of Occidental LP1,
Occidental LP2 and Occidental GP, the Contribution Agreement shall mean the
Agreement and Plan of Merger and Asset Contribution dated as of the date of this
Agreement between the Partnership, Oxy Petrochemicals, Occidental LP1,
Occidental LP2 and Occidental GP.

 

Damages. With respect to a Person in connection with a Default, any and all
obligations (including all obligations to take an affirmative or curative act),
liabilities, damages (including damages arising out of any breach of any
representation or warranty, damages related to investigations, proceedings,
audits, the interruption of the Partnership’s business, restrictions upon the
use of, or adverse impact on, the Assets or the Partnership’s business, or the
interruption, breach or termination of any Related Agreements or other
agreements, including any lost profits attributable thereto), fines, penalties,
deficiencies, losses, judgments, settlements, costs and expenses (including
costs and expenses incurred in connection with performing obligations, bonding
and appellate costs and attorneys’, accountants’, engineers’, health, safety,
environmental and other consultants’ and investigators’ fees and disbursements,
liquidating, selling or offering for sale the Partnership’s business and assets
or winding up the Partnership’s business, or other payments in respect of such
payments) suffered or incurred by such Person that arise out of or relate to
such Default, regardless of whether any of the foregoing are foreseeable,
unforeseeable, matured or unmatured, existing or contingent as of the date of
such Default. “Damages” also shall include, if and to the extent interest is not
already included therein under applicable law or other provisions hereof and
subject to Section 13.20, interest on amounts actually due until payment thereof
is made at a rate per annum equal to the rate set forth in Section 13.19(b).
“Damages” shall not include any punitive, exemplary, special or other similar
damages.

 

Deadlock Notice. See Section 8.5.

 

Default. See Section 11.1.

 

Default Date. See Section 11.1.

 

Defaulting Partners. Lyondell LP4, Lyondell LP, Lyondell (Pelican) LP1, Lyondell
(Pelican) LP2 and Lyondell LP3, in the case of a Default by Lyondell LP4,
Lyondell LP, Lyondell (Pelican) LP1, Lyondell (Pelican) LP2 or Lyondell LP3 or
their Guarantor; and Millennium GP and Millennium LP, in the case of a Default
by Millennium GP, Millennium LP or their Guarantor.

 

A-6



--------------------------------------------------------------------------------

Depreciation. For each fiscal year or part thereof, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such year or other
period, except that if the Book Value of an asset differs from its adjusted
basis for federal income tax purposes at the beginning of such year,
Depreciation shall be (i) an amount which bears the same ratio to such Book
Value as the federal income tax depreciation, amortization or other cost
recovery deduction for such year bears to such adjusted tax basis, or, (ii) if
the federal income tax depreciation, amortization or other cost recovery
deduction for such year is equal to zero, an amount determined with reference to
such Book Value using a reasonable method selected by the Tax Matters Partner.

 

Designating Partners. Lyondell LP4 and Millennium GP, or any Substitute Limited
Partner or Substitute General Partner in respect of either thereof.

 

Dispute Notice. See Appendix D.

 

Disputing Partner. See Appendix D.

 

Executive Officers. See Section 7.1(b).

 

Expense. See Section 13.3(a).

 

Fair Market Value. “Fair Market Value” with respect to the Partnership shall
mean the Asset Fair Market Value of all of the Partnership’s assets decreased by
the fair value of all its liabilities, as of the most recently ended fiscal
quarter. “Fair Market Value” with respect to a Related Business shall mean the
Asset Fair Market Value of all the assets of such Related Business decreased by
the fair value of all its liabilities, as of the most recently ended fiscal
quarter. In either case, the following shall apply to the determination of Fair
Market Value:

 

The Designating Partners shall first attempt to agree on such value, which if
agreed to shall be the Fair Market Value.

 

If the Designating Partners are unable to agree within 20 days of the first
written notice from one Designating Partner to the other proposing an amount to
be the Fair Market Value (the “Notice”), then if requested by any Designating
Partner, either Designating Partner shall (at its own cost) cause an
independent, qualified appraiser to deliver a written appraisal of its
determination of the Fair Market Value within 50 days of the Notice. If both of
the two lowest appraised values are greater than or equal to 90% of the highest
appraised value, then the middle of the three appraised values shall be the Fair
Market Value.

 

If either of the two lowest appraised values are lower than 90% of the highest
appraised value, then the Designating Partners shall jointly appoint a Neutral
within 20 days of the delivery of both such appraisals. If the Designating
Partners have been unable to agree upon such appointment within such 20 days,
then such Neutral shall upon the application of either Designating Partner be
appointed within 10 days of the filing of such application by the Center for
Public Resources, or if such appointment is not so made promptly then promptly
thereafter by

 

A-7



--------------------------------------------------------------------------------

the American Arbitration Association in Philadelphia, Pennsylvania, or if such
appointment is not so made promptly then promptly thereafter by the senior
United States District Court judge sitting in Wilmington, Delaware. The fees and
expenses of the Neutral shall be paid equally by the Partners.

 

The Neutral shall, within 30 days of the appointment of the Neutral, determine
which of the two appraised values (without in any way modifying or compromising
between the two appraised values) is closest to the fair market value of the
enterprise’s assets as determined by the Neutral, and that appraised value shall
be the Fair Market Value.

 

Fault. Any act or omission of a Partner, its Affiliates or any of their
respective officers, directors or employees (acting in their capacities as such)
that constitutes or results from intentional misconduct, criminal intent or
gross negligence.

 

Finally Determined. Determined by any final, nonappealable judicial order or
pursuant to a binding alternative dispute resolution procedure.

 

Funding Notice. See Section 2.4.

 

GAAP. United States generally accepted accounting principles, as in effect from
time to time.

 

General Partners. Each Person who executes this Agreement and who is hereby
admitted to the Partnership as a general partner of the Partnership, unless such
General Partner ceases to be a General Partner hereunder or sells, transfers,
forfeits or otherwise disposes of its Units and is replaced by a Substitute
General Partner in accordance with this Agreement and the Act, and each Person
that becomes a Substitute General Partner, if any, of the Partnership as
provided herein, in such Person’s capacity as a general partner of the
Partnership.

 

GPA. See Section 14.1(b).

 

Guarantor. Lyondell Chemical Company, with respect to Lyondell LP4, Lyondell LP,
Lyondell (Pelican) LP1, Lyondell (Pelican) LP2 and Lyondell LP3; Millennium
Chemicals Inc., with respect to Millennium GP and Millennium LP; and any
successor or additional guarantor party to an agreement substantially in the
form of the Amended and Restated Parent Agreement and entered into in accordance
with Section 10.

 

Highest Lawful Rate. The maximum rate of interest, if any, that may be charged
to any person under all Applicable Usury Laws on any principal balance from time
to time outstanding pursuant to this Agreement.

 

HSE Law. “HSE Law,” as defined in Section 1 of the Contribution Agreement.

 

Indemnified Party. See Section 13.2(c).

 

Indemnifying Party. See Section 13.2(c).

 

A-8



--------------------------------------------------------------------------------

Interest Period. The period commencing on the date of this Agreement and ending
one month thereafter and, thereafter, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending one month
thereafter; provided, however, that whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day.

 

Initial Agreement. See first WHEREAS clause.

 

Initial Assets. “Assets,” as defined in Section 1 of the applicable Contribution
Agreement.

 

Initial Closing Date. December 1, 1997, the date the closing under the Initial
Master Transaction Agreement took place.

 

Initial Master Transaction Agreement. The Master Transaction Agreement, dated
July 25, 1997, as amended, between Lyondell and Millennium, providing for the
execution of various agreements concerning the Partnership and the Initial
Assets.

 

Initial Notice. See Section 10.2(a).

 

Initial Partners. See first WHEREAS clause.

 

Initial Related Agreements. The agreements defined as “Related Agreements” in
the Initial Master Transaction Agreement (other than the Partnership Agreement),
as such agreements may be amended from time to time after the Initial Closing
Date.

 

IRS. Internal Revenue Service.

 

Lake Charles Facility. The property that is the subject of and leased pursuant
to the Lease.

 

LC Partnership. See Section 14.1(b).

 

Lease. The Lease Agreement, dated May 15, 1998, between OCC, as lessor, and
Occidental LP1 (now Lyondell (Pelican) LP1), as lessee.

 

Letter Agreement. See seventh WHEREAS clause.

 

Liability. Any loss, claim, damages, fine, penalty, assessment by public
agencies, settlement, cost or expense (including costs of investigation, defense
and attorneys’ fees) or other liability.

 

LIBOR Rate. For any Interest Period, the rate per annum (rounded upwards, if
necessary, to the nearest 1/16th of 1%) published in the Wall Street Journal as
the London Interbank Offered Rate for a one month period as of two Business Days
prior to the first day of such Interest Period; provided that if no such rate
appears the rate shall be as shown on page 3750 of the Dow Jones & Company
Telerate screen or any successor page as the composite offered rate

 

A-9



--------------------------------------------------------------------------------

for London interbank deposits with a period equal to one month, as shown under
the heading “USD” as of 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period; provided that if no such rate appears, the
rate shall be the rate per annum equal to the arithmetic mean (which shall be
rounded upward to the nearest 1/16 of 1% per annum) of which U.S. dollar
deposits with an Interest Period equal to one month are displayed on page ”LIBO”
of the Reuters Monitor Money Rates Service or such other page as may replace the
LIBO page on that service for the purpose of displaying London interbank offered
rates of major banks at or about 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period.

 

Limited Partner. Each Person who executes this Agreement and who is hereby
admitted to the Partnership as a limited partner of the Partnership, unless such
Limited Partner ceases to be a Limited Partner hereunder or sells, transfers,
forfeits or otherwise disposes of its Units and is replaced by a Substitute
Limited Partner in accordance with this Agreement and the Act, and each Person
that becomes a Substitute Limited Partner, if any, of the Partnership as
provided herein, in such Person’s capacity as a limited partner of the
Partnership.

 

Liquidation. See Section 11.4.

 

Losses. See definition of “Profits and Losses.”

 

Lyondell. See first WHEREAS clause.

 

Lyondell Assumed Debt. Debt issued by Lyondell having an aggregate principal
amount of $745 million, as specified in the Contribution Agreement with respect
to Lyondell.

 

Lyondell LP4. See introductory paragraph to this Agreement.

 

Lyondell LP. See introductory paragraph to this Agreement.

 

Lyondell LP3. See introductory paragraph to this Agreement.

 

Lyondell (Pelican) LP1. See introductory paragraph to this Agreement.

 

Lyondell (Pelican) LP2. See introductory paragraph to this Agreement.

 

Lyondell Note. The promissory note dated December 1, 1997, in the amount of $345
million payable by Lyondell LP to the Partnership.

 

Managing General Partner. Millennium GP, unless and until Lyondell LP4 exercises
its right pursuant to Section 6.11 to become Managing Partner, in which event,
Lyondell LP4.

 

Maximum Amount. The maximum nonusurious amount of interest that may be lawfully
contracted for, charged or received by any person in connection with any
indebtedness arising under this Agreement under all Applicable Usury Laws.

 

Millennium. See first WHEREAS clause.

 

Millennium America. Millennium America Inc., a Delaware corporation.

 

A-10



--------------------------------------------------------------------------------

Millennium GP. See introductory paragraph to this Agreement.

 

Millennium LP. See introductory paragraph to this Agreement.

 

Neutral. A neutral Person acceptable to all of the appointing Partners and not
affiliated with any of the Partners, except where otherwise specifically
provided.

 

No Rebuilding Termination. A total termination of the Lease pursuant to Section
12(b) or 13 thereof.

 

Nonconflicted Designating Partner. With respect to any Conflict Circumstance,
any Designating Partner that is not the Conflicted Designating Partner with
respect thereto.

 

Non-Defaulting Partners. The Partners other than the Defaulting Partners.

 

OCC. See sixth WHEREAS clause.

 

Occidental. See third WHEREAS clause.

 

Occidental GP. See third WHEREAS clause.

 

Occidental Interest Transaction Documents Shall mean the Oxy Partner Sub
Purchase Agreement, and all exhibits attached thereto.

 

Occidental LP1. See third WHEREAS clause.

 

Occidental LP2. See third WHEREAS clause.

 

Occidental Partners. See third WHEREAS clause.

 

Offeree Partners. See Section 10.2(a).

 

Operating Budget. See Section 8.2(c).

 

Oxy Partner Sub Purchase Agreement. See sixth WHEREAS clause.

 

Oxy Petrochemicals. Oxy Petrochemicals Inc., a Delaware corporation.

 

Partners. The General Partners and the Limited Partners at the Effective Time
except to the extent any such Person ceases to be a partner of the Partnership.

 

Partners Pro Rata. From or to all Partners in the ratio of the Units owned by
each.

 

Partnership. Equistar Chemicals, LP, a Delaware limited partnership, the limited
partnership formed and continued under the Act and this Agreement.

 

Partnership Governance Committee. See Section 6.1.

 

Partnership Governance Committee Action. See Section 6.1.

 

A-11



--------------------------------------------------------------------------------

Payment Amount. See Section 14.3.

 

PDG GP. See third WHEREAS clause.

 

Proceeds. The Insurance Proceeds, the Self-Insurance Proceeds and the
Condemnation Proceeds (each as defined in the Lease), to the extent actually
received by the lessor under the Lease pursuant to the Lease.

 

Person. Any natural person or any corporation, limited liability company,
partnership, joint venture, association, trust or other entity.

 

Pledge. To mortgage, pledge, encumber or create or suffer to exist any pledge,
lien or encumbrance upon or security interest in. Such defined term is used in
this Agreement as both a noun and a verb.

 

Profits and Losses. For each applicable period, the Partnership’s taxable income
or loss for such period determined in accordance with Section 703(a) of the Code
(for this purpose, all items of income, gain, loss or deduction required to be
stated separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss) with the following adjustments:

 

(i) Any income of the Partnership that is exempt from federal income tax and not
otherwise taken in account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss.

 

(ii) Any expenditures of the Partnership described in Section 705(a)(2)(B) of
the Code or treated as such pursuant to Regulation §1.704-1(b)(2)(iv)(i) and not
otherwise taken in account in computing Profits or Losses pursuant to this
definition shall be subtracted from such taxable income or loss.

 

(iii) Depreciation for such period shall be taken into account in lieu of the
depreciation, amortization and other cost recovery deductions taken into account
in computing such taxable income or loss.

 

(iv) Gain or loss resulting from any disposition of Partnership property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed with reference to the Book Value of the property disposed of,
rather than the adjusted tax basis of such property.

 

(v) If any property is distributed in kind to any Partner, the difference
between its fair market value and its Book Value at the time of distribution
shall be treated as Profit or Loss, as the case may be, recognized by the
Partnership.

 

(vi) The amount of any adjustment to the Book Value of any Partnership asset
pursuant to clause (iii) of the definition of Book Value herein shall be taken
into account as Profit or Loss from the disposition of such asset.

 

A-12



--------------------------------------------------------------------------------

Percentage Interest. The percentage determined by dividing the number of Units
owned by a Partner by the total number of outstanding Units.

 

Pro Rata. In the ratio of the Units owned by a Partner to the total number of
applicable Units.

 

Proposing Partner. See Section 9.3(c).

 

Regulations. The income tax regulations promulgated by Department of the
Treasury and in effect from time to time.

 

Related Agreements. The Initial Related Agreements and the Occidental Related
Agreements.

 

Related Business. Any business related to (i) the manufacturing, marketing and
distribution of Specified Petrochemicals; (ii) the purchasing, processing and
disposing of feedstocks in connection with the manufacturing, marketing and
distributing of Specified Petrochemicals; and (iii) any research and development
in connection with the foregoing.

 

Related Persons. See Section 13.1.

 

Representative. See Section 6.4(a).

 

SEC. Securities and Exchange Commission.

 

Second Master Transaction Agreement. See third WHEREAS clause.

 

Selling Partners. See Section 10.2(a).

 

Specified Petrochemicals.

 

(i) Olefins and olefins co-products consisting of: ethylene, propylene,
butadiene, and mixed butylenes; aromatics and gasoline blending components
(benzene, toluene, MTBE, alkylate, pyrolysis gasolines); mixed C5 hydrocarbons;
resin formers (dicyclopentadiene, isoprene, piperylenes, resin oil); pyrolysis
liquid fuel products (pyrolysis gas oil, pyrolysis fuel oil);

 

(ii) Polyolefins consisting of: low-density, linear low-density, and
high-density polyethylene; polypropylene; ethylene/propylene copolymers;
rotomolding and polymeric powders; wire and cable resins; adhesive tie layers;
hot melt adhesive resins; colors and concentrates; fuel additives;

 

(iii) Ethyl alcohol and ethyl ether; and

 

(iv) Ethylene oxide, ethylene glycol and derivatives thereof.

 

provided, however that the definition of Specified Petrochemicals shall in no
event include polyvinyl chloride or resins derived from phenol compounds or
dicyclopentadiene.

 

A-13



--------------------------------------------------------------------------------

Specified Petrochemicals Businesses. The businesses related to Specified
Petrochemicals.

 

Strategic Plan. See Section 8.1.

 

Substitute General Partner. A Person who is admitted as a General Partner to the
Partnership in place of and with all the rights of a General Partner.

 

Substitute Limited Partner. A Person who is admitted as a Limited Partner to the
Partnership in place of and with all the rights of a Limited Partner.

 

Taxes. All taxes, charges, fees, levies or other assessments imposed by any
taxing authority, including, but not limited to, income, gross receipts, excise,
property, sales, use, transfer, payroll, license, ad valorem, value added,
withholding, social security, national insurance (or other similar contributions
or payments), franchise, severance and stamp taxes (including any interest,
fines, penalties or additions attributable to, or imposed on or with respect to,
any such taxes, charges, fees, levies or other assessments) and “Tax Return”
means any return, report, information return or other document (including any
related or supporting information) with respect to Taxes.

 

Tax Matters Partner. Lyondell LP4 with respect the duties under Section 2.5 and
Section 5.6(c), (d), (e) and (f) with respect to duties under Section 5.6(d) and
(e) for such years and to the extent Lyondell LP4 is eligible under applicable
Regulations, and otherwise the Managing General Partner.

 

Third Party Claim. Any allegation, claim, civil, criminal or other action,
proceeding, charge or prosecution brought by any Person other than the
Partnership, any Partner or any Affiliate of a Partner.

 

Transfer. To sell, assign or otherwise in any manner dispose of, whether by act,
deed, merger, consolidation, conversion or otherwise. Such defined term is used
in this Agreement as both a noun and a verb.

 

Unit. A unit representing a partnership interest in the Partnership.

 

Wholly Owned Affiliate. As to any Person, an Affiliate of such Person all of the
equity interests of which are owned, directly or indirectly, by a Partner, by
another Wholly Owned Affiliate of such Person or by the ultimate parent entity
thereof.

 

Wholly Owned Subsidiary. As to any Person, a subsidiary of such Person all of
the equity interests of which are owned, directly or indirectly, by such Person.

 

A-14



--------------------------------------------------------------------------------

F

 

APPENDIX B

TO LIMITED PARTNERSHIP AGREEMENT

 

PARTNERSHIP FINANCIAL STATEMENTS AND REPORTS

 

Item & Frequency

--------------------------------------------------------------------------------

 

Due Dates

--------------------------------------------------------------------------------

Monthly:

   

Income Statement – current period and year-to-date

  10th work day following month-end

Balance Sheet – current period

  10th work day following month-end

Cash Flow Statement - current period and year-to-date

  10th work day following month-end

Schedule of Income Allocation - preliminary

  5th work day following month-end

Schedule of Income Allocation - final

  10th work day following month-end

Calculation of Distribution of Available Net Operating Cash– final

  15th work day following month-end

Results of Operations Analysis

  10th work day following month-end

Quarterly

   

Analysis for Investor Relations and Form 10-Q disclosures:

   

•      Results of Operations

  15th work day following quarter-end

•      Cash Flow

  15th work day following quarter-end

•      Sales Variances

  15th work day following quarter-end

•      Capital Expenditures

  15th work day following quarter-end

•      Intercompany Transactions

  15th work day following quarter-end

•      Volumes

  15th work day following quarter-end

•      Prices

  15th work day following quarter-end

•      Unusual Items

  15th work day following quarter-end

Income Statement – current quarter and year-to-date

  10th work day following quarter-end

Balance Sheet – current period

  10th work day following quarter-end

Cash Flow Statement - current quarter and year-to-date

  10th work day following quarter-end

Estimate of Each Partner’s Regular Taxable Income and Alternative Minimum
Taxable Income

  10th work day following quarter-end

Annual

   

Analysis for Investor Relations and Form 10-K disclosures

   

•      Same as quarterly requirements

   

•      Plant Capacities

  15th work day following year-end

Audited Financial Statements

  60 days following year-end

 

B-1



--------------------------------------------------------------------------------

APPENDIX C

TO LIMITED PARTNERSHIP AGREEMENT

 

EXECUTIVE OFFICERS

 

Dan F. Smith   Chief Executive Officer Morris Gelb   Chief Operating Officer
James W. Bayer   Senior Vice President, Manufacturing W. Norman Phillips, Jr.  
Senior Vice President, Fuels and Raw Material Edward J. Dineen   Senior Vice
President, Chemicals and Polymers Charles L. Hall   Vice President, Controller
and Chief Accounting Officer J. R. Fontenot   Vice President, Research and
Development Jeffrey L. Hemmer   Vice President, Supply Chain John A. Hollinshead
  Vice President, Human Resources Gerald A. O’Brien   Vice President, General
Counsel and Secretary Jose L. Rodriguez   Vice President, Optimization and
Operations Planning Eric Silva   Vice President, Information Technology

 

C-1



--------------------------------------------------------------------------------

APPENDIX D

TO LIMITED PARTNERSHIP AGREEMENT

 

DISPUTE RESOLUTION PROCEDURES

 

(1) Binding and Exclusive Means. Except as otherwise provided in the Partnership
Agreement, the dispute resolution provisions set forth in this Appendix shall be
the binding and exclusive means to resolve all disputes arising under the
Agreement (each a “Dispute”).

 

(2) Standards and Criteria. In resolving any Dispute, the standards and criteria
for resolving such Dispute shall, unless the Partners involved in the Dispute in
their discretion jointly stipulate otherwise, be as set forth in Appendix 1 to
this Appendix.

 

(3) ADR and Binding Arbitration Procedures. If a Dispute arises, the following
procedures shall be implemented (with references to “Partners” meaning the
Partners involved in the Dispute):

 

(a) Any Partner may at any time invoke the dispute resolution procedures set
forth in this Appendix as to any Dispute by providing written notice of such
action to the Secretary of the Partnership, who within five Business Days after
such notice shall schedule a meeting to be held in Houston, Texas between the
Partners. The Partners’ meeting shall occur within 10 Business Days after notice
of the meeting is delivered to the Partners. The meeting shall be attended by
representatives of each Partner having decision-making authority regarding the
Dispute as well as the dispute resolution process and who shall attempt in a
commercially reasonable manner to negotiate a resolution of the Dispute.

 

(b) The representatives of the Partners shall cooperate in a commercially
reasonable manner and shall explore whether techniques such as mediation,
minitrials, mock trials or other techniques of alternative dispute resolution
might be useful. In the event that a technique of alternative dispute resolution
is so agreed upon, a specific timetable and completion date for its
implementation shall also be agreed upon. The representatives will continue to
meet and discuss settlement until the date (the “Interim Decision Date”) that is
the earliest to occur of the following events: (i) an agreement shall be reached
by the Partners resolving the Dispute; (ii) one of the Partners shall determine
and notify the other Partners in writing that no agreement resolving the Dispute
is likely to be reached; (iii) if a technique of alternative dispute resolution
is agreed upon, the completion date therefor shall occur without the Partners
having resolved the Dispute; or (iv) if another technique of alternative dispute
resolution is not agreed upon, two full meeting days (or such other time period
as may be agreed upon) shall expire without the Partners having resolved the
Dispute.

 

(c) If, as of the Interim Decision Date, the Partners have not succeeded in
negotiating a resolution of the Dispute pursuant to subsection (b), the Partners
shall proceed under subsections (d), (e) and (f).

 

(d) After satisfying the requirements above, such Dispute shall be submitted to
mandatory and binding arbitration at the election of any Partner involved in the
Dispute (the “Disputing Partner”). The arbitration shall be subject to the
Federal Arbitration Act as supplemented by the conditions set forth in this
Appendix. The arbitration shall be conducted in

 

D-1



--------------------------------------------------------------------------------

accordance with the Commercial Arbitration Rules of the American Arbitration
Association in effect on the date the notice of arbitration is served, other
than as specifically modified herein. In the absence of an agreement to the
contrary, the arbitration shall be held in Houston, Texas. The Arbitrator (as
defined below) will allow reasonable discovery in the forms permitted by the
Federal Rules of Civil Procedure, to the extent consistent with the purpose of
the arbitration. During the pendency of the Dispute, each Partner shall make
available to the Arbitrator and the other Partners all books, records and other
information within its control requested by the other Partners or the Arbitrator
subject to the confidentiality provisions contained herein, and provided that no
such access shall waive or preclude any objection to such production based on
any privilege recognized by law. Recognizing the express desire of the Partners
for an expeditious means of dispute resolution, the Arbitrator may limit the
scope of discovery between the Partners as may be reasonable under the
circumstances. In deciding the substance of the Partners’ claims, the laws of
the State of Delaware shall govern the construction, interpretation and effect
of this Agreement (including this Appendix) without giving effect to any
conflict of law principles. The arbitration hearing shall be commenced promptly
and conducted expeditiously, with each Partner involved in the Dispute being
allocated an equal amount of time for the presentation of its case. Unless
otherwise agreed to by the Partners, the arbitration hearing shall be conducted
on consecutive days. Time is of the essence in the arbitration proceeding, and
the Arbitrator shall have the right and authority to issue monetary sanctions
against any of the Partners if, upon a showing of good cause, that Partner is
unreasonably delaying the proceeding. To the fullest extent permitted by law,
the arbitration proceedings and award shall be maintained in confidence by the
Arbitrator and the Partners.

 

(e) The Disputing Partner shall notify the American Arbitration Association
(“AAA”) and the other Partners in writing describing in reasonable detail the
nature of the Dispute (the “Dispute Notice”). The arbitrator (the “Arbitrator”)
shall be selected within 15 days of the date of the Dispute Notice by all of the
Partners from the members of a panel of arbitrators of the AAA or, if the AAA
fails or refuses to provide a list of potential arbitrators, of the Center for
Public Resources and shall be experienced in commercial arbitration. In the
event that the Partners are unable to agree on the selection of the Arbitrator,
the AAA shall select the Arbitrator, using the criteria set forth in this
Appendix, within 30 days of the date of the Dispute Notice. In the event that
the Arbitrator is unable to serve, his or her replacement will be selected in
the same manner as the Arbitrator to be replaced. The Arbitrator shall be
neutral. The Arbitrator shall have the authority to assess the costs and
expenses of the arbitration proceeding (including the arbitrators’, and
attorneys’ fees and expenses) against any or all Partners.

 

(f) The Arbitrator shall decide all Disputes and all substantive and procedural
issues related thereto, and shall enforce this Agreement in accordance with its
terms. Without limiting the generality of the previous sentence, the Arbitrator
shall have the authority to issue injunctive relief; however, the Arbitrator
shall not have any power or authority to (i) award consequential, incidental,
indirect or punitive damages or (ii) amend this Agreement. The Arbitrator shall
render the arbitration award, in writing, within 20 days following the
completion of the arbitration hearing, and shall set forth the reasons for the
award. In the event that the Arbitrator awards monetary damages in favor of
either party, the Arbitrator must certify in the award that no indirect,
consequential, incidental, indirect or punitive damages are included in such
award. If the Arbitrator’s decision results in a monetary award, the interest to
be granted on such award, if any, and the rate of such interest shall be
determined by the Arbitrator in his or her discretion.

 

D-2



--------------------------------------------------------------------------------

The arbitration award shall be final and binding on the Partners, and judgment
thereon may be entered in any court of competent jurisdiction, and may not be
appealed except to the extent permitted by the Federal Arbitration Act.

 

(4) Continuation of Business. Notwithstanding the existence of any Dispute or
the pendency of any procedures pursuant to this Appendix, the Partners agree and
undertake that all payments not in dispute shall continue to be made and all
obligations not in dispute shall continue to be performed.

 

D-3



--------------------------------------------------------------------------------

APPENDIX 1 TO Appendix D

 

(a) First priority shall be given to maximizing the consistency of the
resolution of the Dispute with the satisfaction of all express obligations of
the Partners and their Affiliates as set forth in the Partnership Agreement.

 

(b) Second priority shall be given to resolution of the Dispute in a manner
which best achieves the objectives of the business activities and arrangements
under the Partnership Agreement and the Related Agreements and permits the
Partners to realize the benefits intended to be afforded thereby.

 

(c) Third priority shall be given to such other matters, if any, as the Partners
or the Arbitrator shall determine to be appropriate under the circumstances.

 

D-4



--------------------------------------------------------------------------------

APPENDIX E

TO LIMITED PARTNERSHIP AGREEMENT

 

DIVISION OF PARTNERSHIP BUSINESS

 

If the Partnership is dissolved and Section 12.2(e) applies to the winding up of
the affairs of the Partnership, the Partnership properties shall, to the extent
legally and contractually feasible and, after satisfaction of the liabilities of
the Partnership (whether by payment or reasonable provision for payment), be
distributed in kind to the Partners in accordance with a division (the
“Division”) of the properties. The Division shall be implemented by dividing the
properties, to the extent feasible, in accordance with the following priorities
and principles:

 

A. First priority shall be given to maximizing the consistency of the Division
with a division of the Partnership properties that allocates to each Partner
(subject to such Partner’s Percentage Interest of the Partnership’s liabilities)
Partnership properties in proportion to the value of such Partner’s Percentage
Interest in the Partnership’s business taking into account the aggregate Asset
Fair Market Value of the Partnership’s properties and the value and benefits
afforded to such Partner under the Partnership Agreement and the other Related
Agreements.

 

B. Second priority shall be given to the allocation of the Partnership’s various
assets and business units between the Partners so as to maximize the aggregate
going concern value of the respective assets and business units allocated to
each Partner, taking into account, without limitation, the potential synergies
and efficiencies that are reasonably achievable in connection with the operation
of such allocated assets and business units as an independent business entity.

 

C. Third priority shall be given to maximizing the consistency of the Division
with the nature and quality of the Assets and Contributed Business originally
transferred to the Partnership by the respective Partners or their Affiliates.

 

Absent an agreement by the Partners or direction by the Neutral as to both (i)
how the Partners should allocate Partnership debt and (ii) the process for
relieving each Partner of liability for that portion of Partnership debt
allocated to the other Partner, the Partners (A) shall be jointly and severally
liable to the holders of all Partnership debt and (B) as between the Partners,
each Partner shall be obligated to pay to holders of the debt its Percentage
Interest of all payments of principal and interest on Partnership Debt.
Notwithstanding the foregoing, the Neutral shall be entitled to direct, and any
Partner may propose, an alternative allocation of Partnership debt in any
circumstance where such alternative allocation is reasonably likely to result in
a Division that is more consistent with the priorities outlined above.

 

For purposes of this Appendix E, Lyondell LP4 and its Affiliated Limited
Partners shall be treated as if they were a single Partner and Millennium GP and
Millennium LP shall be treated as if they were a single Partner.

 

The Partners shall attempt to agree on a plan for a mutually acceptable
Division. If they are unable to so agree after 60 days following the occurrence
of the dissolution, a Neutral shall be appointed in accordance with Appendix J)
and each Partner shall submit to the Neutral a

 

E-1



--------------------------------------------------------------------------------

written proposal for a Division. The Neutral shall decide which of the two
proposals (without in anyway modifying or compromising between the two
proposals) more closely follows the priorities and principles. set forth above,
and the proposal so chosen shall thereupon be binding Upon all Partners and
shall be promptly implemented Under the direction of the Neutral. The Neutral
shall be entitled to employ (at the expense of the Partnership) such financial
and accounting advisors and shall counsel as he or she shall select, provided
that no such advisor or counsel shall have any affiliation with any Partner.

 

E-2



--------------------------------------------------------------------------------

SCHEDULE 2.3(e)

 

Effective Date Capital Account Balances

 

Column I reflects Capital Accounts after the contributions of the Occidental
Partners on May 15, 1998 (the “Effective Date”) and the Effective Date
adjustments to the Capital Accounts of the Initial Partners, but before the
other contributions and distributions described in Section 2.3(e). Column II
indicates the amount of the contributions and distributions described in 2.3(e)
other than accrued interest. Column III reflects the Capital Accounts if such
contributions and distributions were made (and accrued interest was paid and
distributed) on the Effective Date. Column IV reflects the number of Units owned
by each Partner as of the Effective Date.

 

Partner

--------------------------------------------------------------------------------

   I


--------------------------------------------------------------------------------

   II


--------------------------------------------------------------------------------

    III


--------------------------------------------------------------------------------

   IV


--------------------------------------------------------------------------------

Lyondell GP

   $ 42,451,400            $ 42,451,400    820

Lyondell LP

     1,942,768,600    $ 148,350,000       2,080,118,600    40,180              
            

--------------------------------------------------------------------------------

                           41,000

Millennium GP

     30,544,300              30,544,300    590

Millennium LP

     1,720,020,000      (223,350,000 )     1,496,670,000    28,910              
            

--------------------------------------------------------------------------------

                           29,500

Occidental GP

     15,272,150              15,272,150    295

Occidental LP1 **

     342,872,650              342,872,650    6,623

Occidental LP2 ***

     1,588,770,000      (419,700,000 )     1,169,070,000    22,582     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

                           29,500      $ 5,671,699,100    $ (494,700,000 )   $
5,176,999,100          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

* The difference between Lyondell LP’s contribution of $345 million to satisfy
the Lyondell Note and the distribution to it of $196,650,000 (57%) of the
proceeds from such note.

** Now Lyondell (Pelican LP1).

*** Now Lyondell (Pelican LP2).

 

1



--------------------------------------------------------------------------------

* * * *

 

SCHEDULE 8.6(A)

 

FORM OF INDEMNITY

 

THIS INDEMNITY (this “Indemnity”) by [insert name of Millennium indemnitor], a
[insert state] corporation (“Millennium Indemnitor”), is in favor of EQUISTAR
CHEMICALS, LP, a Delaware limited partnership (the “Partnership”).

 

RECITALS:

 

A. The indemnity provided in this Indemnity reasonably may be expected to
benefit, directly or indirectly, Millennium Indemnitor. Further, it is in the
best interests of Millennium Indemnitor to provide the indemnity set forth
hereunder, and such indemnity is necessary or convenient to the conduct,
promotion or attainment of the business of Millennium Indemnitor.

 

B. This Indemnity is issued pursuant to Section 8.6(b) of the Amended and
Restated Limited Partnership Agreement of the Partnership, dated as of November
6, 2002, among Lyondell Petrochemical G.P. Inc., Lyondell Petrochemical L.P.
Inc., Millennium Petrochemicals GP LLC (“Millennium GP”), Millennium
Petrochemicals LP LLC (“Millennium LP”), Occidental Petrochem Partner GP, Inc.,
Occidental Petrochem Partner 1, Inc., Occidental Petrochem Partner 2, Inc. and
PDG Chemical Inc., as amended as of the date of this Indemnity (the “Partnership
Agreement”).

 

AGREEMENTS:

 

NOW, THEREFORE, Millennium Indemnitor hereby agrees as follows:

 

1. Notwithstanding any other provision of this Indemnity but subject to
paragraph 6 below, Millennium Indemnitor shall be obligated to the Partnership
to pay the Contribution Obligation to the Partnership only after the holders of
the Debt shall have pursued their remedies to compel payment of the Referenced
Obligation by the Issuers, and if, after exhaustion of all available remedies,
including, without limitation, the liquidation of assets, payment cannot be
obtained from the Issuers. For purposes of this Indemnity, the term “Issuers”
shall have the meaning set forth in the Debt.

 

2. The obligations of Millennium Indemnitor hereunder to the Partnership shall
not be subject to any reduction, limitation, impairment or termination for any
reason, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever, by reason of the invalidity, illegality or
unenforceability of the Referenced Obligation, any impossibility in the
performance of the Referenced Obligation or otherwise, subject to paragraph 6
below. Without limiting the generality of the foregoing, except as aforesaid,
the obligations of Millennium Indemnitor hereunder shall not be discharged or
impaired or otherwise affected by any waiver or modification of any of the
Referenced Obligation, by any default, failure or delay, willful or otherwise,
in the performance of the Referenced Obligation, or by any other act or omission
which may or might in any manner or to any extent vary the risk of Millennium
Indemnitor or otherwise operate as a discharge of Millennium Indemnitor as a
matter of law or equity.

 

1



--------------------------------------------------------------------------------

3. Millennium Indemnitor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Referenced Obligation is rescinded
or must otherwise be restored by the Partnership upon the bankruptcy or
reorganization of an Issuer or otherwise, unless those obligations of Millennium
Indemnitor have otherwise been terminated in accordance with the terms of this
Indemnity.

 

4. The Partnership agrees that it shall not assign any of its right, title and
interest in and to this Indemnity. This Indemnity shall not be construed to
create any right in the holders of the Debt or any other person (other than
Millennium Indemnitor, the Partnership, [insert the names of the non-Millennium
partners], and, in each case, their respective successors and permitted
assigns), or to be a contract in whole or in part for the benefit of the holders
of the Debt, or any other person except the Partnership. Accordingly, the
holders of the Debt shall not, by reason of this Indemnity, have a greater or
superior claim compared to other obligees of the Partnership, to or as a result
of any amounts contributed by Millennium Indemnitor to the Partnership pursuant
to this Indemnity.

 

5. Notwithstanding any other provision of this Indemnity, this Indemnity shall
terminate on [insert the termination date or mechanism].

 

6. This Indemnity shall be construed and interpreted in accordance with and
governed by the laws of the State of [insert state].

 

7. This Indemnity may be executed in one or more counterparts, each of which
shall constitute an original and all of which when taken together shall
constitute one and the same original document.

 

8. The existence of this Indemnity shall not prohibit the Partnership from
refinancing or repaying any Debt at any time, subject to the other provisions of
the Partnership Agreement.

 

9. Nothing in this Indemnity shall be construed or interpreted to amend the
Partnership Agreement in any respect.

 

10. All notices, requests and other communications that are required or may be
given under this Indemnity shall be in writing and shall be deemed to have been
duly given if and when (i) transmitted by facsimile with proof of confirmation
from the transmitting machine or (ii) delivered by commercial courier or other
hand delivery as follows:

 

If to the Partnership:  

Equistar Chemicals, LP

   

1221 McKinney Street

   

Houston, Texas 77252-2583

   

Attention: Gerald A. O’Brien

   

Facsimile Number: (713) 309-4718

 

2



--------------------------------------------------------------------------------

If to Indemnitor:

           

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

Attention:

--------------------------------------------------------------------------------

       

Facsimile Number:

--------------------------------------------------------------------------------

   

with a copy to:

 

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

Attention:

--------------------------------------------------------------------------------

       

Facsimile Number:

--------------------------------------------------------------------------------

   

Dated As Of: [insert date]

       

 

[MILLENNIUM INDEMNITOR]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED

EQUISTAR CHEMICALS, LP

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

3



--------------------------------------------------------------------------------

SCHEDULE 8.6(B)

 

FORM OF INDEMNITY AGREEMENT AMONG PARTNERS

 

This Indemnity Agreement Among Partners (this “Agreement”), dated as of [insert
date], is entered into among [insert name of Millennium indemnitor] (“Millennium
Indemnitor”), [list all the partners in the Partnership].

 

WHEREAS, Equistar Chemicals, LP, a Delaware limited partnership (the
“Partnership”), is governed by the Amended and Restated Limited Partnership
Agreement of Equistar Chemicals, LP, as amended through [insert date] (the
“Partnership Agreement”), among [insert names of partners] (such partnership
agreement as so amended, the “Partnership Agreement”);

 

WHEREAS, the purpose of this Agreement is to carry out the intention of the
parties hereto that, if the assets of the Partnership are insufficient to
discharge the Partnership’s liabilities, then to the extent and in the amount
provided in the Millennium Indemnity, Millennium Indemnitor shall be ultimately
responsible for any liabilities of the Partnership that remain unpaid;

 

NOW, THEREFORE, the parties to this Agreement agree as follows:

 

1. Millennium Indemnity. If any Partner, former Partner or a Related Person of
any Partner or former Partner is required to pay any portion of the Referenced
Obligation (whether paid directly, as a result of the Partner’s deficit
restoration obligation set forth in Section 12.2(d)(ii) of the Partnership
Agreement or the Partner’s right of contribution or otherwise) and, as a result,
the amount Millennium Indemnitor would otherwise be required to pay pursuant to
the Millennium Indemnity is reduced, then Millennium Indemnitor shall pay to
such Partner, former Partner or Related Person an amount equal to such
reduction. For purposes of the Partnership Agreement, any payment made pursuant
to this Section 1 shall be treated as a contribution by the Millennium
Indemnitor to the Partnership for the benefit of the Millennium partner named in
the Millennium Indemnity, and a distribution by the Partnership to the Partner
to which any such payment is made.

 

2. Duration of Obligations. Except with respect to any amount then owing, the
obligations of Millennium Indemnitor under Section 1 hereof shall terminate
immediately upon the termination of the Millennium Indemnity.

 

3. Definitions. For purposes of this Agreement,

 

(a) the assets of the Partnership do not include (i) the obligation of any
Partner to make contributions to the Partnership (including as a result of the
Partner’s deficit restoration obligation set forth in Section 12.2(d)(ii) of the
Partnership Agreement); (ii) the obligations of [identify parties to the Parent
Agreement] under the [identify the then current version of the Parent
Agreement]; (iii) the obligations of Millennium Indemnitor under the Millennium
Indemnity; and (iv) the obligations of any Partner or Related Person to perform
under any other guarantee or similar obligation;

 

1



--------------------------------------------------------------------------------

(b) “Millennium Indemnity” means that indemnity provided to the Partnership by
[insert name of Millennium indemnitor] pursuant to the Indemnity dated as of
[insert date];

 

(c) “Partner” has the meaning set forth in the Partnership Agreement;

 

(d) “Referenced Obligation” has the meaning set forth in the Millennium
Indemnity; and

 

(e) “Related Person” with respect to any Partner, has the meaning set forth in
Treasury Regulation §1.752-4(b).

 

4. No Third Party Beneficiaries. This Agreement is made solely for the benefit
of the parties hereto and the Related Persons and any former partner referred to
herein, and no other person, including the Partnership or any creditor of the
Partnership, shall have any right, claim, or cause of action under or by virtue
of this Agreement.

 

5. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original
document.

 

6. Governing Law. The laws of the State of Delaware shall govern the
construction, interpretation and effect of this Agreement without giving effect
to any conflicts of law principles.

 

7. Refinancing or Repaying Debt. The existence of this Agreement shall not
prohibit the Partnership from refinancing or repaying any Debt (as defined in
the Millennium Indemnity) at any time, subject to the other provisions of the
Partnership Agreement.

 

8. No Amendment to the Partnership Agreement. Nothing in this Agreement shall be
construed or interpreted to amend the Partnership Agreement in any respect.

 

9. Notices. All notices, requests and other communications that are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given if and when (i) transmitted by facsimile with proof of
confirmation from the transmitting machine or (ii) delivered by commercial
courier or other hand delivery as follows:

 

        If to a Partner:  

that Partner, care of:

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

Attention:

--------------------------------------------------------------------------------

        

Facsimile Number:

--------------------------------------------------------------------------------

    

 

2



--------------------------------------------------------------------------------

with a copy to:

 

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

Attention:

--------------------------------------------------------------------------------

        

Facsimile Number:

--------------------------------------------------------------------------------

    

 

If to Millennium Indemnitor:

 

   

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

Attention:

--------------------------------------------------------------------------------

        

Facsimile Number:

--------------------------------------------------------------------------------

    

 

with a copy to:

 

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

 

--------------------------------------------------------------------------------

        

Attention:

--------------------------------------------------------------------------------

        

Facsimile Number:

--------------------------------------------------------------------------------

    

 

Executed as of the date first above written.

 

[Insert name of Millennium Indemnitor]

 

[Insert names of all the Partners in Equistar]

 

3